Exhibit 10.1

Execution Version

 

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 1, 2019

among

FRESH DEL MONTE PRODUCE INC.,

and

CERTAIN SUBSIDIARIES

as Borrowers,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swing Line Lender and L/C Issuer,

THE OTHER LENDERS PARTY HERETO,

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner,

U.S. BANK NATIONAL ASSOCIATION, TD BANK, N.A.

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Syndication Agents,

and

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH,

as Documentation Agent

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

  DEFINITIONS AND ACCOUNTING TERMS      1  

1.01

  Defined Terms      1  

1.02

  Other Interpretive Provisions      34  

1.03

  Accounting Terms      34  

1.04

  Rounding      35  

1.05

  Exchange Rates; Currency Equivalents      35  

1.06

  Additional Alternative Currencies      36  

1.07

  Change of Currency      37  

1.08

  Times of Day      37  

1.09

  Letter of Credit Amounts      37  

1.10

  Pro Forma Treatment with Respect to Acquisitions and Dispositions      37  

1.11

  Amendment and Restatement      37  

ARTICLE II.

  COMMITMENTS AND CREDIT EXTENSIONS      39  

2.01

  Loans      39  

2.02

  Borrowings, Conversions and Continuations of Loans      39  

2.03

  Letters of Credit      41  

2.04

  Swing Line Loans      50  

2.05

  Prepayments      53  

2.06

  Termination or Reduction of Commitments      54  

2.07

  Repayment of Loans      55  

2.08

  Interest and Default Rate      55  

2.09

  Fees      56  

2.10

  Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
     57  

2.11

  Evidence of Debt      57  

2.12

  Payments Generally; Administrative Agent’s Clawback      58  

2.13

  Sharing of Payments by Lenders      60  

2.14

  Designated Borrowers; Joint and Several Obligations      61  

2.15

  Incremental Increases      62  

2.16

  Cash Collateral      64  

2.17

  Defaulting Lenders      65  

2.18

  Designated Lenders      67  

ARTICLE III.

  TAXES, YIELD PROTECTION AND ILLEGALITY      68  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

3.01

  Taxes      68  

3.02

  Illegality      73  

3.03

  Inability to Determine Rates      74  

3.04

  Increased Costs; Reserves on Eurocurrency Rate Loans      77  

3.05

  Compensation for Losses      78  

3.06

  Mitigation Obligations; Replacement of Lenders      79  

3.07

  Survival      79  

ARTICLE IV.

  CONDITIONS PRECEDENT TO CREDIT EXTENSIONS      80  

4.01

  Conditions of Initial Credit Extension      80  

4.02

  Conditions to all Credit Extensions      82  

ARTICLE V.

  REPRESENTATIONS AND WARRANTIES      82  

5.01

  Existence, Qualification and Power      82  

5.02

  Authorization; No Contravention      83  

5.03

  Governmental Authorization; Other Consents      83  

5.04

  Binding Effect      83  

5.05

  Financial Statements; No Material Adverse Effect      83  

5.06

  Litigation      84  

5.07

  No Default      84  

5.08

  Ownership of Property; Liens      84  

5.09

  Environmental Compliance      84  

5.10

  Insurance      84  

5.11

  Taxes      84  

5.12

  ERISA/Employee Benefit Plan Compliance      84  

5.13

  Subsidiaries; Equity Interests; Loan Parties      86  

5.14

  Margin Regulations; Investment Company Act      86  

5.15

  Disclosure      86  

5.16

  Compliance with Laws      86  

5.17

  Intellectual Property; Licenses, Etc.      86  

5.18

  [Reserved]      87  

5.19

  Solvency      87  

5.20

  Casualty, Etc.      87  

5.21

  Material Contracts      87  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

5.22

  [Reserved]      87  

5.23

  Representations as to Foreign Obligors      87  

5.24

  Sanctions Concerns and Anti-Corruption Laws      88  

5.25

  EEA Financial Institutions      88  

5.26

  Borrower ERISA Status      88  

5.27

  Beneficial Ownership      88  

5.28

  Covered Entity      88  

ARTICLE VI.

  AFFIRMATIVE COVENANTS      88  

6.01

  Financial Statements      89  

6.02

  Certificates; Other Information      89  

6.03

  Notices      91  

6.04

  Payment of Obligations      92  

6.05

  Preservation of Existence, Etc.      92  

6.06

  Maintenance of Properties      92  

6.07

  Maintenance of Insurance      92  

6.08

  Compliance with Laws      93  

6.09

  Books and Records      93  

6.10

  Inspection Rights      93  

6.11

  Use of Proceeds      93  

6.12

  Covenant to Guarantee Obligations      93  

6.13

  Compliance with Environmental Laws      94  

6.14

  Preparation of Environmental Reports      94  

6.15

  Further Assurances      94  

6.16

  Compliance with Terms of Leaseholds      94  

6.17

  Material Contracts      94  

6.18

  Approvals and Authorizations      95  

6.19

  Maintenance of Assets with Opinion Loan Parties      95  

6.20

  Trademark Licenses      95  

6.21

  Anti-Corruption Laws      95  

6.22

  Approvals and Authorizations      95  

6.23

  Pari Passu Ranking      95  

ARTICLE VII.

  NEGATIVE COVENANTS      95  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

7.01

  Liens      95  

7.02

  Investments      97  

7.03

  Indebtedness      98  

7.04

  Fundamental Changes      100  

7.05

  Dispositions      102  

7.06

  Restricted Payments      102  

7.07

  Change in Nature of Business      103  

7.08

  Transactions with Affiliates      103  

7.09

  Burdensome Agreements      103  

7.10

  Use of Proceeds      104  

7.11

  Financial Covenants      104  

7.12

  Amendments of Organization Documents      104  

7.13

  Accounting Changes      104  

7.14

  Prepayments, Etc.      104  

7.15

  Amendment, Etc.      104  

7.16

  Holding Company      104  

7.17

  Sanctions      104  

7.18

  Anti-Corruption Laws      105  

ARTICLE VIII.

  EVENTS OF DEFAULT AND REMEDIES      105  

8.01

  Events of Default      105  

8.02

  Remedies Upon Event of Default      107  

8.03

  Application of Funds      108  

ARTICLE IX.

  ADMINISTRATIVE AGENT      109  

9.01

  Appointment and Authority      109  

9.02

  Rights as a Lender      109  

9.03

  Exculpatory Provisions      109  

9.04

  Reliance by Administrative Agent      110  

9.05

  Delegation of Duties      111  

9.06

  Resignation or Removal of Administrative Agent      111  

9.07

  Non-Reliance on Administrative Agent and Other Lenders      112  

9.08

  No Other Duties, Etc.      112  

9.09

  Administrative Agent May File Proofs of Claim      112  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

9.10

  Guaranty Matters      113  

9.11

  Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements      114
 

9.12

  Certain ERISA Matters      114  

ARTICLE X.

  MISCELLANEOUS      115  

10.01

  Amendments, Etc.      115  

10.02

  Notices; Effectiveness; Electronic Communication      117  

10.03

  No Waiver; Cumulative Remedies; Enforcement      119  

10.04

  Expenses; Indemnity; Damage Waiver      120  

10.05

  Payments Set Aside      121  

10.06

  Successors and Assigns      122  

10.07

  Treatment of Certain Information; Confidentiality      126  

10.08

  Right of Setoff      127  

10.09

  Interest Rate Limitation      128  

10.10

  Counterparts; Integration; Effectiveness      128  

10.11

  Survival of Representations and Warranties      128  

10.12

  Severability      129  

10.13

  Replacement of Lenders      129  

10.14

  Governing Law; Jurisdiction; Etc.      130  

10.15

  Waiver of Jury Trial      131  

10.16

  No Advisory or Fiduciary Responsibility      131  

10.17

  Electronic Execution of Assignments and Certain Other Documents      132  

10.18

  USA PATRIOT Act Notice      132  

10.19

  Judgment Currency      132  

10.20

  Keepwell      133  

10.21

  Acknowledgment and Consent to Bail-In of EEA Financial Institutions      133  

10.22

  Acknowledgement Regarding Any Supported QFCs      134  

 

-v-



--------------------------------------------------------------------------------

SCHEDULES 1.01    Existing Letters of Credit 2.01    Commitments and Applicable
Percentages 5.13    Subsidiaries; Other Equity Investments; Loan Parties 5.17   
Trademark Licenses 5.21    Material Contracts 7.01    Existing Liens 7.02   
Existing Investments 7.03    Existing Indebtedness 10.02    Administrative
Agent’s Office; Certain Addresses for Notices

EXHIBITS Form of

A    Loan Notice B    Swing Line Loan Notice C-1    Form of Revolving Note C-2
   Form of Term Note D    Compliance Certificate E    Assignment and Assumption
F    Subsidiary Guaranty G    [Reserved] H    [Reserved] I    Designated
Borrower Request and Assumption Agreement J    Designated Borrower Notice
K-1 – 4    U.S. Tax Compliance Certificates L    Notice of Loan Prepayment

 

-vi-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of October 1, 2019, among FRESH DEL MONTE PRODUCE INC., an exempted company
duly incorporated under the laws of the Cayman Islands (the “Company”), certain
Subsidiaries of the Company party hereto pursuant to Section 2.14 (each a
“Designated Borrower” and, together with the Company, the “Borrowers” and, each
a “Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer and amends and restates
that certain Amended and Restated Credit Agreement dated as of April 16, 2015
(as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Existing Agreement”).

The Borrowers, the lenders party thereto (the “Existing Lenders”) and Bank of
America, N.A., as administrative agent, are parties to the Existing Agreement,
pursuant to which the Existing Lenders originally agreed to provide the
Borrowers with a revolving credit facility, including a swing line subfacility,
alternative currency subfacility and a letter of credit subfacility.

The Borrowers have requested that the Existing Agreement be amended and restated
in order to, among other things, extend the maturity date of the revolving
credit facility, add provisions to provide for potential term loan tranches to
be created under the accordion feature and make certain other amendments to the
Existing Agreement (the “Restatement”), and the Lenders and the Administrative
Agent are willing to do so on the terms and conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a controlling equity interest or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Borrowing Agent and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
approved by the Administrative Agent.

 



--------------------------------------------------------------------------------

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means as defined in the preamble hereto.

“Alternative Currency” means each of Euro, Sterling, Yen and each other currency
(other than Dollars) that is approved in accordance with Section 1.06.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the applicable
L/C Issuer, as the case may be, by reference to Bloomberg (or such other
publicly available service for displaying exchange rates), to be the exchange
rate for the purchase of such Alternative Currency with Dollars at approximately
11:00 a.m. on the date two (2) Business Days prior to the date as of which the
foreign exchange computation is made; provided, however, that if no such rate is
available, the “Alternative Currency Equivalent” shall be determined by the
Administrative Agent or the applicable L/C Issuer, as the case may be, using any
reasonable method of determination it deems appropriate in its sole discretion
(and such determination shall be conclusive absent manifest error).

“Alternative Currency L/C Sublimit” means an amount equal to $100,000,000, as
such amount may be reduced from time to time in accordance with this Agreement.
The Alternative Currency L/C Sublimit is part of, and not in addition to, the
Aggregate Commitments.

“Alternative Currency Loan Sublimit” means an amount equal $200,000,000, as such
amount may be reduced from time to time in accordance with this Agreement. The
Alternative Currency Loan Sublimit is part of, and not in addition to, the
Aggregate Commitments.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
outstanding principal amount of such Term Lender’s Term Loans at such time, and
(b) in respect of the Revolving Facility, with respect to any Revolving Lender
at any time, the percentage (carried out to the ninth decimal place) of the
Revolving Facility represented by such Revolving Lender’s Revolving Commitment
at such time, subject to adjustment as provided in Section 2.15. If the
Commitment of all of the Revolving Lenders to make Revolving Loans and the
obligation of the L/C Issuers to make L/C Credit Extensions have been terminated
pursuant to Section 8.02, or if the Revolving Commitments have expired, then the
Applicable Percentage of each Revolving Lender in respect of the Revolving
Facility shall be determined based on the Applicable Percentage of such
Revolving Lender in respect of the Revolving Facility most recently in effect,
giving effect to any subsequent assignments and to any Lender’s status as a
Defaulting Lender at the time of determination. The Applicable Percentage of
each Lender in respect of each Facility is set forth opposite the name of such
Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to which
such Lender becomes a party hereto or in any documentation executed by such
Lender pursuant to Section 2.17, as applicable.

 

2



--------------------------------------------------------------------------------

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Level then in effect (based on the Consolidated Leverage
Ratio), it being understood that the Applicable Rate for (a) Revolving Loans
that are Base Rate Loans shall be the percentage set forth under the column
“Revolving Loans” and “Base Rate”, (b) Revolving Loans that are Eurocurrency
Rate Loans shall be the percentage set forth under the column “Revolving Loans”
and “Eurocurrency Rate & Letter of Credit Fee”, (c) the Letter of Credit Fee
shall be the percentage set forth under the column “Revolving Loans” and
“Eurocurrency Rate & Letter of Credit Fee”, and (f) the Commitment Fee shall be
the percentage set forth under the column “Commitment Fee”:

 

Level

  

Consolidated Leverage Ratio

   Eurocurrency Rate &
Letter of Credit Fee
Revolving Loans     Base Rate
Revolving
Loans     Commitment
Fee   1    <1.25:1.00      1.000 %      0.000 %      0.150 %  2    ³ 1.25:1.00
but < 2.00:1.00      1.125 %      0.125 %      0.150 %  3    ³ 2.00:1.00 but <
2.50:1.00      1.250 %      0.250 %      0.150 %  4    ³ to 2.50:1.00 but <
3.00:1.00      1.375 %      0.375 %      0.175 %  5    ³ 3.00      1.500 %     
0.500 %      0.200 % 

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(b); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with Section 6.02(b), then, upon the request of
the Required Lenders, Pricing Level 5 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.

Notwithstanding anything to the contrary contained in this definition, (i) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (ii) the initial Applicable Rate shall be set
forth in Level 5 until the first Business Day immediately following the date a
Compliance Certificate is delivered pursuant to Section 6.02(b) for the fiscal
quarter period ending October 1, 2019 to the Administrative Agent. Any
adjustment in the Applicable Rate shall be applicable to all Credit Extensions
then existing or subsequently made or issued.

The Applicable Rate set forth above shall be increased as, and to the extent,
required by Section 2.10.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the L/C
Issuer, as the case may be, to be necessary for timely settlement on the
relevant date in accordance with normal banking procedures in the place of
payment.

“Applicant Borrower” has the meaning specified in Section 2.14.

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan under
such Facility at such time, (b) with respect to the Letter of Credit Sublimit,
(i) the L/C Issuers and (ii) if any Letters of Credit have been issued pursuant
to Section 2.03, the Revolving Lenders and (c) with respect to the Swing Line
Sublimit, (i) the Swing Line Lender and (ii) if any Swing Line Loans are
outstanding pursuant to Section 2.04(a), the Revolving Lenders.

 

3



--------------------------------------------------------------------------------

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means BofA Securities, Inc., in its capacity as sole lead arranger
and sole bookrunner.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.06(b)), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Company and its Subsidiaries for the fiscal year ended December 27, 2018,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Company and its Subsidiaries,
including the notes thereto.

“Availability Period” means in respect of the Revolving Facility, the period
from and including the Closing Date to the earliest of (i) the Maturity Date for
the Revolving Facility, (ii) the date of termination of the Revolving
Commitments pursuant to Section 2.06, and (iii) the date of termination of the
Commitment of each Revolving Lender to make Revolving Loans and of the
obligation of the L/C Issuers to make L/C Credit Extensions pursuant to
Section 8.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means, for any day, (a) in all cases other than those set forth in
clause (b), a fluctuating rate per annum equal to the highest of (i) the Federal
Funds Rate plus 1/2 of 1%, (ii) the rate of interest in effect for such day as
publicly announced from time to time by Bank of America as its “prime rate,” and
(iii) the Eurocurrency Rate plus 1.00% and (b) in the case of any Swing Line
Loan or any Base Rate Loan made to refinance a Swing Line Loan pursuant to
Section 2.04(c)(i) (but subject to the proviso at the end of Section 2.08(a)), a
positive fluctuating rate per annum equal to the highest of the rates set forth
in the foregoing clauses (i) through (iii) minus 1.00%. The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in such prime rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.

 

4



--------------------------------------------------------------------------------

“Base Rate Loan” means a Revolving Loan or a Term Loan that bears interest based
on the Base Rate. All Base Rate Loans shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrower” and “Borrowers” each has the meaning specified in the introductory
paragraph hereto.

“Borrower DTTP Filing” means an HM Revenue & Customs’ Form DTTP2 duly completed
and filed by the relevant Borrower, which:

(a) where it relates to a Treaty Lender that is a Lender on the Closing Date,
contains the scheme reference number and jurisdiction of tax residence stated
opposite that Lender’s name in its Administrative Questionnaire, and

(A) in the case of a Borrower, is filed with HM Revenue and Customs within 30
days of the date of this Agreement; or

(B) where the Borrower is an Applicant Borrower, is filed with HM Revenue &
Customs within 30 days of the date on which that Borrower becomes an Applicant
Borrower; or

(b) where it relates to a Person that becomes a Lender after the Closing Date
and that is a Treaty Lender, contains the scheme reference number and
jurisdiction of tax residence in respect of that Lender, and

(A) (where the Borrower is a Borrower as at the relevant transfer date, is filed
with HM Revenue & Customs within 30 days of that transfer date; or

(B) where the Borrower is not a Borrower as at the relevant transfer date, is
filed with HM Revenue & Customs within 30 days of the date on which that
Borrower becomes an Applicant Borrower.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Borrowing Agent” means Del Monte Fresh Produce Company, in its capacity as
borrowing agent hereunder, or any successor borrowing agent hereunder; provided
that (a) any borrowing agent hereunder shall be a Loan Party that is a Domestic
Subsidiary and (b) Del Monte Fresh Produce Company shall continue to serve as
borrowing agent hereunder until such time as a successor assumes the
responsibilities of, and is appointed by the Company and the Designated
Borrowers as, borrowing agent hereunder pursuant to an agreement in form and
substance reasonably satisfactory to the Administrative Agent.

 

5



--------------------------------------------------------------------------------

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office with respect to
Obligations denominated in Dollars is located and:

(a) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurocurrency Rate Loan, means any London Banking Day;

(b) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a TARGET Day;

(c) if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d) if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers or the
Swing Line Lender (as applicable) or the Revolving Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Revolving Lenders to fund participations in respect of either thereof (as the
context may require), (a) cash or deposit account balances, (b) backstop letters
of credit entered into on terms, and from issuers reasonably satisfactory to the
Administrative Agent and the applicable L/C Issuers, and/or (c) if the
Administrative Agent and the applicable L/C Issuers or the Swing Line Lender
shall agree, in their sole discretion, other credit support, in each case, in
Dollars and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and such L/C Issuer or the Swing Line
Lender (as applicable). or, if the L/C Issuer or Swing Line Lender benefitting
from such collateral shall agree in its sole discretion. “Cash Collateral” or
“Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalent” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens (other than Liens permitted
under Section 7.01): (a) readily marketable direct obligations of the United
States or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the United States, (b) readily
marketable direct obligations denominated in Dollars of any other sovereign
government or any agency or instrumentality thereof which are unconditionally
guaranteed by the full faith and credit of such government and which have a
rating equivalent to at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P, (c) insured certificates
of deposit of or time deposits with (i) any commercial bank that issues (or the
parent of which issues) commercial paper rated as described in clause (d) below,
is organized under the laws of the United States or any State thereof or is a
foreign bank or branch or agency thereof acceptable to the Administrative Agent
and, in any case, has combined capital and surplus of at least an amount equal
to $1,000,000,000 or (ii) any Lender or any branch or agency of a Lender,
(d) commercial

 

6



--------------------------------------------------------------------------------

paper issued by any corporation organized under the laws of any State of the
United States or any commercial bank organized under the laws of the United
States or any State thereof or any foreign bank, each of which shall have a
consolidated net worth of at least an amount equal to $250,000,000 and rated at
least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P or (e) a mutual fund invested solely in assets that
constitute “Cash Equivalents” of the types described in clauses (a) through
(d) of this definition; provided, however, that the maturities of all
obligations of the type described in clause (b) or (c) shall not exceed one year
from the date of acquisition thereof.

“Cash Management Agreement” means any agreement to provide treasury or cash
management services, including deposit accounts, overnight draft, credit cards,
debit cards, p-cards (including purchasing cards and commercial cards), funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

“Cash Management Bank” means any Person that, (a) at the time it enters into a
Cash Management Agreement with the Company or any Subsidiary, is a Lender or an
Affiliate of a Lender, or (b) at the time it (or its Affiliate) becomes a
Lender, is a party to a Cash Management Agreement with the Company or any
Subsidiary, in each case in its capacity as a party to such Cash Management
Agreement (even if such Person ceases to be a Lender or such Person’s Affiliate
ceased to be a Lender); provided, however, that for any of the foregoing to be
included as a “Guaranteed Cash Management Agreement” on any date of
determination by the Administrative Agent, the applicable Cash Management Bank
(other than the Administrative Agent or an Affiliate of the Administrative
Agent) must have delivered a Guaranteed Party Designation Notice to the
Administrative Agent prior to such date of determination.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Law, rule, regulation
or treaty, (b) any change in any Law, rule regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, (y) all requests, rules, guidelines or directives issued under any
Governmental Authority in connection with a Lender’s submission or re-submission
of a capital plan under 12 Code of Federal Regulations 225.8 or a Governmental
Authority’s assessment thereof, and (z) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 45% of the equity securities of the Company entitled to
vote for members of the board of directors or other equivalent governing body of
the Company on a fully-diluted basis (and taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right); provided that this clause (a) shall not apply to any member of
the Existing Shareholder Group; or

 

7



--------------------------------------------------------------------------------

(b) “change of control” (or similar defined term) under or as defined in any
document governing Indebtedness incurred pursuant to Section 7.03(i) occurs.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commitment” means a Term Commitment or a Revolving Commitment, as the context
may require.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Company” has the meaning specified in the introductory paragraph hereto.

“Company Guaranty” means the Second Amended and Restated Company Guaranty dated
as of the date hereof made by the Company in favor of the Administrative Agent
for the benefit of the Guaranteed Parties.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, an amount equal to Consolidated Net Income
for such period plus (a) the following to the extent deducted in calculating
such Consolidated Net Income: (i) Consolidated Net Interest Charges for such
period, (ii) the provision for Federal, state, local and foreign income taxes
payable by the Company and its Subsidiaries for such period, (iii) depreciation
and amortization expense, (v) non-cash compensation expense and (v) other
non-recurring expenses of the Company and its Subsidiaries reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period and minus (b) the following to the extent included in calculating
such Consolidated Net Income: (i) Federal, state, local and foreign income tax
credits of the Company and its Subsidiaries for such period and (ii) all
non-cash items increasing Consolidated Net Income for such period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Company and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements, ship mortgages or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under standby letters of credit (excluding standby letters
of credit issued for workers’ compensation liabilities or liabilities under
similar legislation or to secure public or statutory obligations), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e)
Attributable Indebtedness in respect of capital leases and Synthetic Lease
Obligations, (f) without duplication, all Guarantees with respect to outstanding
Indebtedness of the types specified in clauses (a) through (e) above of Persons
other than the Company or any Subsidiary, and (g) all Indebtedness of the types
referred to in clauses (a) through (f) above of any

 

8



--------------------------------------------------------------------------------

partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Company or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Company or such Subsidiary. For the avoidance of doubt,
Consolidated Funded Indebtedness shall not include net obligations of any Person
under any Swap Contract.

“Consolidated Interest Coverage Ratio” means, as of any date of determination,
subject to Section 1.10, the ratio of (a) Consolidated EBITDA for the most
recently completed Measurement Period (including the Measurement Period
completed on such date of determination) to (b) Consolidated Net Interest
Charges for such period; provided that for purposes of Section 7.02(j), (k) and
(l) and Section 7.03(i), the Consolidated Interest Coverage Ratio shall be
calculated using Consolidated EBITDA for the most recently completed Measurement
Period for which financial statements are available.

“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of the Company and its Subsidiaries for such period in respect of
interest payments by third parties to the Company and its Subsidiaries.

“Consolidated Leverage Ratio” means, as of any date of determination, subject to
Section 1.10, the ratio of (a) Consolidated Funded Indebtedness as of such date
to (b) Consolidated EBITDA for the most recently completed Measurement Period
(including the Measurement Period completed on such date of determination);
provided that for purposes of Section 7.02(j), (k) and (l), Section 7.03(i) and
Section 7.06(d) and (e), the Consolidated Leverage Ratio shall be calculated
using Consolidated EBITDA for the most recently completed Measurement Period for
which financial statements are available.

“Consolidated Net Income” means, for any period, for the Company and its
Subsidiaries on a consolidated basis, the net income of the Company and its
Subsidiaries (excluding extraordinary gains and extraordinary losses) for that
period.

“Consolidated Net Interest Charges” means, for any period, for the Company and
its Subsidiaries on a consolidated basis, the sum of (a) all interest, premium
payments, debt discount, fees, charges and related expenses of the Company and
its Subsidiaries in connection with borrowed money (including capitalized
interest) or in connection with the deferred purchase price of assets, in each
case to the extent treated as interest in accordance with GAAP, and (b) the
portion of rent expense of the Company and its Subsidiaries with respect to such
period under capital leases that is treated as interest in accordance with GAAP
minus Consolidated Interest Income for such period.

“Consolidated Tangible Assets” means, as of any date of determination,
Consolidated Total Assets as of such date minus the Intangible Assets on the
consolidated balance sheet of the Company and its Subsidiaries most recently
delivered to the Administrative Agent pursuant to Section 6.01(a) or (b).

“Consolidated Total Assets” means, as of any date of determination, the amount
which in accordance with GAAP is set forth under the caption “Total Assets” (or
any like caption) on the consolidated balance sheet of the Company and its
Subsidiaries most recently delivered to the Administrative Agent pursuant to
Section 6.01(a) or (b).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

9



--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlled” has meanings correlative thereto.

“Covered Entity” means any of the following: (a) a “covered entity” as that term
is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (b) a
“covered bank” as that term is defined in, and interpreted in accordance with,
12 C.F.R. § 47.3(b); or (c) a “covered FSI” as that term is defined in, and
interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to two percent (2%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate for Revolving Loans that are Base Rate Loans plus two
percent (2%), in each case, to the fullest extent permitted by Applicable Law.

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowing Agent in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swing Line Loans) within two Business Days of the date when due, (b) has
notified the Borrowing Agent, the Administrative Agent, the L/C Issuers or the
Swing Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrowing
Agent, to confirm in writing to the Administrative Agent and the Borrowing Agent
that it will comply with its prospective funding obligations hereunder (provided
that such Lender shall cease to be a Defaulting Lender pursuant to this clause
(c) upon receipt of such written confirmation by the Administrative Agent and
the Borrowing Agent), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity; or (iii) become the subject of a Bail-In
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from

 

10



--------------------------------------------------------------------------------

the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above, and of the effective date of such status, shall be
conclusive and binding absent manifest error, and such Lender shall be deemed to
be a Defaulting Lender (subject to Section 2.17(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Borrowing Agent, the
L/C Issuers, the Swing Line Lender and each other Lender promptly following such
determination.

“Del Monte Europe” means Del Monte Europe Ltd., a limited company organized
under the laws of the United Kingdom.

“Del Monte Fresh Produce Company” means Del Monte Fresh Produce Company, a
Delaware corporation.

“Designated Borrower” has the meaning specified in the introductory paragraph
hereto.

“Designated Borrower Notice” has the meaning specified in Section 2.14.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.14.

“Designated Lender” shall have the meaning set forth in Section 2.18.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith, but excluding: (a) dispositions of cash and Cash
Equivalents in the ordinary course of business; (b) dispositions of obsolete,
aged or worn out or surplus property, whether now owned or hereafter acquired,
in the ordinary course of business including the abandonment or other
disposition of intellectual property, in each case, which, in the reasonable
judgment of the Borrower Representative, is no longer economically practicable
to maintain or useful in the conduct of the business of Borrowers and
Subsidiaries, taken as a whole; (c) dispositions of inventory or other assets,
including the non-exclusive license (as licensor or sublicensor) of intellectual
property, in each case, in the ordinary course of business; (d) the sale or
discount, in each case without recourse and in the ordinary course of business,
by any Borrower or its Subsidiaries of accounts receivable or notes receivable
arising in the ordinary course of business, but only (i) in connection with the
compromise or collection thereof or in connection with the bankruptcy or
reorganization of the applicable account debtors and dispositions of any
securities received in any such bankruptcy or reorganization or (ii) of
defaulted or at least one hundred twenty (120) days past-due receivables and
similar obligations in the ordinary course of business and not as part of an
accounts receivable financing transaction; (e) Dispositions permitted by
Section 7.04; (f) Dispositions of property that would constitute a Restricted
Payment permitted under Section 7.06 or an Investment permitted under
Section 7.02; or (g) Leases or subleases (as lessee or sublessee) or licenses or
sublicenses (as licensee or sublicense) of real or personal property in the
ordinary course of business.

“Dollar” and “$” mean lawful money of the United States.

 

11



--------------------------------------------------------------------------------

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the applicable L/C Issuer, as applicable) by the
applicable Bloomberg source (or such other publicly available source for
displaying exchange rates) on date that is two (2) Business Days immediately
preceding the date of determination (or if such service ceases to be available
or ceases to provide such rate of exchange, the equivalent of such amount in
Dollars as determined by the Administrative Agent or the applicable L/C Issuer,
as applicable using any method of determination it deems appropriate in its sole
discretion) and (c) if such amount is denominated in any other currency, the
equivalent of such amount in Dollars as determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, using any method of determination
it deems appropriate in its sole discretion. Any determination by the
Administrative Agent or the applicable L/C Issuer pursuant to clauses (b) or (c)
above shall be conclusive absent manifest error.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii) and (v) subject to such consents, if any,
as may be required under Section 10.06(b)(iii)).

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Revolving Lenders (in the case of any Loans to be denominated in an Alternative
Currency) or the L/C Issuers (in the case of any Letter of Credit to be
denominated in an Alternative Currency), (a) such currency no longer being
readily available, freely transferable and convertible into Dollars, (b) a
Dollar Equivalent is no longer readily calculable with respect to such currency,
(c) providing such currency is impracticable for the Lenders or (d) no longer a
currency in which the Required Revolving Lenders are willing to make such Credit
Extensions (each of clauses (a), (b), (c), and (d) a “Disqualifying Event”),
then the Administrative Agent shall promptly notify the Lenders and the
Borrowing Agent, and such country’s currency shall no longer be an Alternative
Currency until such time as the Disqualifying Event(s) no longer exist. Within
five (5) Business Days after receipt of such notice from the Administrative
Agent, the Borrowers shall repay all Loans in such currency to which the
Disqualifying Event applies or convert such Loans into the Dollar Equivalent of
Loans in Dollars, subject to the other terms contained herein.

 

12



--------------------------------------------------------------------------------

“EMU” means the economic and monetary union in accordance with the Treaty of
Rome 1957, as amended by the Single European Act 1986, the Maastricht Treaty of
1992 and the Amsterdam Treaty of 1998.

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any action, suit, demand, claim, notice of
non-compliance or violation, notice of liability or potential liability,
investigation, proceeding, consent order or consent agreement arising under any
Environmental Law or any Environmental Permit or arising from alleged injury or
threat to health, safety or the ambient air, surface water, drinking water,
groundwater, land surface, subsurface strata, river sediment, plant or animal
life, and other natural resources that is commenced by any Governmental
Authority for enforcement, cleanup, removal, response, remedial or other actions
or damages or by any third party for damages.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, Laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Company within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

13



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Company or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Company or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Company or any ERISA Affiliate or (i) a failure by the Company or any ERISA
Affiliate to meet all applicable requirements under the Pension Funding Rules in
respect of a Pension Plan, whether or not waived, or the failure by the Company
or any ERISA Affiliate to make any required contribution to a Multiemployer
Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “EUR” mean the lawful currency of the Participating Member States
introduced in accordance with the EMU Legislation.

“Eurocurrency Rate” means,

(a) for any Interest Period with respect to a Eurocurrency Rate Loan,

(i) in the case of a Eurocurrency Rate Loan denominated in a LIBOR Quoted
Currency, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”) or a comparable or successor rate designated by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) (in such case, the “LIBOR Rate”) at
or about 11:00 a.m., London time, two Business Days prior to the commencement of
such Interest Period, for deposits in the relevant currency (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period; and

(ii) in the case of any other Eurocurrency Rate Loan denominated in a Non-LIBOR
Quoted Currency, the rate per annum as designated with respect to such currency
at the time such currency is approved by the Administrative Agent and the
Lenders pursuant to Section 1.06(a) or, if such rate is unavailable on any date
of determination for any reason, a comparable or successor rate designated by
the Administrative Agent; and

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to the LIBOR Rate at or about 11:00 a.m., London time
determined two Business Days prior to such date for Dollar deposits being
delivered in the London interbank market for a term of one month commencing that
day;

provided that: (i) to the extent a comparable or successor rate is designated by
the Administrative Agent in connection with any rate set forth in this
definition, the designated rate shall be applied to in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such designated rate
shall be

 

14



--------------------------------------------------------------------------------

applied in a manner as otherwise reasonably determined by the Administrative
Agent and (ii) if the Eurocurrency Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement. The Administrative Agent
does not warrant nor accept responsibility for, nor shall it have any liability
with respect to, the administration, submission or any other matter related to
LIBOR or any comparable or successor rate referenced in this definition above.

“Eurocurrency Rate Loan” means a Revolving Loan or Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurocurrency Rate.”
Eurocurrency Rate Loans may be denominated in Dollars or in an Alternative
Currency. All Loans denominated in an Alternative Currency must be Eurocurrency
Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.20, Section 28 of the Subsidiary Guaranty Agreement and any
other “keepwell, support or other agreement” for the benefit of such Loan Party
and any and all guarantees of such Loan Party’s Swap Obligations by other Loan
Parties) at the time the Guarantee of such Loan Party, or a grant by such Loan
Party of a Lien, becomes effective with respect to such Swap Obligation. If a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes excluded in accordance with the first sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Company under Section 10.13) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 3.01(b) or (d),
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on behalf of a
Foreign Obligor to any Lender hereunder or under any other Loan Document,
provided that such Lender shall have complied with Section 3.01(e)(i).

“Existing Letters of Credit” means those letters of credit described on Schedule
1.01B.

“Existing Shareholder Group” means any of (a) Sumaya Abu-Ghazaleh, the estate of
Sumaya Abu-Ghazaleh, any spouse or lineal descendant of Sumaya Abu-Ghazaleh, any
spouse of any such lineal descendant or any Family Trust established by any of
the foregoing persons (the “Abu-Ghazaleh Family”) and (b) any corporation,
partnership or other entity of which at least 80% of the Equity Interests
therein are owned by one or more members of the Abu-Ghazaleh Family.

 

15



--------------------------------------------------------------------------------

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, proceeds of insurance (other than proceeds of business
interruption insurance to the extent such proceeds constitute compensation for
lost earnings and proceeds of Involuntary Dispositions), indemnity payments and
any purchase price adjustments; provided, however, that an Extraordinary Receipt
shall not include (a) cash receipts from proceeds of insurance or indemnity
payments to the extent that such proceeds, awards or payments are received by
any Person to the extent that the amounts so received are applied to pay (or to
reimburse such Person for its prior payment of) the cost of remedying the
condition giving rise to such claim for indemnification, (b) working capital
adjustments arising in connection with any Acquisition, (c) any single or
related series of amounts received in an aggregate amount of less than $500,000
and (d) any Indebtedness permitted by Section 7.03.

“Facility” means the Term Facility or the Revolving Facility, as the context may
require.

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than (x) contingent indemnification
obligations and (y) obligations and liabilities under Guaranteed Cash Management
Agreements and Guaranteed Hedge Agreements as to which arrangements reasonably
satisfactory to the applicable Cash Management Bank or Hedge Bank have been
made), and (c) all Letters of Credit have terminated or expired (other than
Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuer shall
have been made).

“Family Trust” means, in respect of any individual, any trust for the exclusive
benefit of such individual, his/her spouse and lineal descendants, so long as
such individual has the exclusive right to control such trust.

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate provided that if the Federal Funds Rate
as so determined would be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement.

“Fee Letter” means the letter agreement, dated September 4, 2019 among the
Company, Bank of America and the Arranger, as amended from time to time.

“Financial Covenants” means the financial covenants contained in Section 7.11.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 5.12(d).

 

16



--------------------------------------------------------------------------------

“Foreign Lender” means (a) with respect to any Borrower that is a U.S. Person, a
Lender that is not a U.S. Person, and (b) with respect to any Borrower that is
not a U.S. Person, a Lender that is a resident or organized under the laws of a
jurisdiction other than that in which such Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“Foreign Plan” has the meaning specified in Section 5.12(d).

“Foreign Obligor” means (a) the Company and (b) any other Loan Party that is a
Foreign Subsidiary.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fresh N.A.” means Del Monte Fresh Produce N.A., Inc., a Florida corporation.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Lender, (a) with respect to the L/C Issuer, such Defaulting Lender’s
Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders or Cash Collateralized in accordance
with the terms hereof, and (b) with respect to the Swing Line Lender, such
Defaulting Lender’s Applicable Percentage of Swing Line Loans other than Swing
Line Loans as to which such Defaulting Lender’s participation obligation has
been reallocated to other Revolving Lenders in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of

 

17



--------------------------------------------------------------------------------

such Indebtedness or other obligation of the payment or performance thereof or
to protect such obligee against loss in respect thereof (in whole or in part),
or (b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Cash Management Agreement” means any Cash Management Agreement that
is entered into by and between the Company or any Subsidiary and any Cash
Management Bank.

“Guaranteed Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Company or any Subsidiary and any Hedge
Bank.

“Guaranteed Obligations” means (a) all Obligations, (b) all obligations of the
Company or any Subsidiary arising under Guaranteed Hedge Agreements and
Guaranteed Cash Management Agreements and (c) all costs and expenses incurred in
connection with enforcement and collection of the foregoing against the Company
or any Subsidiary, including the fees, charges and disbursements of counsel, in
each case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
the Company or any Subsidiary or any Affiliate thereof of any proceeding under
any Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding; provided that the “Guaranteed Obligations” of a Loan Party shall
exclude any Excluded Swap Obligations with respect to such Loan Party.

“Guaranteed Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05.

“Guaranteed Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender in a form reasonably satisfactory to the Administrative
Agent.

“Guaranties” means the Company Guaranty and the Subsidiary Guaranties.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person that, (a) at the time it enters into a Swap
Contract not prohibited under Article VII, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Swap Contract not prohibited under Article VII, in each case, in its capacity
as a party to such Swap Contract.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

 

18



--------------------------------------------------------------------------------

“Incremental Facilities Limit” means, with respect to any proposed incurrence of
additional Indebtedness under Section 2.15, an amount equal to the sum of
(a) the amount of additional Indebtedness that would cause the Consolidated
Leverage Ratio for the period of four consecutive fiscal quarters of the Company
most recently ended for which financial statements are available prior to the
incurrence of such additional Indebtedness, calculated on a pro forma basis
pursuant to Section 1.10 after giving effect to the incurrence of such
additional Indebtedness and any transaction to be consummated using the proceeds
of such additional Indebtedness and assuming that all commitments in respect of
any proposed Incremental Increase are fully drawn at such time, not to exceed
2.50 to 1.00 plus (b) $300,000,000 less the total aggregate initial principal
amount (as of the date of incurrence thereof) of all Incremental Increases
previously incurred under this clause (b). Unless the Borrowing Agent otherwise
notifies the Administrative Agent, if all or any portion of any Incremental
Increases would be permitted under clause (a) above on the applicable date of
incurrence, such Incremental Increases (or the relevant portion thereof) shall
be deemed to have been incurred in reliance on clause (a) above prior to the
utilization of any amount available under clause (b) above (it being understood
that any Incremental Increase incurred in reliance on clause (b) above will not
be included in the pro forma calculation of the Consolidated Leverage Ratio in
respect of any Incremental Increase incurred substantially contemporaneously
under clause (a) above).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) all direct or contingent obligations of such Person arising under letters of
credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable in the ordinary course
of business and, in each case, not past due for more than 30 days after the date
on which such trade account payable was originally due);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;

(f) capital leases and Synthetic Lease Obligations;

(g) all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and

(h) all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

 

19



--------------------------------------------------------------------------------

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.

“Interest Payment Date” means, (a) as to Eurocurrency Rate Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurocurrency Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan (including a
Swing Line Loan), the last Business Day of each March, June, September and
December and the Maturity Date for the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter, as selected by the Borrowing Agent in its Loan Notice,
or such other period that is one month or less requested by the Borrowing Agent
(provided that the Borrowing Agent shall not make more than four such requests
in any fiscal year) and consented to by all the Appropriate Lenders; provided
that:

(i) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(ii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(iii) no Interest Period shall extend beyond the Maturity Date.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person, including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor Guarantees
Indebtedness of such other Person, or (c) the purchase or other acquisition (in
one transaction or a series of transactions) of assets of another Person that
constitute a business unit. For purposes of covenant compliance, the amount of
any Investment shall be the amount actually invested, without adjustment for
subsequent increases or decreases in the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

20



--------------------------------------------------------------------------------

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by an L/C Issuer and the Company (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Lender, such Revolving
Lender’s funding of its participation in any L/C Borrowing in accordance with
its Applicable Revolving Percentage. All L/C Advances shall be denominated in
Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.01, or if an L/C
Issuer has entered into an Assignment and Assumption or has otherwise assumed a
Letter of Credit Commitment after the Closing Date, the amount set forth for
such L/C Issuer as its Letter of Credit Commitment in the Register maintained by
the Administrative Agent. The Letter of Credit Commitment of an L/C Issuer may
be modified from time to time by agreement between such L/C Issuer and the
Borrower, and notified to the Administrative Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, individually or collectively as the context may indicate,
(a) Bank of America in its capacity as an issuer of Letters of Credit hereunder
or any successor to Bank of America in its capacity as an issuer of Letters of
Credit hereunder, and (b) any other Lender selected by the Company and approved
by the Administrative Agent that consents to its appointment by the Company as
an issuer of Letters of Credit hereunder, in its capacity as an issuer of
Letters of Credit hereunder, or any successor to such Lender in its capacity as
an issuer of Letters of Credit hereunder; provided that at no time shall there
be more than three L/C Issuers. For the avoidance of doubt, each L/C Issuer’s
obligation hereunder shall be several and not joint with any other L/C Issuer.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09. For all purposes of this Agreement, if on any date of
determination, a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

21



--------------------------------------------------------------------------------

“Lender” has the meaning specified in the introductory paragraph hereto and,
unless the context requires otherwise, includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
(or, additionally in the case of a Designated Borrower that is a Foreign
Subsidiary, a branch or an Affiliate of such Lender) described as such in such
Lender’s Administrative Questionnaire, or such other office or offices as a
Lender may from time to time notify the Borrowing Agent and the Administrative
Agent; provided that the taking of any such actions by a branch or an Affiliate
of such Lender shall not relieve any Lender of its obligations under this
Agreement.

“Letter of Credit” means any letter of credit issued hereunder and shall include
the Existing Letters of Credit. A Letter of Credit may be a commercial letter of
credit or a standby letter of credit; provided, however, that any commercial
letter of credit issued hereunder shall provide for payment in cash only and not
pursuant to time drafts. Letters of Credit may be issued in Dollars or in an
Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(l).

“Letter of Credit Sublimit” means the aggregate of the L/C Commitments.

“LIBOR Quoted Currency” means each of the following currencies: Dollars; Euro;
Sterling; Swiss Franc; and Yen; in each case as long as there is a published
LIBOR Rate with respect thereto.

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate” has the meaning provided in Section 3.03(c).

“LIBOR Successor Rate Conforming Changes” has the meaning specified in
Section 3.03(c).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Term Loan, a Revolving Loan or a Swing Line Loan.

 

22



--------------------------------------------------------------------------------

“Loan Documents” means this Agreement, each Designated Borrower Request and
Assumption Agreement, each Note, each Issuer Document, any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.16
of this Agreement, the Fee Letter and the Guaranties.

“Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of Loans from
one Type to the other, or (c) a continuation of Eurocurrency Rate Loans,
pursuant to Section 2.02(a), which, if in writing, shall be substantially in the
form of Exhibit A or such other form as may be approved by the Administrative
Agent) including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower.

“Loan Parties” means, collectively, the Borrowers and each Subsidiary Guarantor.

“Loan Party Threshold” means, as of any date of determination, the requirement
that at least 70% of the Consolidated Total Assets as of the last day of the
most recently ended Measurement Period are owned directly by Loan Parties
(assuming, when such calculation is made in connection with the creation or
acquisition of any Subsidiary or any Investment or Disposition, that such
Subsidiary become a Subsidiary, or that such Investment or Disposition was made,
as of such date); it being understood that for purposes of satisfying the Loan
Party Threshold at any time the Loan Parties shall not be permitted to include
in the sum of the Consolidated Total Assets owned by the Loan Parties any
intercompany items that would be cancelled out on a consolidated balance sheet
of the Company and its Subsidiaries (e.g. a promissory note evidencing a loan
made to another member of the consolidated group).

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Revolving Lender
during the term of the Revolving Facility which constitutes fees, costs or
charges imposed on lenders generally in the jurisdiction in which such Lender is
domiciled, subject to regulation, or has its Lending Office by any Governmental
Authority.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent), condition (financial or otherwise) or prospects of the Company
or the Company and its Subsidiaries taken as a whole; (b) a material impairment
of the rights and remedies of the Administrative Agent or any Lender under any
Loan Document or of the ability of any Loan Party to perform its obligations
under any Loan Document to which it is a party; or (c) a material adverse effect
upon the legality, validity, binding effect or enforceability against any Loan
Party of any Loan Document to which it is a party.

“Material Contract” means (a) any contract or other agreement, written, of the
Company or any of its Subsidiaries involving monetary liability of or to any
such Person in an amount in excess of an amount equal to $25,000,000 per annum,
and (b) the Trademark Licenses.

“Maturity Date” means October 1, 2024.

“Measurement Period” means a period of four consecutive fiscal quarters of the
Company.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 101% of the Fronting Exposure of all L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of

 

23



--------------------------------------------------------------------------------

cash or deposit account balances provided in accordance with the provisions of
Section 2.16(a)(i), (a)(ii) or (a)(iii), an amount equal to 101% of the
Outstanding Amount of all L/C Obligations and (c) with respect to Cash
Collateral provided pursuant to Section 2.16(a)(iv), an amount equal to 101% of
the amount by which the Outstanding Amount of all L/C Obligations with respect
to Letters of Credit denominated in Alternative Currencies exceeds the
Alternative Currency L/C Sublimit.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Company or any ERISA Affiliate) at least two of whom are
not under common control, as such a plan is described in Section 4064 of ERISA.

“Negotiation Fee” has the meaning specified in Section 2.03(h).

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition,
Involuntary Disposition or Extraordinary Receipt, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees and expenses and sales and underwriting
commissions), (b) taxes paid or reasonably estimated to be payable as a result
thereof, (c) in the case of any Disposition or any Involuntary Disposition, the
amount necessary to retire any Indebtedness secured by a lien permitted under
this Agreement (ranking senior to any Lien of the Administrative Agent) on the
related property, (d) any portion of such proceeds deposited in an escrow
account pursuant to the documentation relating to such Disposition or
Involuntary Disposition (provided that such amounts shall be treated as Net Cash
Proceeds upon their release from such escrow account to the applicable Loan
Party or Subsidiary) and (e) a reasonable reserve established in accordance with
GAAP against any adjustment to the sale price or any liabilities (other than any
taxes deducted pursuant to (b) above) related to any of the applicable assets
and retained by the Borrowers or applicable Subsidiary, including pension and
other post-employment benefit liabilities related to environmental matters) or
for any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of any
Disposition; provided, upon release of any such reserve, the amount released
shall be considered Net Cash Proceeds; it being understood that “Net Cash
Proceeds” shall include, without limitation, any cash or Cash Equivalents
received upon the sale or other disposition of any non cash consideration
received by any Loan Party or Subsidiary in any Disposition, Involuntary
Disposition or Extraordinary Receipt.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders, or all Lenders or all affected Lenders in a Facility, in
accordance with the terms of Section 10.01 and (b) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Subsidiary that is not a Subsidiary
Guarantor.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” means a Term Note or a Revolving Note, as the context may require.

 

24



--------------------------------------------------------------------------------

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit L or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit and (b) all costs and
expenses incurred in connection with enforcement and collection of the
foregoing, including the fees, charges and disbursements of counsel, in each
case whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
any Loan Party or any Affiliate thereof pursuant to any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Opinion Loan Party” means a Loan Party as to which the Administrative Agent has
received opinions of counsel and/or local counsel as required by the
Administrative Agent in its reasonable discretion, addressed to the
Administrative Agent and each Lender (or, in the case of certain opinions of
local counsel to Foreign Subsidiaries delivered on the Closing Date, addressed
to the Administrative Agent), as to the matters concerning such Loan Party and
the Loan Documents to which it is a party as the Administrative Agent may
reasonably request, which such opinions shall be in form and substance,
including as to exceptions and qualifications, reasonably acceptable to the
Administrative Agent.

“Opinion Loan Party Threshold” has the meaning specified in Section 6.19.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

 

25



--------------------------------------------------------------------------------

“Outstanding Amount” means (a) with respect to Term Loans, Revolving Loans and
Swing Line Loans on any date, the Dollar Equivalent amount of the aggregate
outstanding principal amount thereof after giving effect to any Borrowings and
prepayments or repayments of Term Loans, Revolving Loans and Swing Line Loans
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the Dollar Equivalent amount of the aggregate outstanding amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrowers of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuers, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the L/C Issuers, as the case may be, in accordance with banking industry
rules on interbank compensation.

“Participant” has the meaning specified in Section 10.06(d).

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Company and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

“Permitted Acquisition” means any Acquisition by the Company or any Subsidiary
made pursuant to Section 7.02(l).

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Company or any
ERISA Affiliate or any such Plan to which the Company or any ERISA Affiliate is
required to contribute on behalf of any of its employees.

“Platform” has the meaning specified in Section 6.02.

“Pro Forma Compliance” means, with respect to any Specified Transaction, that
such Specified Transaction does not cause, create or result in a Default after
giving Pro Forma Effect, based upon the results of operations for the most
recent Measurement Period for which financial statements are available to
(a) such Specified Transaction and (b) all other Specified Transactions which
are contemplated or required to be given Pro Forma Effect hereunder that have
occurred on or after the first day of the relevant Measurement Period.

 

26



--------------------------------------------------------------------------------

“Pro Forma Effect” means, for any Specified Transaction, whether actual or
proposed, for purposes of determining compliance with the Financial Covenants,
each such Specified Transaction or proposed Specified Transaction shall be
deemed to have occurred on and as of the first day of the relevant fiscal
period, and the following pro forma adjustments shall be made:

(a) in the case of an actual or proposed Disposition, all income statement items
(whether positive or negative) attributable to the line of business or the
Person subject to such Disposition shall be excluded from the results of the
Company and its Subsidiaries for the relevant fiscal period;

(b) in the case of an actual or proposed Acquisition, income statement items
(whether positive or negative) attributable to the property, line of business or
the Person subject to such Acquisition shall be included in the results of the
Company and its Subsidiaries for the relevant fiscal period;

(c) interest accrued during the relevant fiscal period on, and the principal of,
any Indebtedness repaid or to be repaid or refinanced in such transaction shall
be excluded from the results of the Company and its Subsidiaries for such fiscal
period; and

(d) any Indebtedness actually or proposed to be incurred or assumed in such
Specified Transaction shall be deemed to have been incurred as of the first day
of the applicable fiscal period, and interest thereon shall be deemed to have
accrued from such day on such Indebtedness at the applicable rates provided
therefor (and in the case of interest that does or would accrue at a formula or
floating rate, at the rate in effect at the time of determination) and shall be
included in the results of the Company and its Subsidiaries for such fiscal
period.

“Pro Forma Cost Savings” means, with respect to any period of determination, the
reduction in net costs and related adjustments that (a) were directly
attributable to a Permitted Acquisition, (b) result from actions actually taken
during such period, (c) prior to the pro forma date of such Permitted
Acquisition, are supportable and quantifiable by the underlying accounting
records of such business acquired pursuant to such Permitted Acquisition, and
(d) are described in a certificate of a Responsible Officer of the Company
delivered to the Administrative Agent that outlines the specific actions taken
and the net cost savings achieved or to be achieved from each such action, as if
all such reductions in costs had been effected as of the beginning of such
period.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

“QFC Credit Support” has the meaning specified in Section 10.22.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

27



--------------------------------------------------------------------------------

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 10.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Loans, a Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application, and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing more than 50% of the Total Credit Exposures of all Lenders. The
Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swing Line Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that have not been reallocated to and
funded by another Lender shall be deemed to be held by the Lender that is the
Swing Line Lender or applicable L/C Issuer, as the case may be, in making such
determination.

“Required Revolving Lenders” means, at any time, Revolving Lenders having Total
Revolving Exposures representing more than 50% of the Total Revolving Exposures
of all Revolving Lenders. The Total Revolving Exposure of any Defaulting Lender
shall be disregarded in determining Required Revolving Lenders at any time;
provided that, the amount of any participation in any Swing Line Loan and
Unreimbursed Amounts that such Defaulting Lender has failed to fund that have
not been reallocated to and funded by another Lender shall be deemed to be held
by the Revolving Lender that is the Swing Line Lender or the applicable L/C
Issuer, as the case may be, in making such determination.

“Required Term Lenders” means, at any time, Term Lenders having Total Term
Credit Exposures representing more than 50% of the Total Term Credit Exposures
of all Term Lenders. The Total Term Credit Exposure of any Defaulting Lender
shall be disregarded in determining Required Term Lenders at any time.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, vice president, treasurer, assistant treasurer or controller
of a Loan Party, solely for purposes of the delivery of incumbency certificates
pursuant to Section 4.01, the secretary or any assistant secretary of a Loan
Party and, solely for purposes of notices given pursuant to Article II, any
other officer or employee of the applicable Loan Party so designated by any of
the foregoing officers in a notice to the Administrative Agent or any other
officer or employee of the applicable Loan Party designated in or pursuant to an
agreement between the applicable Loan Party and the Administrative Agent. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in form and substance reasonably satisfactory to the Administrative Agent.

 

28



--------------------------------------------------------------------------------

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Company or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Company’s stockholders, partners or members (or the
equivalent Person thereof).

“Revaluation Date” means (a) with respect to any Revolving Loan, each of the
following: (i) each date of a Borrowing of a Eurocurrency Rate Loan denominated
in an Alternative Currency, (ii) each date of a continuation of a Eurocurrency
Rate Loan denominated in an Alternative Currency pursuant to Section 2.02, and
(iii) such additional dates as the Administrative Agent shall determine or the
Required Revolving Lenders shall require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance, amendment and/or
extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the applicable L/C Issuer under any Letter of
Credit denominated in an Alternative Currency, (iii) in the case of all Existing
Letters of Credit denominated in Alternative Currencies, the Closing Date, and
(iv) such additional dates as the Administrative Agent or the applicable L/C
Issuer shall determine or the Required Revolving Lenders shall require.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and, in the case of Eurocurrency Rate Loans, having the
same Interest Period made by each of the Revolving Lenders pursuant to
Section 2.01(b).

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrowers pursuant to Section 2.01(b), (b)
purchase participations in L/C Obligations, and (c) purchase participations in
Swing Line Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
under the caption “Revolving Commitment” or opposite such caption in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. The Revolving Commitment of all of the Revolving Lenders on
the Closing Date shall be $1,100,000,000.

“Revolving Credit Exposure” means, as to any Lender at any time, the Dollar
Equivalent Amount of the aggregate principal amount at such time of its
outstanding Revolving Loans and such Lender’s participation in L/C Obligations
and Swing Line Loans at such time.

“Revolving Facility” means, at any time, the aggregate amount of the Revolving
Lenders’ Revolving Commitments at such time.

“Revolving Lender” means, at any time, (a) so long as any Revolving Commitment
is in effect, any Lender that has a Revolving Commitment at such time or (b) if
the Revolving Commitments have terminated or expired, any Lender that has a
Revolving Loan or a participation in L/C Obligations or Swing Line Loans at such
time.

“Revolving Loan” has the meaning specified in Section 2.01(b).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans or Swing Line Loans, as the case may
be, made by such Revolving Lender, substantially in the form of Exhibit C-1.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., Inc., and any successor thereto.

 

29



--------------------------------------------------------------------------------

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the L/C Issuer, as the case may be, to
be customary in the place of disbursement or payment for the settlement of
international banking transactions in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including, without limitation, OFAC), the
United Nations Security Council, the European Union or any European Union member
state, Her Majesty’s Treasury (“HMT”) or other relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning provided in Section 3.03(c)(ii).

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not an “eligible contract
participant” under the Commodity Exchange Act (determined prior to giving effect
to Section 10.20 of the Credit Agreement or Section 28 of the Subsidiary
Guaranty, as applicable).

“Specified Transaction” means (a) a Disposition of all of the Equity Interests
of a Person or all or substantially all of a line of business, (b) an Investment
made pursuant to Section 7.02(j), (k) or (l), (c) an incurrence of Indebtedness
pursuant to Section 7.03(i) or (d) a Restricted Payment made pursuant to
Section 7.06(d) or (e).

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Company.

 

30



--------------------------------------------------------------------------------

“Subsidiary Guarantors” means, collectively, each Subsidiary who from time to
time becomes a party to a Subsidiary Guaranty Agreement, including, for the sake
of clarity, but not limited to, the Designated Borrowers.

“Subsidiary Guaranty Agreement” means any guaranty agreement now or hereafter in
effect executed by one or more Subsidiaries in favor of the Administrative Agent
for the benefit of the Guaranteed Parties, pursuant to which such Subsidiaries
shall guarantee the Guaranteed Obligations, each of which shall be substantially
in the form of Exhibit F (with, in the case of any guaranty agreement provided
by any Foreign Subsidiary, such modifications relating to any applicable foreign
law or custom as shall be reasonably approved by the Administrative Agent).

“Supported QFC” has the meaning specified in Section 10.22.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Bank of America in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form or an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent) appropriately completed and signed by a Responsible
Officer of the Borrower.

 

31



--------------------------------------------------------------------------------

“Swing Line Sublimit” means an amount equal $50,000,000, as such amount may be
reduced from time to time in accordance with this Agreement. The Swing Line
Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“TARGET Day” means any day on which the Trans-European Automated Real-time Gross
Settlement Express Transfer (TARGET) payment system (or, if such payment system
ceases to be operative, such other payment system (if any) determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth for such
Term Lender pursuant to Section 2.15 or opposite such caption in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement.

“Term Facility” means, at any time after an Incremental Term Loan has been
established pursuant to Section 2.15, the aggregate principal amount of all
Incremental Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means, at any time after an Incremental Term Loan has been
established pursuant to Section 2.15, any Lender that holds Term Loans at such
time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender evidencing Term Loans made by such Term Lender, substantially in the form
of Exhibit C-2.

“Threshold Amount” means an amount equal to $15,000,000.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments, Revolving Credit Exposure and Outstanding Amount of Term Loans of
such Lender at such time.

“Total Revolving Exposure” means, as to any Revolving Lender at any time, the
unused Commitments and Revolving Credit Exposure of such Revolving Lender at
such time.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swing Line Loans and L/C Obligations.

 

32



--------------------------------------------------------------------------------

“Total Term Credit Exposure” means, as to any Term Lender at any time, the
Outstanding Amount of all Term Loans of such Term Lender at such time.

“Trademark” means the trademarks “DEL MONTE” and “DEL MONTE plus any design or
logotype,” in any and all forms, as well as any and all trademarks, applications
for registration of trademarks and trademark applications related thereto.

“Trademark Licenses” means those licenses set forth on Schedule 5.17, which
constitute all of the licenses to use the Trademark that are actively used in
the operation of the business of the Company and its Subsidiaries.

“Trademark Subsidiary” means Wafer, Fresh N.A., Del Monte International GmbH and
Del Monte Europe.

“Treaty Lender” means a Lender which:

(a) is treated as a resident of Treaty State for the purposes of the Treaty; and

(b) does not carry on a business in the United Kingdom through a permanent
establishment with which that Lender’s participation in the Loan is effectively
connected.

“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
Tax imposed by the United Kingdom on interest.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Special Resolution Regimes” has the meaning specified in Section 10.22.

“U.S. Tax Compliance Certificate” has the meaning specified in Section 3.01.

“Withholding Agent” means the Borrowing Agent and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yen” means the lawful currency of Japan.

 

33



--------------------------------------------------------------------------------

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any Law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such Law and any reference to any Law or regulation shall, unless
otherwise specified, refer to such Law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights. Any and all references to “Borrower” regardless of
whether preceded by the term “a”, “any”, “each of”, “all”, “and/or”, or any
other similar term shall be deemed to refer, as the context requires, to each
and every (and/or any, one or all) parties constituting a Borrower, individually
and/or in the aggregate.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d) Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, Disposition or transfer, or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of
assets to a series of a limited liability company (or the unwinding of such a
division or allocation), as if it were a merger, transfer, consolidation,
amalgamation, assignment, sale, Disposition or transfer, or similar term, as
applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any Financial Covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, (i) the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded and (ii) any change in accounting for leases
pursuant to GAAP resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016-02, Leases (Topic 842), to the extent such adoption
would require recognition of a lease liability where such lease (or similar
arrangement) would not have required a lease liability under GAAP as in effect
on December 31, 2018 shall be disregarded.

 

34



--------------------------------------------------------------------------------

(b) Changes in GAAP. If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Company or the Required Lenders shall
so request, the Administrative Agent, the Lenders and the Company shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP (subject to the approval
of the Required Lenders); provided that, until so amended, (i) such ratio or
requirement shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Company shall provide to the Administrative Agent
and the Lenders financial statements and other documents required under this
Agreement or as reasonably requested hereunder setting forth a reconciliation
between calculations of such ratio or requirement made before and after giving
effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Company and its Subsidiaries or to the
determination of any amount for the Company and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Company is required to
consolidate pursuant to FASB ASC 810 as if such variable interest entity were a
Subsidiary as defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Company
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Exchange Rates; Currency Equivalents.

(a) The Administrative Agent or the L/C Issuers, as applicable, shall determine
the Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Dollar Equivalent shall become
effective as of such Revaluation Date and shall be the Dollar Equivalent of such
amounts until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuers, as applicable.

(b) Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the applicable L/C Issuer, as the case may be.

(c) The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rates (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

 

35



--------------------------------------------------------------------------------

1.06 Additional Alternative Currencies.

(a) The Company may from time to time request that Eurocurrency Rate Loans be
made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (iii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR Rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the applicable L/C Issuer.

(b) Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuers, in its or their sole discretion). In the case of any such request
pertaining to Eurocurrency Rate Loans, the Administrative Agent shall promptly
notify each Appropriate Lender thereof; and in the case of any such request
pertaining to Letters of Credit, the Administrative Agent shall promptly notify
the L/C Issuers thereof. Each Appropriate Lender (in the case of any such
request pertaining to Eurocurrency Rate Loans) or the L/C Issuers (in the case
of a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c) Any failure by a Lender or any L/C Issuer, as the case may be, to respond to
such request within the time period specified in the preceding sentence shall be
deemed to be a refusal by such Lender or such L/C Issuer, as the case may be, to
permit Eurocurrency Rate Loans to be made or Letters of Credit to be issued in
such requested currency. If the Administrative Agent and all the Appropriate
Lenders consent to making Eurocurrency Rate Loans in such requested currency and
the Administrative Agent and such Lenders reasonably determine that an
appropriate interest rate is available to be used for such requested currency,
the Administrative Agent shall so notify the Company and (i) the Administrative
Agent and such Lenders may amend the definition of Eurocurrency Rate for any
Non-LIBOR Quoted Currency to the extent necessary to add the applicable
Eurocurrency Rate for such currency and (ii) to the extent the definition of
Eurocurrency Rate reflects the appropriate interest rate for such currency or
has been amended to reflect the appropriate rate for such currency, such
currency shall thereupon be deemed for all purposes to be an Alternative
Currency for purposes of any Borrowings of Eurocurrency Rate Loans. If the
Administrative Agent and the L/C Issuers consent to the issuance of Letters of
Credit in such requested currency, the Administrative Agent shall so notify the
Company and (iii) the Administrative Agent and the L/C Issuers may amend the
definition of Eurocurrency Rate for any Non-LIBOR Quoted Currency to the extent
necessary to add the applicable Eurocurrency Rate for such currency and (iv) to
the extent the definition of Eurocurrency Rate reflects the appropriate interest
rate for such currency or has been amended to reflect the appropriate rate for
such currency, such currency shall thereupon be deemed for all purposes to be an
Alternative Currency, for purposes of any Letter of Credit issuances. If the
Administrative Agent shall fail to obtain consent to any request for an
additional currency under this Section 1.06, the Administrative Agent shall
promptly so notify the Company. Any specified currency of an Existing Letter of
Credit that is neither Dollars nor one of the Alternative Currencies
specifically listed in the definition of “Alternative Currency” shall be deemed
an Alternative Currency with respect to such Existing Letter of Credit only.

 

36



--------------------------------------------------------------------------------

1.07 Change of Currency.

(a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Borrowing in the currency of such member state is outstanding immediately
prior to such date, such replacement shall take effect, with respect to such
Borrowing, at the end of the then current Interest Period.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c) Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

1.08 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Eastern time (daylight or standard, as applicable).

1.09 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the Dollar Equivalent of
the stated amount of such Letter of Credit in effect at such time; provided,
however, that with respect to any Letter of Credit that, by its terms or the
terms of any Issuer Document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

1.10 Pro Forma Treatment with Respect to Acquisitions and Dispositions.

(a) Each Disposition of all or substantially all of a line of business, and, at
the discretion of the Company, each Permitted Acquisition, by the Company or any
its Subsidiaries that is consummated during any period of four consecutive
fiscal quarters of the Company shall, for purposes of determining compliance
with the Financial Covenants and for purposes of determining the Applicable
Rate, be given Pro Forma Effect as of the first day of such period.

(b) For purposes of determining compliance with the Financial Covenants and for
purposes of determining the Applicable Rate, the Company may include any
applicable Pro Forma Cost Savings related to any Permitted Acquisition by the
Company or any its Subsidiaries.

1.11 Amendment and Restatement. In order to facilitate the Restatement and
otherwise to effectuate the desires of the Borrowers, the Administrative Agent
and the Lenders:

(a) Simultaneously with the Closing Date, the parties hereby agree that the
Commitments shall be as set forth in Schedule 2.01 and the portion of Loans and
other Outstanding Amounts outstanding under

 

37



--------------------------------------------------------------------------------

the Existing Agreement shall be reallocated in accordance with such Commitments
and the requisite assignments shall be deemed to be made in such amounts by and
between the Lenders and from each Lender to each other Lender, with the same
force and effect as if such assignments were evidenced by applicable assignment
agreements required pursuant to Section 10.06 of the Existing Agreement.
Notwithstanding anything to the contrary in Section 10.06 of the Existing
Agreement or Section 10.06 of this Agreement, no other documents or instruments,
including any assignment agreements, shall be executed in connection with these
assignments (all of which requirements are hereby waived), and such assignments
shall be deemed to be made with all applicable representations, warranties and
covenants as if evidenced by an assignment agreement. On the Closing Date, the
Lenders shall make full cash settlement with each other and each Existing Lender
that will not be a Lender after the Closing Date either directly or through the
Administrative Agent, as the Administrative Agent may direct or approve, with
respect to all assignments, reallocations and other changes in Commitments (as
such term is defined in the Existing Agreement) such that after giving effect to
such settlements each Lender’s Applicable Percentage shall be as set forth on
Schedule 2.01.

(b) Each Borrower, the Administrative Agent, and the Lenders hereby agree that
upon the effectiveness of this Agreement and the assignments made in accordance
with the immediately preceding clause (b), the terms and provisions of the
Existing Agreement which in any manner govern or evidence the Obligations, the
rights and interests of the Administrative Agent and the Lenders and any terms,
conditions or matters related to any thereof, shall be and hereby are amended
and restated in their entirety by the terms, conditions and provisions of this
Agreement, and the terms and provisions of the Existing Agreement, except as
otherwise expressly provided herein, shall be superseded by this Agreement.

Notwithstanding the Restatement of the Existing Agreement, including anything in
this Section 1.11, and in any related “Loan Documents” (as such term is defined
in the Existing Agreement and referred to herein, individually or collectively,
as the “Prior Loan Documents”), (i) all of the indebtedness, liabilities and
obligations owing by any Loan Party under the Existing Agreement and other Prior
Loan Documents shall continue as Obligations hereunder, as set forth herein, and
all indebtedness, liabilities and obligations of any Person other than a Loan
Party under the Existing Agreement and other Prior Loan Documents shall continue
as obligations of such Person hereunder, as set forth herein, and (ii) each of
this Agreement and the Notes and any other Loan Document (as defined herein)
that is amended and restated in connection with this Agreement is given as a
substitution of, and not as a payment of, the indebtedness, liabilities and
obligations of the Borrowers under the Existing Agreement or any Prior Loan
Document and neither the execution and delivery of such documents nor the
consummation of any other transaction contemplated hereunder is intended to
constitute a novation of the Existing Agreement or of any of the other Prior
Loan Documents or any obligations thereunder. Upon the effectiveness of this
Agreement, all Loans owing by the Borrowers and outstanding under the Existing
Agreement shall continue as Loans hereunder and shall constitute advances
hereunder, and all Letters of Credit outstanding under the Existing Agreement
and any of the Prior Loan Documents shall continue as Letters of Credit
hereunder. Base Rate Loans under the Existing Agreement shall accrue interest at
the Base Rate hereunder and the parties hereto agree that the Interest Periods
for all Eurocurrency Rate Loans outstanding under the Existing Agreement on the
Closing Date shall remain in effect without renewal, interruption or extension
as Eurocurrency Rate Loans under this Agreement and accrue interest at the
Eurocurrency Rate hereunder; provided, that on and after the Closing Date, the
Applicable Rate applicable to any Loan or Letter of Credit hereunder shall be as
set forth in the definition of Applicable Rate in Section 1.01, without regard
to any margin applicable thereto under the Existing Agreement prior to the
Closing Date.

 

38



--------------------------------------------------------------------------------

ARTICLE II.

COMMITMENTS AND CREDIT EXTENSIONS

2.01 Loans.

(a) Term Borrowing. Subject to the terms and conditions set forth herein, in the
event of the creation of any Incremental Term Loan pursuant to Section 2.15,
each Term Lender severally agrees to make a single loan to the Borrowers, in
Dollars on the effective date of such Incremental Term Loan in an amount not to
exceed such Term Lender’s Applicable Percentage of such Incremental Term Loan.
Any Term Borrowing shall consist of Term Loans made simultaneously by the Term
Lenders in accordance with their respective Applicable Percentage of the
applicable Incremental Term Loan. Term Borrowings repaid or prepaid may not be
reborrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as
further provided herein.

(b) Subject to the terms and conditions set forth herein, each Revolving Lender
severally agrees to make loans (each such loan, a “Revolving Loan”) to the
Borrowers in Dollars or in one or more Alternative Currencies from time to time,
on any Business Day during the Availability Period, in an aggregate amount not
to exceed at any time outstanding the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Borrowing,
(i) the Total Revolving Outstandings shall not exceed the Revolving Facility,
(ii) the Revolving Credit Exposure of any Revolving Lender shall not exceed such
Lender’s Revolving Commitment, and (iii) the aggregate Outstanding Amount of all
Revolving Loans denominated in Alternative Currencies shall not exceed the
Alternative Currency Loan Sublimit. Within the limits of each Revolving Lender’s
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01, prepay under Section 2.05, and reborrow
under this Section 2.01. Revolving Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Notice of Borrowing. Each Borrowing, each conversion of Loans from one Type
to the other, and each continuation of Eurocurrency Rate Loans shall be made
upon the Borrowing Agent’s irrevocable notice to the Administrative Agent, which
may be given by (i) telephone or (ii) a Loan Notice; provided that any telephone
notice must be confirmed promptly by delivery to the Administrative Agent of a
Loan Notice. Each such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans
denominated in Dollars or of any conversion of Eurocurrency Rate Loans
denominated in Dollars to Base Rate Loans, (B) four Business Days (or five
Business Days in the case of a Special Notice Currency) prior to the requested
date of any Borrowing or continuation of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the requested date of any Borrowing of Base
Rate Loans; provided, however, that if the Company or the applicable Designated
Borrower wishes to request Eurocurrency Rate Loans having an Interest Period
other than one, two, three or six months in duration as provided in the
definition of “Interest Period” (provided that the Company shall not make more
than four such requests in any fiscal year), the applicable notice must be
received by the Administrative Agent not later than 11:00 a.m. (i) four Business
Days prior to the requested date of such Borrowing, conversion or continuation
of Eurocurrency Rate Loans denominated in Dollars, or (ii) five Business Days
(or six Business Days in the case of a Special Notice Currency) prior to the
requested date of such Borrowing, conversion or continuation of Eurocurrency
Rate Loans denominated in Alternative Currencies, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them. Not later
than 11:00 a.m., (i) three Business Days before the requested date of such
Borrowing, conversion or continuation of Eurocurrency Rate Loans denominated in
Dollars, or (ii) four Business Days (or five Business Days in the case of a

 

39



--------------------------------------------------------------------------------

Special Notice Currency) prior to the requested date of such Borrowing,
conversion or continuation of Eurocurrency Rate Loans denominated in Alternative
Currencies, the Administrative Agent shall notify the Borrowing Agent (which
notice may be by telephone) whether or not the requested Interest Period has
been consented to by all the Lenders. Each Borrowing of, conversion to or
continuation of Eurocurrency Rate Loans shall be in a principal amount the
Dollar Equivalent of $5,000,000 or a whole multiple of the Dollar Equivalent of
$100,000 in excess thereof. Except as provided in Sections 2.03 and 2.04(c),
each Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of the Dollar Equivalent of $500,000 or a whole multiple of the Dollar
Equivalent of $100,000 in excess thereof (or, in connection with any conversion
or continuation of a Term Loan, if less, the entire principal thereof then
outstanding). Each Loan Notice shall specify (i) the Borrower(s), (ii) whether
such Borrower(s) is requesting a Borrowing, a conversion of Loans from one Type
to the other, or a continuation of Eurocurrency Rate Loans, (iii) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (iv) the principal amount of Loans to be borrowed,
converted or continued, (v) the Type of Loans to be borrowed or to which
existing Loans are to be converted, (vi) if applicable, the duration of the
Interest Period with respect thereto, and (vi) the currency of the Loans to be
borrowed. If a Loan Notice requesting a Borrowing fails to specify a currency or
a Type of Loan or, if a Borrowing of Eurocurrency Rate Loans is being requested,
fails to specify an Interest Period, then the Loans so requested shall not be
made and the Administrative Agent shall so notify the Borrowing Agent and
request that a corrected Loan Notice be resubmitted. If the Borrowing Agent
fails to provide a timely Loan Notice requesting a conversion or continuation of
Eurocurrency Rate Loans, then the applicable Loans shall be converted to Base
Rate Loans; provided, however, that in the case of a failure to timely request a
continuation of Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurocurrency Rate Loans. If a Loan Notice requests a
conversion to or continuation of Eurocurrency Rate Loans, but fails to specify
an Interest Period, an Interest Period of one month will be deemed to have been
specified. No Loan may be converted into or continued as a Loan denominated in a
different currency, but instead must be prepaid in the original currency of such
Loan and reborrowed in the other currency.

(b) Advances. Following receipt of a Loan Notice under a Facility, the
Administrative Agent shall promptly notify each Appropriate Lender of the amount
(and currency) of its Applicable Percentage under such Facility of the
applicable Loans, and if no timely notice of a conversion or continuation is
provided by the Borrowing Agent, the Administrative Agent shall notify each
Appropriate Lender of the details of any automatic conversion to Base Rate Loans
or continuation of Loans denominated in a currency other than Dollars, in each
case as described in the preceding subsection. In the case of a Borrowing, each
Appropriate Lender shall make the amount of its Loan available to the
Administrative Agent in Same Day Funds at the Administrative Agent’s Office for
the applicable currency not later than 1:00 p.m., in the case of any Loan
denominated in Dollars, and not later than the Applicable Time specified by the
Administrative Agent in the case of any Loan in an Alternative Currency, in each
case on the Business Day specified in the applicable Loan Notice. Upon
satisfaction of the applicable conditions set forth in Section 4.02 (and, if
such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the
applicable Borrower in like funds as received by the Administrative Agent either
by (i) crediting the account of such Borrower on the books of Bank of America
with the amount of such funds or (ii) wire transfer of such funds, in each case
in accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrowing Agent; provided, however, that if, on the
date the Loan Notice with respect to a Revolving Borrowing denominated in
Dollars is given by the Borrowing Agent, there are L/C Borrowings outstanding,
then the proceeds of such Revolving Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and, second, shall be made available
to the applicable Borrower as provided above.

 

40



--------------------------------------------------------------------------------

(c) Eurocurrency Rate Loans. Except as otherwise provided herein, a Eurocurrency
Rate Loan may be continued or converted only on the last day of an Interest
Period for such Eurocurrency Rate Loan. During the existence of a Default, no
Loans may be requested as, converted to or continued as Eurocurrency Rate Loans
(whether in Dollars or any Alternative Currency) without the consent of the
Required Lenders, and the Required Lenders may demand that any or all of the
then outstanding Eurocurrency Rate Loans denominated in an Alternative Currency
be prepaid, or redenominated into Dollars in the amount of the Dollar Equivalent
thereof, on the last day of the then current Interest Period with respect
thereto.

(d) Interest Rate. The Administrative Agent shall promptly notify the Borrowing
Agent and the Lenders of the interest rate applicable to any Interest Period for
Eurocurrency Rate Loans upon determination of such interest rate. At any time
that Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrowing Agent and the Lenders of any change in Bank of America’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

(e) Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than four Interest Periods
in effect with respect of the Term Facility. After giving effect to all
Revolving Borrowings, all conversions of Revolving Loans from one Type to the
other, and all continuations of Revolving Loans as the same Type, there shall
not be more than ten Interest Periods in effect in respect of the Revolving
Facility.

(f) Cashless Settlement Mechanism. Notwithstanding anything to the contrary in
this Agreement, any Lender may exchange, continue or rollover all or any portion
of its Loans in connection with any refinancing, extension, loan modification or
similar transaction permitted by the terms of this Agreement pursuant to a
cashless settlement mechanism approved by the Borrowing Agent, the
Administrative Agent and such Lender.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment. Subject to the terms and conditions set
forth herein, in addition to the Loans provided for in Section 2.01, Borrowing
Agent may request that any L/C Issuer, in reliance on the agreements of the
Revolving Lenders set forth in this Section 2.03, issue, at any time and from
time to time during the Availability Period, Letters of Credit denominated in
Dollars or in one or more Alternative Currencies for its own account or the
account of any Borrower or any Subsidiary of a Borrower, in such form as is
acceptable to the Administrative Agent and such L/C Issuer in its reasonable
determination. Letters of Credit issued hereunder shall constitute utilization
of the Revolving Commitments.

(b) Notice of Issuance, Amendment, Extension, Reinstatement or Renewal.

(i) To request the issuance of a Letter of Credit (or the amendment of the terms
and conditions, extension of the terms and conditions, extension of the
expiration date, or reinstatement of amounts paid, or renewal of an outstanding
Letter of Credit), the Borrowing Agent shall deliver (or transmit by electronic
communication, if arrangements for doing so have been approved by the applicable
L/C Issuer) to an L/C Issuer selected by it and to the Administrative Agent not
later than 11:00 a.m. at least two (2) Business Days (or such later date and
time as the Administrative Agent and such L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, extended, reinstated
or renewed, and specifying the date of issuance, amendment, extension,
reinstatement or renewal (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with clause

 

41



--------------------------------------------------------------------------------

(d) of this Section 2.03), the amount of such Letter of Credit, the name and
address of the beneficiary thereof, the purpose and nature of the requested
Letter of Credit and such other information as shall be necessary to prepare,
amend, extend, reinstate or renew such Letter of Credit. If requested by the
applicable L/C Issuer, the Borrowing Agent also shall submit a Letter of Credit
Application and reimbursement agreement on such L/C Issuer’s standard form in
connection with any request for a Letter of Credit. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application and reimbursement
agreement or other agreement submitted by the Borrowing Agent to, or entered
into by a Borrower with, an L/C Issuer relating to any Letter of Credit, the
terms and conditions of this Agreement shall control.

(ii) If the Borrowing Agent so requests in any applicable Letter of Credit
Application (or the amendment of an outstanding Letter of Credit), the
applicable L/C Issuer may, in its sole discretion, agree to issue a Letter of
Credit that has automatic extension provisions (each, an “Auto-Extension Letter
of Credit”); provided that any such Auto-Extension Letter of Credit shall permit
such L/C Issuer to prevent any such extension at least once in each twelve-month
period (commencing with the date of issuance of such Letter of Credit) by giving
prior notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon by the Borrower
and the applicable L/C Issuer at the time such Letter of Credit is issued.
Unless otherwise directed by the applicable L/C Issuer, the Borrower shall not
be required to make a specific request to such L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
applicable L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiration date not later than the date permitted pursuant to
Section 2.03(d); provided, that such L/C Issuer shall not (A) permit any such
extension if (1) such L/C Issuer has determined that it would not be permitted,
or would have no obligation, at such time to issue such Letter of Credit in its
extended form under the terms hereof (except that the expiration date may be
extended to a date that is no more than one (1) year from the then-current
expiration date) or (2) it has received notice (which may be in writing or by
telephone (if promptly confirmed in writing)) on or before the day that is seven
(7) Business Days before the Non-Extension Notice Date from the Administrative
Agent that the Required Revolving Lenders have elected not to permit such
extension or (B) be obligated to permit such extension if it has received notice
(which may be in writing or by telephone (if promptly confirmed in writing)) on
or before the day that is seven (7) Business Days before the Non-Extension
Notice Date from the Administrative Agent, any Revolving Lender or the Borrower
that one or more of the applicable conditions set forth in Section 4.02 is not
then satisfied, and in each such case directing such L/C Issuer not to permit
such extension.

(c) Limitations on Amounts, Issuance and Amendment. A Letter of Credit shall be
issued, amended, extended, reinstated or renewed only if (and upon issuance,
amendment, extension, reinstatement or renewal of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, extension, reinstatement or renewal (v) the aggregate
amount of the outstanding Letters of Credit issued by any L/C Issuer shall not
exceed its L/C Commitment, (w) the aggregate L/C Obligations shall not exceed
the Letter of Credit Sublimit, (x) the Outstanding Amount of all L/C Obligations
with respect to Letters of Credit denominated in Alternative Currencies shall
not exceed the Alternative Currency L/C Sublimit, (y) the Revolving Credit
Exposure of any Lender shall not exceed its Revolving Commitment and (z) the
Total Revolving Exposure shall not exceed the total Revolving Commitments.

 

42



--------------------------------------------------------------------------------

(i) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D) any Revolving Lender is at that time a Defaulting Lender, unless such L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrowing
Agent or such Lender to eliminate such L/C Issuer’s actual or potential Fronting
Exposure (after giving effect to Section 2.15) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(ii) No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.

(d) Expiration Date. Each Letter of Credit shall have a stated expiration date
no later than the earlier of (ix) the date twelve (12) months after the date of
the issuance of such Letter of Credit (or, in the case of any extension of the
expiration date thereof, whether automatic or by amendment, twelve months after
the then current expiration date of such Letter of Credit) and (x) the date that
is five (5) Business Days prior to the Maturity Date.

(e) Participations.

(i) By the issuance of a Letter of Credit (or an amendment to a Letter of Credit
increasing the amount or extending the expiration date thereof), and without any
further action on the part of the applicable L/C Issuer or the Lenders, such L/C
Issuer hereby grants to each Revolving Lender, and each Revolving Lender hereby
acquires from such L/C Issuer, a participation in such Letter of Credit equal to
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit. Each Revolving Lender acknowledges and agrees
that its obligation to acquire participations pursuant to this clause (e) in
respect of Letters of Credit is absolute, unconditional and irrevocable and
shall not be affected by any circumstance whatsoever, including any amendment,
extension, reinstatement or renewal of any Letter of Credit or the occurrence
and continuance of a Default or reduction or termination of the Revolving
Commitments.

 

43



--------------------------------------------------------------------------------

(ii) In consideration and in furtherance of the foregoing, each Revolving Lender
hereby absolutely, unconditionally and irrevocably agrees to pay to the
Administrative Agent, in Dollars, for account of the applicable L/C Issuer, such
Lender’s Applicable Percentage of each L/C Borrowing made by an L/C Issuer not
later than 1:00 p.m. on the Business Day specified in the notice provided by the
Administrative Agent to the Revolving Lenders pursuant to Section 2.03(f) until
such L/C Borrowing is reimbursed by the Borrower or at any time after any
reimbursement payment is required to be refunded to the Borrower for any reason,
including after the Maturity Date. Such payment shall be made without any
offset, abatement, withholding or reduction whatsoever. Each such payment shall
be made in the same manner as provided in Section 2.02 with respect to Loans
made by such Lender (and Section 2.02 shall apply, mutatis mutandis, to the
payment obligations of the Revolving Lenders pursuant to this Section 2.03
except that all payments by the Lenders hereunder shall be made in Dollars), and
the Administrative Agent shall promptly pay to the applicable L/C Issuer the
amounts so received by it from the Lenders. Promptly following receipt by the
Administrative Agent of any payment from the Borrowers pursuant to
Section 2.03(f), the Administrative Agent shall distribute such payment to the
applicable L/C Issuer or, to the extent that the Revolving Lenders have made
payments pursuant to this clause (e) to reimburse such L/C Issuer, then to such
Lenders and such L/C Issuer as their interests may appear. Any payment made by a
Lender pursuant to this clause (e) to reimburse an L/C Issuer for any L/C
Borrowing shall not constitute a Loan and shall not relieve the Borrowers of
their obligation to reimburse such L/C Borrowing.

(iii) Each Revolving Lender further acknowledges and agrees that its
participation in each Letter of Credit will be automatically adjusted to reflect
such Lender’s Applicable Percentage of the aggregate amount available to be
drawn under such Letter of Credit at each time such Lender’s Commitment is
amended pursuant to the operation of Sections 2.15 or 2.17, as a result of an
assignment in accordance with Section 10.06 or otherwise pursuant to this
Agreement.

(iv) If any Revolving Lender fails to make available to the Administrative Agent
for the account of the applicable L/C Issuer any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.03(e), then,
without limiting the other provisions of this Agreement, the applicable L/C
Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to such L/C Issuer at a rate per annum equal to the
greater of the applicable Overnight Rate and a rate determined by the applicable
L/C Issuer in accordance with banking industry rules on interbank compensation,
plus any administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Revolving Loan included in the relevant Revolving Borrowing or L/C
Advance in respect of the relevant L/C Borrowing, as the case may be. A
certificate of any L/C Issuer submitted to any Revolving Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(e)(vi) shall be conclusive absent manifest error.

(f) Reimbursement. If an L/C Issuer shall make any L/C Borrowing in respect of a
Letter of Credit, the Borrowers shall reimburse such L/C Issuer in respect of
such L/C Borrowing by paying to the Administrative Agent an amount equal to such
L/C Borrowing not later than 12:00 noon on (i) the Business Day that the
Borrowing Agent receives notice of such L/C Borrowing, if such notice is
received prior to 10:00 a.m. or (ii) the Business Day immediately following the
day that the Borrowing Agent receives such

 

44



--------------------------------------------------------------------------------

notice, if such notice is not received prior to such time, provided that, if
such L/C Borrowing is not less than $1,000,000, the Borrower may, subject to the
conditions to borrowing set forth herein, request in accordance with
Section 2.02 or Section 2.04 that such payment be financed with a Borrowing of
Base Rate Loans or Swing Line Loan in an equivalent amount and, to the extent so
financed, the Borrowers’ obligation to make such payment shall be discharged and
replaced by the resulting Borrowing of Base Rate Loans or Swing Line Loan. If
the Borrowers fail to make such payment when due, the Administrative Agent shall
notify each Revolving Lender of the applicable L/C Borrowing, the payment then
due from the Borrowers in respect thereof (the “Unreimbursed Amount”) and such
Lender’s Applicable Percentage thereof. Promptly upon receipt of such notice,
each Revolving Lender shall pay to the Administrative Agent its Applicable
Percentage of the Unreimbursed Amount pursuant to Section 2.03(e)(ii), subject
to the amount of the unutilized portion of the aggregate Revolving Commitments.
Any notice given by any L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(f) may be given by telephone if immediately confirmed in writing;
provided that the lack of such an immediate confirmation shall not affect the
conclusiveness or binding effect of such notice.

(g) Obligations Absolute. The Borrowers’ obligation to reimburse L/C Borrowings
as provided in clause (f) of this Section 2.03 shall be absolute, unconditional
and irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement under any and all circumstances whatsoever and irrespective of:

(i) any lack of validity or enforceability of this Agreement, any other Loan
Document or any Letter of Credit, or any term or provision herein or therein;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement in such draft or other document being untrue or
inaccurate in any respect; or any loss or delay in the transmission or otherwise
of any document required in order to make a drawing under such Letter of Credit;

(iv) waiver by any L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrowers or any waiver by
such L/C Issuer which does not in fact materially prejudice the Borrowers;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit required that demand be in the form of a draft;

(vi) any payment made by any L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP or the UCP, as applicable;

(vii) payment by the applicable L/C Issuer under a Letter of Credit against
presentation of a draft or other document that does not comply strictly with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;

 

45



--------------------------------------------------------------------------------

(viii) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section 2.03,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Borrower’s obligations hereunder; or

(ix) any adverse change in the relevant exchange rates or in the availability of
the relevant Alternative Currency to the Company or any Subsidiary or in the
relevant currency markets generally.

(h) Examination. The Borrowing Agent shall promptly examine a copy of each
Letter of Credit and each amendment thereto that is delivered to it and, in the
event of any claim of noncompliance with the Borrowing Agent’s instructions or
other irregularity, the Borrowing Agent will immediately notify the applicable
L/C Issuer. The Borrowing Agent shall be conclusively deemed to have waived any
such claim against such L/C Issuer and its correspondents unless such notice is
given as aforesaid.

(i) Liability. None of the Administrative Agent, the Lenders, any L/C Issuer, or
any of their Related Parties shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
by the applicable L/C Issuer or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms, any error
in translation or any consequence arising from causes beyond the control of the
applicable L/C Issuer; provided that the foregoing shall not be construed to
excuse an L/C Issuer from liability to the Borrowers to the extent of any direct
damages (as opposed to consequential damages, claims in respect of which are
hereby waived by the Borrowers to the extent permitted by Applicable Law)
suffered by any Borrower that are caused by such L/C Issuer’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an L/C Issuer (as finally determined by a court of competent
jurisdiction), an L/C Issuer shall be deemed to have exercised care in each such
determination, and that:

(i) an L/C Issuer may replace a purportedly lost, stolen, or destroyed original
Letter of Credit or missing amendment thereto with a certified true copy marked
as such or waive a requirement for its presentation;

(ii) an L/C Issuer may accept documents that appear on their face to be in
substantial compliance with the terms of a Letter of Credit without
responsibility for further investigation, regardless of any notice or
information to the contrary, and may make payment upon presentation of documents
that appear on their face to be in substantial compliance with the terms of such
Letter of Credit and without regard to any non-documentary condition in such
Letter of Credit;

(iii) an L/C Issuer shall have the right, in its sole discretion, to decline to
accept such documents and to make such payment if such documents are not in
strict compliance with the terms of such Letter of Credit; and

 

46



--------------------------------------------------------------------------------

(iv) this sentence shall establish the standard of care to be exercised by an
L/C Issuer when determining whether drafts and other documents presented under a
Letter of Credit comply with the terms thereof (and the parties hereto hereby
waive, to the extent permitted by Applicable Law, any standard of care
inconsistent with the foregoing).

Without limiting the foregoing, none of the Administrative Agent, the Lenders,
any L/C Issuer, or any of their Related Parties shall have any liability or
responsibility by reason of (A) any presentation that includes forged or
fraudulent documents or that is otherwise affected by the fraudulent, bad faith,
or illegal conduct of the beneficiary or other Person, (B) an L/C Issuer
declining to take-up documents and make payment, (C) against documents that are
fraudulent, forged, or for other reasons by which that it is entitled not to
honor, (D) following a Borrower’s waiver of discrepancies with respect to such
documents or request for honor of such documents or (E) an L/C Issuer retaining
proceeds of a Letter of Credit based on an apparently applicable attachment
order, blocking regulation, or third-party claim notified to such L/C Issuer.

(j) Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued by it
(including any such agreement applicable to an Existing Letter of Credit), (i)
the rules of the ISP shall apply to each standby Letter of Credit, and (ii) the
rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, no L/C Issuer shall be responsible to the
Borrowers for, and no L/C Issuer’s rights and remedies against the Borrowers
shall be impaired by, any action or inaction of any L/C Issuer required or
permitted under any Law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where any L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such Law or practice.

(k) Benefits. Each L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
each L/C Issuer shall have all of the benefits and immunities (i) provided to
the Administrative Agent in Article IX with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article IX included such L/C Issuer with respect to such acts or omissions, and
(ii) as additionally provided herein with respect to such L/C Issuer.

(l) Letter of Credit Fees. The Borrowers shall pay to the Administrative Agent
for the account of each Lender in accordance, subject to Section 2.17, with its
Applicable Percentage, in Dollars, (i) a Letter of Credit fee (the “Letter of
Credit Fee”) (A) for each commercial Letter of Credit, equal to 0.125% per annum
times the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit, and (B) for each standby Letter of Credit, equal to the
Applicable Rate times the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit and (ii) a negotiation fee (the “Negotiation
Fee”) for each commercial Letter of Credit equal to 0.125% of the Dollar
Equivalent of the amount of any draft paid thereunder. For purposes of computing
the daily amount available to be drawn under any Letter of Credit, the amount of
such Letter of Credit shall be determined in accordance with Section 1.09.
Letter of Credit Fees shall be (i) due and payable on the first Business Day
after the end of each March, June, September and December, commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand and (ii) computed on a
quarterly basis in arrears. Negotiation Fees shall be due and payable on the
first Business Day after the end of the next March, June, September or December
occurring after the date any draft is paid thereunder. If there is any change in
the Applicable Rate during any quarter, the daily amount available to be drawn
under each standby Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, upon the request of the Required Lenders, while any Event of
Default exists, all Letter of Credit Fees shall accrue at the Default Rate.

 

47



--------------------------------------------------------------------------------

(m) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuer.
The Company shall pay directly to the applicable L/C Issuer for its own account,
in Dollars, a fronting fee (i) with respect to each commercial Letter of Credit,
at the rate specified in the Fee Letter, computed on the Dollar Equivalent of
the amount of such Letter of Credit, and payable upon the issuance thereof,
(ii) with respect to any amendment of a commercial Letter of Credit increasing
the amount of such Letter of Credit, at a rate separately agreed between the
Company and the L/C Issuer, computed on the Dollar Equivalent of the amount of
such increase, and payable upon the effectiveness of such amendment, and
(iii) with respect to each standby Letter of Credit issued by (A) Bank of
America in its capacity as an L/C Issuer, at the rate per annum specified in the
Fee Letter, computed on the Dollar Equivalent of the daily amount available to
be drawn under such Letter of Credit on a quarterly basis in arrears and (B) any
other L/C Issuer, at a rate separately agreed between the Company and such L/C
Issuer, computed on the Dollar Equivalent of the daily amount available to be
drawn under such Letter of Credit on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first payment),
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.09. In addition, the Company shall pay directly to the applicable
L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(n) Disbursement Procedures. The L/C Issuer for any Letter of Credit shall,
within the time allowed by Applicable Laws or the specific terms of the Letter
of Credit following its receipt thereof, examine all documents purporting to
represent a demand for payment under such Letter of Credit. Such L/C Issuer
shall promptly after such examination notify the Administrative Agent and the
Borrowing Agent in writing of such demand for payment if such L/C Issuer has
made or will make an L/C Borrowing thereunder; provided that any failure to give
or delay in giving such notice shall not relieve the Borrowers of their
obligation to reimburse such L/C Issuer and the Lenders with respect to any such
L/C Borrowing.

(o) Interim Interest. If the L/C Issuer for any standby Letter of Credit shall
make any L/C Borrowing, then, unless the Borrowers shall reimburse such L/C
Borrowing in full on the date such L/C Borrowing is made, the unpaid amount
thereof shall bear interest, for each day from and including the date such L/C
Borrowing is made to but excluding the date that the Borrowers reimburse such
L/C Borrowing, at the rate per annum then applicable to Base Rate Loans;
provided that if the Borrowers fail to reimburse such L/C Borrowing when due
pursuant to clause (f) of this Section 2.03, then Section 2.08(b) shall apply.
Interest accrued pursuant to this clause (p) shall be for account of such L/C
Issuer, except that interest accrued on and after the date of payment by any
Lender pursuant to clause (f) of this Section 2.03 to reimburse such L/C Issuer
shall be for account of such Lender to the extent of such payment.

(p) Replacement of any L/C Issuer. Any L/C Issuer may be replaced at any time by
written agreement between the Borrowing Agent, the Administrative Agent, the
replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent shall
notify the Lenders of any such replacement of an L/C Issuer. At the time any
such replacement shall become effective, the Borrowers shall pay all unpaid fees
accrued for the account of the replaced L/C Issuer pursuant to Section 2.03(m).
From and after the effective date of any such replacement, (i) the successor L/C
Issuer shall have all the rights and obligations of an L/C

 

48



--------------------------------------------------------------------------------

Issuer under this Agreement with respect to Letters of Credit to be issued by it
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to include such successor or any previous L/C Issuer, or such successor and all
previous L/C Issuer, as the context shall require. After the replacement of an
L/C Issuer hereunder, the replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this Agreement with respect to Letters of Credit issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.

(q) Cash Collateralization.

(i) If any Event of Default shall occur and be continuing, on the Business Day
that the Borrowing Agent receives notice from the Administrative Agent or the
Required Revolving Lenders (or, if the maturity of the Loans has been
accelerated, Revolving Lenders with L/C Obligations representing at least
66-2/3% of the total L/C Obligations) demanding the deposit of Cash Collateral
pursuant to this clause (q), the Borrowers shall immediately deposit into an
account established and maintained on the books and records of the
Administrative Agent (the “Collateral Account”) an amount in cash equal to 105%
of the total L/C Obligations as of such date plus any accrued and unpaid
interest thereon, provided that the obligation to deposit such Cash Collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrowers described in clause (f) of
Section 8.01. Such deposit shall be held by the Administrative Agent as
Collateral for the payment and performance of the obligations of the Borrowers
under this Agreement. In addition, and without limiting the foregoing or clause
(d) of this Section 2.03, if any L/C Obligations remain outstanding after the
expiration date specified in said clause (d), the Borrowers shall immediately
deposit into the Collateral Account an amount in cash equal to 105% of such L/C
Obligations as of such date plus any accrued and unpaid interest thereon.

(ii) The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over the Collateral Account. Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option and sole discretion of the Administrative Agent and
at the Borrowers’ risk and expense, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in the
Collateral Account. Moneys in the Collateral Account shall be applied by the
Administrative Agent to reimburse each L/C Issuer for L/C Borrowings for which
it has not been reimbursed, together with related fees, costs, and customary
processing charges, and, to the extent not so applied, shall be held for the
satisfaction of the reimbursement obligations of the Borrowers for the L/C
Obligations at such time or, if the maturity of the Loans has been accelerated
(but subject to the consent of Lenders with L/C Obligations representing 66-2/3%
of the total L/C Obligations), be applied to satisfy other obligations of the
Borrowers under this Agreement. If the Borrowers are required to provide an
amount of Cash Collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrowers within three (3) Business Days after all Events of Default have
been cured or waived.

(r) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a letter of credit report (each such report, a “Letter of Credit Report”),
as set forth below:

(i) reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

 

49



--------------------------------------------------------------------------------

(ii) on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii) on any Business Day on which the Borrowers fails to reimburse a payment
made pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer
on such day, the date of such failure and the amount of such payment;

(iv) on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v) for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(s) Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer upon
receipt by the Administrative Agent of a fully executed Notice of Additional L/C
Issuer which shall be signed by the Borrowing Agent, the Administrative Agent
and each L/C Issuer. Such new L/C Issuer shall provide its L/C Commitment in
such Notice of Additional L/C Issuer and upon the receipt by the Administrative
Agent of the fully executed Notice of Additional L/C Issuer, the defined term
L/C Commitment shall be deemed amended to incorporate the L/C Commitment of such
new L/C Issuer.

2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender, in reliance upon the agreements of the other Lenders set
forth in this Section 2.04, may in its sole discretion, make loans in Dollars
(each such loan, a “Swing Line Loan”) to the Company or any Designated Borrower
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Applicable Percentage of the Outstanding Amount of Loans and
L/C Obligations of the Lender acting as Swing Line Lender, may exceed the amount
of such Lender’s Revolving Commitment; provided, however, that (i) after giving
effect to any Swing Line Loan, (A) the Total Revolving Outstandings shall not
exceed the Revolving Facility, and (B) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment, (ii) no
proceeds of any Swing Line Loan may be used to refinance any outstanding Swing
Line Loan and (iii) the Swing Line Lender shall not be under any obligation to
make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from the Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.

 

50



--------------------------------------------------------------------------------

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrowing Agent’s irrevocable notice to the Swing Line Lender and the
Administrative Agent, which may be given by (i) telephone or (ii) a Swing Line
Loan Notice; provided that any telephonic notice must be confirmed promptly by
delivery to the Swing Line Lender and the Administrative Agent of a Swing Line
Loan Notice. Each such notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (A) the amount to be borrowed, which shall be a minimum of
$100,000, (B) the requested borrowing date, which shall be a Business Day and
(C) the Borrower for whom such Swing Line Loan is requested. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the applicable
Borrower.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole discretion may request, on
behalf of the Borrowing Agent (which hereby irrevocably authorizes the Swing
Line Lender to so request on its behalf), that each Revolving Lender make a Base
Rate Loan in an amount equal to such Lender’s Applicable Revolving Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the Revolving Facility and
the conditions set forth in Section 4.02. The Swing Line Lender shall furnish
the Borrowing Agent with a copy of the applicable Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Lender shall
make an amount equal to its Applicable Revolving Percentage of the amount
specified in such Loan Notice available to the Administrative Agent in
immediately available funds (and the Administrative Agent may apply Cash
Collateral available with respect to the applicable Swing Line Loan) for the
account of the Swing Line Lender at the Administrative Agent’s Office for
Dollar-denominated payments not later than 1:00 p.m. on the day specified in
such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Revolving
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the Company or the applicable Designated Borrower in such amount. The
Administrative Agent shall remit the funds so received to the Swing Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Borrowing in accordance with Section 2.04(c)(i), the request for Base Rate Loans
submitted by the Swing Line Lender as set forth herein shall be deemed to be a
request by the Swing Line Lender that each of the Revolving Lenders fund its
risk participation in the relevant Swing Line Loan and each Revolving Lender’s
payment to the Administrative Agent for the account of the Swing Line Lender
pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

 

51



--------------------------------------------------------------------------------

(iii) If any Revolving Lender fails to make available to the Administrative
Agent for the account of the Swing Line Lender any amount required to be paid by
such Lender pursuant to the foregoing provisions of this Section 2.04(c) by the
time specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative processing or similar fees
customarily charged by the Swing Line Lender in connection with the foregoing.
If such Lender pays such amount (with interest and fees as aforesaid), the
amount so paid shall constitute such Lender’s Revolving Loan included in the
relevant Revolving Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of the Swing Line Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv) Each Revolving Lender’s obligation to make Revolving Loans or to purchase
and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Company, any Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided, however,
that each Revolving Lender’s obligation to make Revolving Loans pursuant to this
Section 2.04(c) is subject to the conditions set forth in Section 4.02. No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrowers to repay Swing Line Loans, together with interest as provided
herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Revolving Lender its Applicable Revolving Percentage thereof
in the same funds as those received by the Swing Line Lender.

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Lender shall pay to the Swing Line Lender its
Applicable Revolving Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate. The
Administrative Agent will make such demand upon the request of the Swing Line
Lender. The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrowing Agent for interest on the Swing Line
Loans. Until each Revolving Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Revolving Percentage shall be solely for the account of the Swing
Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrowers shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

52



--------------------------------------------------------------------------------

2.05 Prepayments.

(a) Optional. Each Borrower may, upon notice from the Borrowing Agent to the
Administrative Agent, at any time or from time to time voluntarily prepay Term
Loans and Revolving Loans in whole or in part without premium or penalty;
provided that (i) such notice must be received by the Administrative Agent not
later than 11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans denominated in Dollars, (B) four Business Days (or five,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies, and (C) on the date of prepayment of Base Rate Loans;
(ii) any prepayment of Eurocurrency Rate Loans denominated in Dollars shall be
in a principal amount of $300,000 or a whole multiple of $100,000 in excess
thereof; (iii) any prepayment of Eurocurrency Rate Loans denominated in
Alternative Currencies shall be in a minimum principal amount of $300,000 or a
whole multiple of $100,000 in excess thereof; and (iv) any prepayment of Base
Rate Loans shall be in a principal amount of $300,000 or a whole multiple of
$100,000 in excess thereof or, in each case, if less, the entire principal
amount thereof then outstanding. Each such notice shall specify the date and
amount of such prepayment and the Type(s) of Loans to be prepaid and, if
Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of such Loans,
and shall be in a form approved by the Administrative Agent (including any form
on an electronic platform or electronic transmission system as shall be approved
by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrowing Agent. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrowing Agent, the applicable Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein. Any prepayment of a Eurocurrency Rate
Loan shall be accompanied by all accrued interest on the amount prepaid,
together with any additional amounts required pursuant to Section 3.05. Each
prepayment of the outstanding Term Loans pursuant to this Section 2.05(a) shall
be applied to the principal repayment installments thereof in inverse order of
maturity. Subject to Section 2.17, each such prepayment shall be applied to the
Loans of the Lenders in accordance with their respective Applicable Percentages
in respect of each of the relevant Facilities.

(b) Mandatory.

(i) Dispositions, Involuntary Dispositions, Extraordinary Receipts. The
Borrowers shall prepay the Loans and/or Cash Collateralize the L/C Obligations
as hereinafter provided in an aggregate amount equal to 100% of the Net Cash
Proceeds received by any Loan Party or Subsidiary from any Dispositions under
Section 7.05(c), any Involuntary Dispositions or any Extraordinary Receipt
within ten (10) Business Days after the receipt of such Net Cash Proceeds;
provided, however, that so long as no Default shall have occurred and be
continuing, such Net Cash Proceeds shall not be required to be so applied
(A) until the aggregate amount of the Net Cash Proceeds derived from any such
Disposition, Involuntary Disposition or Extraordinary Receipt in any fiscal year
of the Company is equal to or greater than $10,000,000 and (B) at the election
of the Borrowing Agent (as notified by the Borrowing Agent to the Administrative
Agent) to the extent such Loan Party or such Subsidiary reinvests all or any
portion of such Net Cash Proceeds in assets that are useful in the business of
such Loan Party or Subsidiary (but specifically excluding current assets as
classified by GAAP) within two hundred seventy (270) days after the receipt of
such Net Cash Proceeds; provided that, if such Net Cash Proceeds shall have not
been so reinvested, such Net Cash Proceeds shall be promptly (and in any event
within three Business Days) applied to prepay the Loans and/or Cash
Collateralize the L/C Obligations.

 

53



--------------------------------------------------------------------------------

(ii) Application of Payments. Each prepayment of Loans pursuant to the foregoing
provisions of clause (i) of this Section 2.05(b) shall be applied, to the
remaining principal repayment installments of the Term Loan on a pro rata basis,
including, without limitation, the final principal repayment installment on the
Maturity Date. Subject to Section 2.17, such prepayments shall be paid to the
Term Lenders in accordance with their respective Applicable Percentages in
respect of the Term Facility.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurodollar Rate Loans in direct order of Interest Period maturities. All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

(c) Each Borrower may, upon notice given to the Swing Line Lender by the
Borrowing Agent (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swing Line Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the Swing
Line Lender and the Administrative Agent not later than 1:00 p.m. on the date of
the prepayment and shall be in a form approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Borrowing Agent, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000 or if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrowing
Agent, the applicable Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(d) If the Administrative Agent notifies the Borrowing Agent at any time that
the Total Revolving Outstandings at such time exceed the Revolving Facility,
then, immediately after receipt of such notice, the Borrowers shall prepay
Revolving Loans and/or the Company shall Cash Collateralize the L/C Obligations
in an aggregate amount sufficient to reduce such Total Revolving Outstandings as
of such date of payment to an amount not to exceed the Revolving Facility;
provided, however, that, subject to the provisions of Section 2.16, the Company
shall not be required to Cash Collateralize the L/C Obligations pursuant to this
Section 2.05(c) unless after the prepayment in full of the Revolving Loans the
Total Revolving Outstandings exceed the Revolving Facility.

(e) If the Administrative Agent notifies the Borrowing Agent at any time that
the Outstanding Amount of all Revolving Loans or Letters of Credit denominated
in Alternative Currencies at such time exceeds an amount equal to 105% of the
Alternative Currency Loan Sublimit or Alternative Currency L/C Sublimit, as
applicable, then in effect, then, within two Business Days after receipt of such
notice, the Borrowers shall prepay Revolving Loans or Cash Collateralize Letters
of Credit in an aggregate amount sufficient to reduce such Outstanding Amount as
of such date of payment to an amount not to exceed 100% of the Alternative
Currency Loan Sublimit or Alternative Currency L/C Sublimit, as applicable, then
in effect.

2.06 Termination or Reduction of Commitments.

(a) Optional. The Company may, upon notice given by the Borrowing Agent to the
Administrative Agent, terminate the Revolving Facility, the Alternative Currency
Loan Sublimit, the Alternative Currency L/C Sublimit or the Swing Line Sublimit,
or from time to time permanently reduce the Revolving Facility, the Alternative
Currency Loan Sublimit, the Alternative Currency L/C Sublimit or the Swing Line
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 11:00 a.m. two Business Days prior to the
date of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $1,000,000 or any whole multiple of $1,000,000 in excess
thereof, (iii) the Borrowing Agent shall not terminate or reduce (A) the
Revolving Facility if, after

 

54



--------------------------------------------------------------------------------

giving effect thereto and to any concurrent prepayments hereunder, the Total
Revolving Outstandings would exceed the Revolving Facility, (B) the Alternative
Currency Loan Sublimit if, after giving effect thereto and to any concurrent
prepayments hereunder, the Outstanding Amount of Loans denominated in
Alternative Currencies would exceed the Alternative Currency Loan Sublimit,
(C) the Alternative Currency L/C Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations with respect to Letters of Credit
denominated in Alternative Currencies not fully Cash Collateralized hereunder
would exceed the Alternative Currency L/C Sublimit, or (D) the Swing Line
Sublimit if, after giving effect thereto and to any concurrent prepayments
hereunder, the Outstanding Amount of Swing Line Loans would exceed the Swing
Line Sublimit and (iv) if, after giving effect to any reduction or termination
of the Revolving Commitments, the Alternative Currency Loan Sublimit, the
Alternative Currency L/C Sublimit or the Swing Line Sublimit exceeds the amount
of the Revolving Facility, such sublimit shall be automatically reduced by the
amount of such excess.

(b) Application of Commitment Reductions; Payment of Fees.

(i) The Administrative Agent will promptly notify the Revolving Lenders of any
such notice of termination or reduction of the Revolving Commitments, the
Alternative Currency Loan Sublimit, the Alternative Currency L/C Sublimit or the
Swing Line Sublimit. The amount of any such Aggregate Commitment reduction shall
not be applied to the Alternative Currency Loan Sublimit, the Alternative
Currency L/C Sublimit or the Swing Line Sublimit unless otherwise specified by
the Borrowing Agent. Any reduction of the Revolving Commitments shall be applied
to the Commitment of each Revolving Lender according to such Lender’s Applicable
Revolving Percentage. All fees in respect of the Revolving Facility accrued
until the effective date of any termination of the Revolving Facility shall be
paid on the effective date of such termination.

2.07 Repayment of Loans.

(a) Reserved.

(b) Revolving Loans. The Borrowers shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(c) Swing Line Loans. The Borrowers shall repay to the Swing Line Lender on the
Maturity Date for the Revolving Facility the aggregate principal amount of Swing
Line Loans outstanding on such date.

2.08 Interest and Default Rate.

(a) Interest. Subject to the provisions of subsection (b) below, (i) each
Eurocurrency Rate Loan under a Facility shall bear interest on the outstanding
principal amount thereof for each Interest Period from the applicable borrowing
date at a rate per annum equal to the Eurocurrency Rate for such Interest Period
plus the Applicable Rate for such Facility plus (in the case of a Eurocurrency
Rate Loan of any Lender which is lent from a Lending Office in the United
Kingdom or a Participating Member State) the Mandatory Cost; (ii) except as
otherwise provided pursuant to clause (iii) below, each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
Borrowing date at a rate per annum equal to the Base Rate set forth in clause
(a) of the definition thereof plus the Applicable Rate for the Revolving
Facility; and (iii) each Swing Line Loan and, and subject to the proviso at the
end of this sentence, each Base Rate Loan made to refinance a Swing Line Loan
pursuant to Section 2.04(c)(i) shall bear interest on the outstanding principal
amount thereof from the applicable Borrowing date at a rate per annum equal to
the Base Rate set forth in clause (b) of the definition thereof plus the
Applicable Rate for

 

55



--------------------------------------------------------------------------------

the Revolving Facility (such interest rate, the “Special Swing Line Rate”);
provided that at any time the aggregate outstanding principal amount of all
Swing Line Loans and Base Rate Loans made to refinance a Swing Line Loan
pursuant to Section 2.04(c)(i) exceeds $50,000,000, any principal amount of any
such Base Rate Loans in excess of $50,000,000 shall bear interest at the rate
set forth in the foregoing clause (ii). Once any Base Rate Loan bearing interest
at the Special Swing Line Rate is converted into a Eurocurrency Rate Loan it
shall thereafter no longer be permitted to bear interest at the Special Swing
Line Rate even if such Loan is converted back to a Base Rate Loan. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a calculation that is less than zero,
such calculation shall be deemed zero for purposes of this Agreement.

(b) Default Rate.

(i) If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by Applicable Law.

(ii) If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Law.

(iii) Upon the request of the Required Lenders, while any Event of Default
exists, the Borrowers shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Law.

(iv) Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c) Interest Payments. Interest on each Loan shall be due and payable in arrears
on each Interest Payment Date applicable thereto and at such other times as may
be specified herein. Interest hereunder shall be due and payable in accordance
with the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

2.09 Fees. In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a) Commitment Fee. The Company shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Revolving Facility exceed the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations, subject to adjustment as provided in Section 2.17. For the
avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not be
counted toward or considered usage of the Revolving Facility for purposes of
determining the commitment fee. The commitment fee shall accrue at all times
during the Availability Period, including at any time during which one or more
of the conditions in Article IV is not met, and shall be due and payable
quarterly in arrears on the last Business Day of each March, June, September and
December, commencing with the first such date to occur after the Closing Date,
and on the last day of the Availability Period. The commitment fee shall be
calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such quarter
that such Applicable Rate was in effect.

 

56



--------------------------------------------------------------------------------

(b) Other Fees. The Company shall pay to the Arranger and the Administrative
Agent for their own respective accounts, in Dollars, fees in the amounts and at
the times specified in the Fee Letter. Subject to the terms and conditions of
the Fee Letter, such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

2.10 Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.

(a) All computations of interest for Base Rate Loans (including Base Rate Loans
determined by reference to the Eurocurrency Rate) and all computations of fees
shall be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed. All other computations of interest shall be made on the
basis of a 360-day year and actual days elapsed (which results in more interest
being paid than if computed on the basis of a 365-day year), or, in the case of
interest in respect of Loans denominated in Alternative Currencies as to which
market practice differs from the foregoing, in accordance with such market
practice. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

(b) If, as a result of any restatement of or other adjustment to the financial
statements of the Company or for any other reason, the Company or the Lenders
determine that (i) the Consolidated Leverage Ratio as calculated by the Company
as of any applicable date was inaccurate and (ii) a proper calculation of the
Consolidated Leverage Ratio would have resulted in higher pricing for such
period, each Borrower shall immediately and retroactively be obligated to pay to
the Administrative Agent for the account of the applicable Lenders or the
applicable L/C Issuer, as the case may be, promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to any Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or any L/C Issuer), an amount equal to the
excess of the amount of interest and fees that should have been paid for such
period over the amount of interest and fees actually paid for such period. This
clause (b) shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under any provision of this Agreement to
payment of any Obligations hereunder at the Default Rate or under Article VIII.
The Borrowers’ obligations under this paragraph shall survive the termination of
the Aggregate Commitments and the repayment of all other Obligations hereunder.

(c) With respect to all Non-LIBOR Quoted Currencies, the calculation of the
applicable interest rate shall be determined in accordance with market practice.

2.11 Evidence of Debt.

(a) Maintenance of Accounts. The Credit Extensions made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrowers and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrowers hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such

 

57



--------------------------------------------------------------------------------

matters, the accounts and records of the Administrative Agent shall control in
the absence of manifest error. Upon the request of any Lender to a Borrower made
through the Administrative Agent, such Borrower shall execute and deliver to
such Lender (through the Administrative Agent) a Note, which shall evidence such
Lender’s Loans to such Borrower in addition to such accounts or records. Each
Lender may attach schedules to a Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b) Maintenance of Records. In addition to the accounts and records referred to
in subsection (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.

2.12 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the applicable Administrative Agent’s Office in Dollars and
in Same Day Funds not later than 2:00 p.m. on the date specified herein. Except
as otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein. Without limiting the generality of the foregoing, the
Administrative Agent may require that any payments due under this Agreement be
made in the United States. If, for any reason, any Borrower is prohibited by any
Law from making any required payment hereunder in an Alternative Currency, such
Borrower shall make such payment in Dollars in the Dollar Equivalent of the
Alternative Currency payment amount. The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office. All payments received by the Administrative
Agent (i) after 2:00 p.m., in the case of payments in Dollars, or (ii) after the
Applicable Time specified by the Administrative Agent in the case of payments in
an Alternative Currency, shall in each case be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue. If any payment to be made by any Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount. In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally

 

58



--------------------------------------------------------------------------------

agree to pay to the Administrative Agent forthwith on demand such corresponding
amount in Same Day Funds with interest thereon, for each day from and including
the date such amount is made available to such Borrower to but excluding the
date of payment to the Administrative Agent, at (A) in the case of a payment to
be made by such Lender, the Overnight Rate, plus any administrative, processing
or similar fees customarily charged by the Administrative Agent in connection
with the foregoing, and (B) in the case of a payment to be made by such
Borrower, the interest rate applicable to Base Rate Loans. If such Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to such
Borrower the amount of such interest paid by such Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by such Borrower shall be without prejudice to any
claim such Borrower may have against a Lender that shall have failed to make
such payment to the Administrative Agent.

(ii) Payments by Borrowers; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the applicable L/C Issuer hereunder that such Borrower will not
make such payment, the Administrative Agent may assume that such Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the applicable L/C Issuer, as the
case may be, the amount due. In such event, if such Borrower has not in fact
made such payment, then each of the Lenders or the applicable L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the L/C Issuer, in Same Day
Funds with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or Borrower with respect to
any amount owing under this subsection (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender to any
Borrower as provided in the foregoing provisions of this Article II, and such
funds are not made available to such Borrower by the Administrative Agent
because the conditions to the applicable Credit Extension set forth in Article
IV are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Term Loans and Revolving Loans, to fund participations in Letters of Credit
and Swing Line Loans and to make payments pursuant to Section 10.04(c) are
several and not joint. The failure of any Lender to make any Loan, to fund any
such participation or to make any payment under Section 10.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 10.04(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

 

59



--------------------------------------------------------------------------------

(f) Pro Rata Treatment. Except to the extent otherwise provided herein: (i) each
Borrowing (other than Swing Line Borrowings) shall be made from the Appropriate
Lenders, each payment of fees under Section 2.09 and clauses (m), (n) and (p) of
Section 2.03 shall be made for account of the Appropriate Lenders, and each
termination or reduction of the amount of the Commitments shall be applied to
the respective Commitments of the Lenders, pro rata according to the amounts of
their respective Commitments; (ii) each Borrowing shall be allocated pro rata
among the Lenders according to the amounts of their respective Commitments (in
the case of the making of Revolving Loans) or their respective Loans that are to
be included in such Borrowing (in the case of conversions and continuations of
Loans); (iii) each payment or prepayment of principal of Loans by the Borrower
shall be made for account of the Appropriate Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loans held by them; and (iv) each
payment of interest on Loans by the Borrower shall be made for account of the
Appropriate Lenders pro rata in accordance with the amounts of interest on such
Loans then due and payable to the respective Appropriate Lenders.

2.13 Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of any of the Facilities owing (but not due and
payable) to such Lender hereunder and under the other Loan Documents at such
time in excess of its ratable share (according to the proportion of (i) the
amount of such Obligations owing (but not due and payable) to such Lender at
such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time) of payments on account of the Obligations
in respect of the Facilities owing (but not due and payable) to all Lenders
hereunder and under the other Loan Documents at such time obtained by all of the
Lenders at such time, then, in each case under clauses (a) and (b) above, the
Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans and sub-participations in L/C Obligations and Swing Line Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be, provided that:

(i) if any such participations or sub-participations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or sub-participations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.13 shall not be construed to apply to
(A) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender, (B) the application
of Cash Collateral provided for in Section 2.16, or (C) any payment obtained by
a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or sub-participations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than an assignment to any Loan Party or any
Affiliate thereof (as to which the provisions of this Section 2.13 shall apply).

 

60



--------------------------------------------------------------------------------

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14 Designated Borrowers; Joint and Several Obligations.

(a) Effective as of the date hereof, each of Del Monte Fresh Produce N.A., Inc.,
Del Monte Fund B.V., Del Monte International GmbH, Del Monte Luxembourg SARL,
and Network Shipping Ltd. shall be a “Designated Borrower” hereunder and may
receive Loans for its account on the terms and conditions set forth in this
Agreement.

(b) Designated Borrowers. The Company may at any time, upon not less than
fifteen (15) Business Days’ notice from the Company to the Administrative Agent
(or such shorter period as may be agreed by the Administrative Agent in its sole
discretion), request to designate any additional Subsidiary of the Company (an
“Applicant Borrower”) as a Designated Borrower to receive Loans hereunder by
delivering to the Administrative Agent (which shall promptly deliver
counterparts thereof to each Lender) a duly executed notice and agreement in
substantially the form of Exhibit I (a “Designated Borrower Request and
Assumption Agreement”). The parties hereto acknowledge and agree that prior to
any Applicant Borrower becoming entitled to utilize the credit facilities
provided for herein (i) the Administrative Agent and the Lenders that are to
provide Commitments and/or Loans in favor of an Applicant Borrower must each
agree to such Applicant Borrower becoming a Designated Borrower and (ii) the
Administrative Agent and such Lenders shall have received such supporting
resolutions, incumbency certificates, opinions of counsel and other documents or
information (including but not limited to information necessary for compliance
with applicable “know your customer”, the Beneficial Ownership Regulation and
anti-money-laundering rules and regulations), in form, content and scope
reasonably satisfactory to the Administrative Agent, as may be required by the
Administrative Agent, and Notes signed by such new Borrowers to the extent any
Lender so requires (the requirements in clauses (i) and (ii) hereof, the
“Designated Borrower Requirements”). If the Designated Borrower Requirements are
met, the Administrative Agent shall send a notice in substantially the form of
Exhibit J (a “Designated Borrower Notice”) to the Company and the Lenders
specifying the effective date upon which the Applicant Borrower shall constitute
a Designated Borrower for purposes hereof, whereupon each of the Lenders agrees
to permit such Designated Borrower to receive Loans hereunder, on the terms and
conditions set forth herein, and each of the parties agrees that such Designated
Borrower otherwise shall be a Borrower for all purposes of this Agreement;
provided that no Loan Notice or Letter of Credit Application may be submitted by
or on behalf of such Designated Borrower until the date five (5) Business Days
after such effective date.

(c) Obligations. The Guaranteed Obligations of the Company and each Designated
Borrower shall be joint and several in nature, regardless of which such Person
actually receives Credit Extensions hereunder or the amount of such Credit
Extensions received or the manner in which the Administrative Agent, any L/C
Issuer or any Lender accounts for such Credit Extensions on its books and
records; provided that, (i) with respect to any Designated Borrower that is a
Domestic Subsidiary (any such Person, a “U.S. Borrower”), if the joint and
several nature of the Guaranteed Obligations would result in adverse tax
consequences to such U.S. Borrower, the liability of each Designated Borrower
that is a Foreign Subsidiary with respect to the Guaranteed Obligations of such
U.S. Borrower shall be limited to an aggregate amount equal to the largest
amount that would not result in such adverse tax consequences and (ii) if such
joint and several liability is not permitted by any Law applicable to any
Designated Borrower, the liability of such Designated Borrower shall be several
in nature.

(d) Appointment. Each Subsidiary of the Company that is or becomes a “Designated
Borrower” pursuant to this Section 2.14 hereby irrevocably appoints the Company
to act as its agent for all purposes of this Agreement and the other Loan
Documents and agrees that (i) the Company may execute such documents on behalf
of such Designated Borrower as the Company deems appropriate in its sole

 

61



--------------------------------------------------------------------------------

discretion and each Designated Borrower shall be obligated by all of the terms
of any such document executed on its behalf, (ii) any notice or communication
delivered by the Administrative Agent or the Lender to the Company shall be
deemed delivered to each Designated Borrower and (iii) the Administrative Agent
or the Lenders may accept, and be permitted to rely on, any document, instrument
or agreement executed by the Company on behalf of each of the Loan Parties.

2.15 Incremental Increases.

(a) Request for Incremental Increase. Upon notice to the Administrative Agent
(which shall promptly notify the Lenders), at any time after the Closing Date,
the Company may request (i) one or more increases in the Revolving Commitments
(each, an “Incremental Revolving Facility Increase”), or (ii) one or more term
loan commitments (each, a “Term Loan Commitment”) to make one or more term
loans, including a borrowing of an additional term loan the principal amount of
which will be added to the outstanding principal amount of any existing tranche
of Term Loans with the latest scheduled maturity date (any such term loan or
additional term loan, an “Incremental Term Loan” and, together with the
Incremental Revolving Facility Increases and the Term Loan Commitments, the
“Incremental Increases”); provided that (x) the aggregate principal amount of
any Incremental Increase shall not exceed the Incremental Facilities Limit
(after giving effect to such Incremental Increase), and (y) any Incremental
Increase shall be in an aggregate amount of not less than $25,000,000 or any
whole multiple of $5,000,000 in excess thereof or, if less, the entire remaining
amount of the Incremental Facilities Limit.

(b) Ranking and Other Provisions. Each Incremental Term Loan (i) shall rank
either pari passu or junior in right of payment and security with respect to
each of the Revolving Facility, (and any Incremental Term Loan which is junior
in right of payment and/or security shall have customary second lien,
subordination, standstill and other provisions reasonably acceptable to the
Administrative Agent), (ii) shall have a weighted average life to maturity that
is longer than the remaining weighted average life to maturity of any then
existing Term Loan, (iii) shall require any mandatory prepayments thereof to be
made on a pro rata basis with all then existing Term Loans and shall otherwise
contain terms as to prepayments and amortization that are reasonably acceptable
to the Administrative Agent, (iii) shall not mature earlier than the Maturity
Date for the Revolving Facility as in effect on the Increase Effective Date of
such Incremental Term Loan, (iv) shall not contain additional or different
covenants or financial covenants which are more restrictive than the covenants
in the Loan Documents at the time of the creation of such Incremental Increase
unless either such covenants benefit all of the Lenders or are otherwise
consented to by the Required Lenders and (v) except as set forth herein, shall
have such terms (including pricing) as may be agreed by the Borrowing Agent and
the applicable Incremental Lenders. Each Incremental Revolving Facility Increase
shall have the same terms (including maturity and pricing) as the Revolving
Facility; provided that any upfront fees payable by the Borrowers to the
Incremental Lenders with respect to any Incremental Revolving Facility Increase
may differ from those paid with respect to any existing Revolving Commitments.

(c) Notices; Lender Elections. Each notice from the Company pursuant to this
Section shall set forth the requested amount and proposed terms of the
Incremental Increase. Incremental Increases (or any portion thereof) may be
provided by any existing Lender or by any other bank or financial institution
that is an Eligible Assignee (each such existing Lender or other bank or other
financial institution, an “Incremental Lender”), in each case on terms permitted
in this Section and otherwise on terms reasonably acceptable to the
Administrative Agent; provided that any existing Lender approached to provide
all or a portion of any Incremental Increase may elect or decline, in its sole
discretion, to provide all or a portion of such Incremental Increase. At the
time of the sending of such notice, the Company (in consultation with the
Administrative Agent) shall specify the time period within which each proposed
Incremental Lender is requested to respond (which shall in no event be less than
ten Business Days from the date of delivery of such notice to such proposed
Incremental Lenders (or such shorter period agreed to by the Administrative

 

62



--------------------------------------------------------------------------------

Agent)). Each proposed Incremental Lender shall notify the Administrative Agent
within such time period whether or not it agrees to provide any portion of the
Incremental Increase and, if so, whether by an amount equal to, greater than, or
less than requested. Any Person not responding within such time period shall be
deemed to have declined to provide any portion of such Incremental Increase;
provided that if, within three Business Days following the date of delivery of
notice to a proposed Incremental Lender of a request to provide a portion of the
Incremental Increase, such proposed Incremental Lender fails to notify the
Administrative Agent that it requires additional time in order to obtain
approvals necessary to provide a portion of the Incremental Increase, then such
proposed Incremental Lender may be deemed by the Company and the Administrative
Agent to have declined to provide a portion of the Incremental Increase. The
Administrative Agent shall notify the Company and each Lender of the Lenders’
responses to each request made hereunder. Any Eligible Assignee invited to
become a Lender pursuant to this Section 2.15 shall do so pursuant to a joinder
agreement in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

(d) Incremental Amendment. Each Incremental Increase shall be effected pursuant
to an amendment (an “Incremental Amendment”) to this Agreement and, as
appropriate, the other Loan Documents, executed by the Company, the other Loan
Parties (unless waived by the Incremental Lenders party to such Incremental
Amendment), the applicable Incremental Lenders and the Administrative Agent. An
Incremental Amendment may, without the consent of any other Lenders, effect such
technical amendments (including tranche voting rights) to any Loan Documents as
may be necessary or appropriate, in the opinion of the Administrative Agent, to
effect the provisions of this Section. Upon execution, the Administrative Agent
shall provide a copy of any Incremental Amendment to all Lenders. No Incremental
Increase shall increase the Alternative Currency L/C Sublimit, the Alternative
Currency Loan Sublimit, the Letter of Credit Sublimit or the Swing Line Sublimit
without the written consent of the Required Revolving Lenders and the L/C
Issuers or the Swing Line Lender, as applicable, except that, in connection with
any Incremental Revolving Facility Increase, the Letter of Credit Sublimit
and/or the Swing Line Sublimit may be increased proportionally (or by a lesser
amount) with the written consent of the L/C Issuer or the Swing Line Lender, as
applicable, without the requirement of any consent from any other Lender.

(e) Increase Effective Date and Allocations. The Administrative Agent and the
Company shall determine the effective date (the “Increase Effective Date”) and
the final allocation of any Incremental Increase. The Administrative Agent shall
promptly notify the Company and the Incremental Lenders of the final allocation
of such Incremental Increase and the Increase Effective Date.

(f) Conditions to Effectiveness of Incremental Increase. Any Incremental
Increase shall become effective as of such Increase Effective Date and shall be
subject to the following conditions precedent:

(i) the applicable Incremental Amendment in form and substance reasonably
acceptable to the Company, the Administrative Agent and the applicable
Incremental Lenders shall have been delivered to the Administrative Agent;

(ii) all of the representations and warranties of each Borrower contained in
Article V and of each Loan Party contained in each other Loan Document shall be
true and correct in all material respects on and as of such Increase Effective
Date, except that (A) if a qualifier relating to materiality, Material Adverse
Effect or a similar concept applies, such representation or warranty shall be
true and correct in all respects, (B) to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct in all material respects as of such earlier date (except
that if a qualifier relating to materiality, Material Adverse Effect or a
similar concept applies, such representation or warranty shall be true and
correct in all respects as of such earlier date) and (C) for purposes of this
Section 2.15, the representations and warranties contained in subsections (a),
(b) and (c) of Section 5.05 shall be deemed to refer to the most recent
statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01;

 

63



--------------------------------------------------------------------------------

(iii) no Default shall exist on such Increase Effective Date immediately prior
to or after giving effect to such Incremental Increase or from the application
of the proceeds thereof and, after giving effect to the incurrence of such
additional Indebtedness and any transaction to be consummated using the proceeds
of such additional Indebtedness and assuming that all commitments in respect of
any proposed Incremental Increase are fully drawn at such time, the Company and
its Subsidiaries shall be in compliance, calculated on a pro forma basis
pursuant to Section 1.10, with the covenants set forth in Section 7.11;

(iv) unless waived by the Incremental Lenders party to such Incremental
Amendment, a certificate of each Loan Party signed by a Responsible Officer of
such Loan Party certifying and attaching the resolutions adopted by the board of
directors or other equivalent governing body of such Loan Party approving or
consenting to the Incremental Amendment and the Incremental Increase provided
thereby, and in the case of each Borrower, certifying as to the satisfaction of
the conditions set forth in clauses (ii) and (iii) this Section 2.15(f), which
shall be in form and substance reasonably satisfactory to the Administrative
Agent;

(v) to the extent requested by the Administrative Agent, a favorable opinion of
counsel for the Loan Parties, addressed to the Administrative Agent and the
Lenders (including the Incremental Lenders) and in form and substance reasonably
satisfactory to the Administrative Agent; and

(vi) in the case of any Incremental Revolving Facility Increase, the Borrowers
shall have prepaid any Revolving Loans outstanding on the Increase Effective
Date (and any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Loans ratable with any
revised Applicable Revolving Percentages arising from any nonratable increase in
Revolving Commitments by the Revolving Lenders under this Section (it being
understood that the Borrowers may use advances from the Lenders having new or
increased commitments for such prepayment).

(g) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.13 or 10.01 to the contrary.

2.16 Cash Collateral.

(a) Obligation to Cash Collateralize. At any time there shall exist a Defaulting
Lender, within one Business Day following the written request of the
Administrative Agent or any L/C Issuer (with a copy to the Administrative
Agent), the Borrowers shall Cash Collateralize the L/C Issuers’ Fronting
Exposure with respect to such Defaulting Lender (determined after giving effect
to Section 2.17(a)(iv) and any Cash Collateral provided by such Defaulting
Lender) in an amount not less than the Minimum Collateral Amount. Additionally,
if the Administrative Agent notifies the Company at any time that the
Outstanding Amount of all L/C Obligations at such time exceeds 105% of the
Letter of Credit Sublimit then in effect, then within two (2) Business Days
after receipt of such notice, the Company shall provide Cash Collateral for the
Outstanding Amount of the L/C Obligations in an amount not less than the amount
by which the Outstanding Amount of all L/C Obligations exceeds the Letter of
Credit Sublimit.

 

64



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuer and the Revolving Lenders, and agrees to maintain, a first
priority security interest in all such cash, deposit accounts and all balances
therein, and all other property so provided as Collateral pursuant hereto, and
in all proceeds of the foregoing, all as security for the obligations to which
such Cash Collateral may be applied pursuant to Section 2.16(c). If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent or the L/C Issuer as
herein provided, or that the total amount of such Cash Collateral is less than
the Minimum Collateral Amount, the Company will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in blocked, non-interest bearing deposit accounts at Bank of
America. The Company shall pay on demand therefor from time to time all
customary account opening, activity and other administrative fees and charges in
connection with the maintenance and disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.16 or Sections
2.03, 2.05, 2.17 or 8.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Lender (or, as appropriate,
its assignee following compliance with Section 10.06(b)(vi))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuer may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.

2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.01.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.16; fourth, as the

 

65



--------------------------------------------------------------------------------

Company may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Company, to be held in a deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the L/C
Issuers’ future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.16; sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or the Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Company
as a result of any judgment of a court of competent jurisdiction obtained by the
Company against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or L/C Obligations owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Commitments hereunder without giving effect to
Section 2.17(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.17(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee payable under
Section 2.09(a) for any period during which that Lender is a Defaulting Lender
(and the Company shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which, and Negotiation Fees on any payment date on which,
that Lender is a Defaulting Lender only to the extent allocable to its
Applicable Revolving Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.16.

(C) With respect to any Letter of Credit Fee or Negotiation Fee not required to
be paid to any Defaulting Lender pursuant to clause (B) above, the Company shall
(x) pay to each Non-Defaulting Lender that portion of any such Letter of Credit
Fee or Negotiation Fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to the L/C Issuer the amount of any such Letter of Credit Fee or Negotiation Fee
otherwise payable to such Defaulting Lender to the extent allocable to the L/C
Issuer’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such Letter of Credit Fee or Negotiation Fee.

 

66



--------------------------------------------------------------------------------

(iv) Reallocation of Applicable Revolving Percentages to Reduce Fronting
Exposure. All or any part of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Revolving Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Borrowing Agent shall have
otherwise notified the Administrative Agent at such time, the Company shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Credit Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting
Lender’s Revolving Commitment. Subject to Section 10.20 no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non-Defaulting Lender as a result of
such Non-Defaulting Lender’s increased exposure following such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lender’s Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 2.16.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent, Swing Line
Lender and the L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Revolving Percentages (without giving effect to Section 2.17(a)(iv)),
whereupon that Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Company while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swing Line Loans/Letters of Credit. So long as any Revolving Lender is a
Defaulting Lender, (i) the Swing Line Lender shall not be required to fund any
Swing Line Loans unless it is satisfied that it will have no Fronting Exposure
after giving effect to such Swing Line Loan and (ii) no L/C Issuer shall be
required to issue, extend, increase, reinstate or renew any Letter of Credit
unless it is satisfied that it will have no Fronting Exposure after giving
effect thereto.

2.18 Designated Lenders. Each of the Administrative Agent, each L/C Issuer, the
Swing Line Lender and each Lender at its option may make any Credit Extension or
otherwise perform its obligations hereunder through any Lending Office (each, a
“Designated Lender”); provided that any exercise of such option shall not affect
the obligation of any Borrower to repay any Credit Extension in accordance with
the terms of this Agreement. Any Designated Lender shall be considered a Lender;
provided that designation of a Designated Lender is for administrative
convenience only and does not expand the scope of liabilities or obligations of
any Lender or Designated Lender beyond those of the Lender designating such
Person as a Designated Lender as provided in this Agreement.

 

67



--------------------------------------------------------------------------------

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Defined Terms. For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA and the term “Lender” includes any L/C Issuer.

(b) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by Applicable Laws. If any Applicable Laws (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(c) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with Applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

(d) Tax Indemnifications.

(i) Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 3.01) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrowing Agent by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error. Each
of the Loan Parties shall also, and does hereby, jointly and severally indemnify
the Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any amount which a Lender for any reason
fails to pay indefeasibly to the Administrative Agent as required pursuant to
Section 3.01(d)(ii) below.

(ii) Each Lender shall, and does hereby, severally indemnify and shall make
payment in respect thereof within ten (10) days after demand therefor, (A) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so), (B) the Administrative Agent and the
Loan Parties, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of

 

68



--------------------------------------------------------------------------------

Section 10.06(d) relating to the maintenance of a Participant Register and
(C) the Administrative Agent and the Loan Parties, as applicable, against any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (d)(ii).

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Borrowing Agent shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(f) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrowing Agent and the Administrative Agent, at the time or times reasonably
requested by the Borrowing Agent or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowing Agent
or the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, if reasonably
requested by the Borrowing Agent or the Administrative Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by the
Borrowing Agent or the Administrative Agent as will enable the Borrowing Agent
or the Administrative Agent to determine whether or not such Lender is subject
to backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

(ii) Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrowing Agent and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowing Agent or the Administrative Agent), executed
copies of IRS Form W–9 certifying that such Lender is exempt from U.S. federal
backup withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), whichever of the following is applicable:

 

69



--------------------------------------------------------------------------------

a. in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W–8BEN–E (or W–8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W–8BEN–E (or W–8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

b. executed copies of IRS Form W–8ECI;

c. in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit K–1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of any Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W–8BEN–E (or W–8BEN, as
applicable); or

d. to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS Form W–8BEN–E (or
W–8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit K–2 or Exhibit K–3, IRS Form W–9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit K–4 on behalf of each such direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrowing Agent and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowing Agent or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Borrowing Agent or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowing Agent and the Administrative Agent at the time or
times prescribed by law and

 

70



--------------------------------------------------------------------------------

at such time or times reasonably requested by the Borrowing Agent or the
Administrative Agent such documentation prescribed by Applicable Law (including
as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such additional
documentation reasonably requested by the Borrowing Agent or the Administrative
Agent as may be necessary for the Borrowers and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for the purposes of this clause
(f)(ii)(D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowing Agent and the Administrative Agent in writing of
its legal inability to do so.

(g) Treatment of Certain Refunds. Unless required by Applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) incurred by such Recipient, as the case
may be, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund), provided that each Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to such Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (g), in no event will the applicable
Recipient be required to pay any amount to such Loan Party pursuant to this
clause (g) the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This clause (g) shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its Taxes that it deems confidential) to any Loan
Party or any other Person.

(h) Special United Kingdom Tax Provisions.

(i) A Lender which is treated as a resident of a jurisdiction having a double
taxation agreement with the United Kingdom which makes provision for full or
partial exemption from Tax imposed by the United Kingdom on interest and each
Borrower which makes a payment to which that Lender is entitled and which would
be subject to withholding or deduction for or on account of United Kingdom
income tax shall cooperate together in completing any reasonable procedural
formalities necessary for and specifically requested by that the Borrowing Agent
or the Administrative Agent to obtain authorization to make that payment without
such withholding or deduction or at a lower rate of withholding or deduction (as
applicable) (except that the Lender shall have no obligation to cooperate by
disclosing any information to any Borrower or the Administrative Agent that such
Lender in its sole discretion exercised in good faith considers to be
confidential information). The Lender shall be required to consult with the
Borrowing Agent and the Administrative Agent within the first 60 days after the
specific request by the Borrowing Agent or the Administrative Agent (but shall
have no obligation to undertake any such procedural formalities (including,
without limitation, the submission of any forms to any Governmental Authority))
if the Lender considers that it would be unreasonable or impractical for it to
do so.

 

 

71



--------------------------------------------------------------------------------

(ii) Where the Person beneficially entitled to interest payable to a Lender in
respect of a Credit Extension hereunder is (A) a company resident in the United
Kingdom for United Kingdom tax purposes, (B) a partnership each member of which
is (x) a company so resident in the United Kingdom or (y) a company not so
resident in the United Kingdom but which carries on a trade in the United
Kingdom through a permanent establishment and which brings into account in
computing its chargeable profits (for the purposes of section 11(2) of the
United Kingdom Income and Corporation Taxes Act 1988 or, as the case may be
depending on the relevant accounting period, within the meaning of section 19 of
the United Kingdom Corporation Tax Act 2009) the whole of any share of interest
payable in respect of that Credit Extension that falls to it by reason of
sections 114 and 115 of the United Kingdom Income and Corporation Taxes Act 1988
or, as the case may be depending on the relevant accounting period, Part 17 of
the United Kingdom Corporation Tax Act 2009, or (C) a company not so resident in
the United Kingdom but which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest payable in
respect of that Credit Extension in computing the chargeable profits (for the
purposes of section 11(2) of the United Kingdom Income and Corporation Taxes Act
1988 or, as the case may be depending on the relevant accounting period, within
the meaning of section 19 of the United Kingdom Corporation Tax Act 2009) of the
company, the applicable Lender shall confirm such fact in writing to the
Borrowing Agent or the Administrative Agent on the date on which it becomes a
Lender hereunder and shall promptly notify the Borrowing Agent or the
Administrative Agent if there is any change in the position from that set out in
such confirmation.

(iii) (A) Treaty Lender which becomes a Lender on the day on which this
Agreement is entered into that holds a passport under the HMRC DT Treaty
Passport scheme, and which wishes that scheme to apply to this Agreement, shall
confirm its scheme reference number and its jurisdiction of tax residence in its
Administrative Questionnaire; and (B) a Person that becomes a Lender after the
Closing Date that is a Treaty Lender that holds a passport under the HMRC DT
Treaty Passport scheme, and which wishes that scheme to apply to this Agreement,
shall confirm its scheme reference number and its jurisdiction of tax residence,
and having done so, that Lender shall be under no obligation pursuant to
Section 3.01(h)(i).

(iv) If a Lender has confirmed its scheme reference number and its jurisdiction
of tax residence in accordance with Section 3.01(h)(iii) and:

(A) a Borrower making a payment to that Lender has not made a Borrower DTTP
Filing in respect of that Lender; or

(B) a Borrower making a payment to that Lender has made a Borrower DTTP Filing
in respect of that Lender but:

(I) that Borrower DTTP Filing has been rejected by HM Revenue & Customs; or

 

72



--------------------------------------------------------------------------------

(II) HM Revenue & Customs has not given that Borrower authority to make payments
to that Lender without a deduction or withholding for or on account of the
applicable Tax within 60 days of the date of the Borrower DTTP Filing; and in
each case, that Borrower has notified that Lender in writing, that Lender and
that Borrower shall cooperate in completing any additional procedural
formalities necessary for that Borrower to obtain authorization to make payment
without a deduction or withholding for or on account of the applicable Tax.

(v) If a Lender has not confirmed its scheme reference number and jurisdiction
of tax residence in accordance with Section 3.01(h)(iii), no Loan Party shall
make a Borrower DTTP Filing or file any other form relating to the HMRC DT
Treaty Passport scheme in respect of that Lender’s Commitment(s) or its
participation in any Loan unless the Lender otherwise agrees.

(vi) A Borrower shall, promptly on making a Borrower DTTP Filing, deliver a copy
of that Borrower DTTP Filing to the Administrative Agent for delivery to the
relevant Lender.

(i) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.

3.02 Illegality.

(a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurocurrency Rate (whether denominated in Dollars
or an Alternative Currency), or to determine or charge interest rates based upon
the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Borrowing Agent through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Borrowing Agent
that the circumstances giving rise to such determination no longer exist. Upon
receipt of such notice, (x) the Borrowers shall, upon demand from such Lender
(with a copy to the Administrative Agent), prepay or, if applicable and such
Loans are denominated in Dollars, convert all such Eurocurrency Rate Loans of
such Lender to Base Rate Loans (the interest rate on which Base Rate Loans of
such Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurocurrency Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurocurrency Rate Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurocurrency Rate Loans and (y) if such notice asserts the illegality of such
Lender determining or charging interest rates based upon the Eurocurrency Rate,
the Administrative Agent shall during the period of such suspension compute the
Base Rate applicable to such Lender without reference to the Eurocurrency Rate
component thereof until the Administrative Agent is advised in writing by such
Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurocurrency Rate. Upon any such prepayment or
conversion, the Borrowers shall also pay accrued interest on the amount so
prepaid or converted, together with any additional amounts required pursuant to
Section 3.05.

 

73



--------------------------------------------------------------------------------

(b) If, in any applicable jurisdiction, the Administrative Agent, the L/C Issuer
or any Lender or any Designated Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for the Administrative Agent, the L/C Issuer or any Lender or its applicable
Designated Lender to (i) perform any of its obligations hereunder or under any
other Loan Document, (ii) to fund, hold a commitment or maintain its
participation in any Loan or Letter of Credit or (iii) issue, make, maintain,
fund or charge interest or fees with respect to any Credit Extension to any
Designated Borrower who is organized under the laws of a jurisdiction other than
the United States, a State thereof or the District of Columbia such Person shall
promptly notify the Administrative Agent, then, upon the Administrative Agent
notifying the Company, and until such notice by such Person is revoked, any
obligation of such Person to issue, make, maintain, fund or charge interest or
fees with respect to any such Credit Extension shall be suspended, and to the
extent required by Applicable Law, cancelled. Upon receipt of such notice, the
Loan Parties shall, (A) repay that Person’s participation in the Loans or other
applicable Obligations on the last day of the Interest Period for each Loan or
other Obligation occurring after the Administrative Agent has notified the
Company or, if earlier, the date specified by such Person in the notice
delivered to the Administrative Agent (being no earlier than the last day of any
applicable grace period permitted by Applicable Law), (B) to the extent
applicable to the L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Person to mitigate or avoid such illegality.

3.03 Inability to Determine Rates.

(a) If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) (i) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and
(2) the circumstances described in Section 3.03(c)(i) do not apply, or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation, change
in national or international financial, political or economic conditions or
currency exchange rate or exchange controls) (in each case with respect to
clause (i), “Impacted Loans”), or (ii) the Administrative Agent or the Required
Lenders determine that for any reason the Eurocurrency Rate for any requested
Interest Period with respect to a proposed Eurocurrency Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such
Eurocurrency Rate Loan, the Administrative Agent will promptly so notify the
Borrowing Agent and each Lender. Thereafter, (x) the obligation of the Lenders
to make or maintain Eurocurrency Rate Loans in the affected currency or
currencies shall be suspended, (to the extent of the affected Eurocurrency Rate
Loans or Interest Periods), and (y) in the event of a determination described in
the preceding sentence with respect to the Eurocurrency Rate component of the
Base Rate, the utilization of the Eurocurrency Rate component in determining the
Base Rate shall be suspended, in each case until the Administrative Agent (or,
in the case of a determination by the Required Lenders described in clause
(ii) of this Section 3.03(a), until the Administrative Agent upon the
instruction of the Required Lenders revokes such notice). Upon receipt of such
notice, the Borrowing Agent may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurocurrency Rate Loans in the affected
currency or currencies (to the extent of the affected Eurocurrency Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in Dollars in the
amount specified therein.

 

74



--------------------------------------------------------------------------------

(b) Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent, in consultation with the Borrowing Agent and the Required
Lenders, may establish an alternative interest rate for the Impacted Loans, in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans until (1) the Administrative Agent revokes the notice delivered
with respect to the Impacted Loans under clause (a)(i) of the first sentence of
this Section 3.03, (2) the Administrative Agent or the Required Lenders notify
the Administrative Agent and the Borrowing Agent that such alternative interest
rate does not adequately and fairly reflect the cost to such Lenders of funding
the Impacted Loans, or (3) any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to such alternative rate of interest
or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowing Agent written notice thereof.

(c) Notwithstanding anything to the contrary in this Credit Agreement or any
other Credit Documents, if the Administrative Agent determines (which
determination shall be conclusive absent manifest error), or the Borrowing Agent
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

(i) adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis, and such
circumstances are unlikely to be temporary; or

(ii) the administrator of the LIBOR Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”), or

(iii) syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement solely for the
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) solely
to the extent applicable to Borrowings in Dollars, one or more SOFR-Based Rates
or (y) another alternate benchmark rate giving due consideration to any evolving
or then existing convention for similar U.S. dollar denominated syndicated
credit facilities for such alternative benchmarks and, in each case, including
any mathematical or other adjustments to such benchmark giving due consideration
to any evolving or then existing convention for similar U.S. dollar denominated
syndicated credit facilities for such benchmarks, which adjustment or method for
calculating such adjustment shall be published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion and may be periodically updated (the “Adjustment;” and any such
proposed rate, a “LIBOR Successor Rate”), and any such amendment shall become
effective at 5:00 p.m. on the fifth Business Day after the Administrative Agent
shall have posted such proposed amendment to all Lenders and the Borrowers
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
(A) in the case of an amendment to replace LIBOR with a rate described in clause
(x), object to the Adjustment; or (B) in the case of an amendment to replace
LIBOR with a rate described in clause (y), object to such amendment; provided
that for the avoidance of doubt, in the case of clause (A), the Required Lenders
shall not be entitled to object to any SOFR-Based Rate contained in any such
amendment. Such LIBOR Successor Rate shall be applied in a manner consistent
with market practice; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

 

75



--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (c)(i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowing
Agent and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurocurrency Rate Loans shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods) and (y) the Eurocurrency
Rate component shall no longer be utilized in determining the Base Rate. Upon
receipt of such notice, the Borrowing Agent may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in Dollars (subject to the foregoing clause (y)) in
the amount specified therein. Notwithstanding anything else herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Credit Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such LIBOR Successor
Rate Conforming Changes will become effective without any further action or
consent of any other party to this Agreement; provided that, with respect to any
such amendment, the Administrative Agent shall post each such amendment
implementing such LIBOR Successor Confirming Changes to the Lenders reasonably
promptly after such amendment becomes effective.

For purposes hereof:

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
determines is reasonably necessary in connection with the administration of this
Agreement).

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

 

76



--------------------------------------------------------------------------------

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

3.04 Increased Costs; Reserves on Eurocurrency Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (A) any reserve requirement contemplated by Section 3.04(e) and (B) the
requirements of the Bank of England and the Financial Services Authority or the
European Central Bank reflected in the Mandatory Cost, other than as set forth
below) or any L/C Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurocurrency Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Company will
pay (or cause the applicable Designated Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital and Liquidity Requirements. If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or any L/C Issuer or any
Lending Office of such Lender or such Lender’s or any L/C Issuer’s holding
company, if any, regarding capital or liquidity ratios or requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit or
Swing Line Loans held by, such Lender, or the Letters of Credit issued by the
L/C Issuer, to a level below that which such Lender or the L/C Issuer or such
Lender’s or such L/C Issuer’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or such L/C Issuer’s
policies and the policies of such Lender’s or such L/C Issuer’s holding company
with respect to capital adequacy and liquidity), then from time to time the
Company will pay (or cause the applicable Designated Borrower to pay) to such
Lender or such L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer or such Lender’s or such L/C
Issuer’s holding company for any such reduction suffered.

 

77



--------------------------------------------------------------------------------

(c) Mandatory Costs. If any Lender or any L/C Issuer incurs any Mandatory Costs
attributable to the Obligations, then from time to time the Company will pay (or
cause the applicable Designated Borrower to pay) to such Lender or such L/C
Issuer, as the case may be, such Mandatory Costs. Such amount shall be expressed
as a percentage rate per annum and shall be payable on the full amount of the
applicable Obligations.

(d) Certificates for Reimbursement. A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrowing Agent shall
be conclusive absent manifest error. The Company shall pay (or cause the
applicable Designated Borrower to pay) such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(e) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that no Borrower shall be required
to compensate a Lender or any L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Borrowing Agent of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(f) Reserves on Eurocurrency Rate Loans. The Company shall pay (or cause the
applicable Designated Borrower to pay) to each Lender, (i) as long as such
Lender shall be required to maintain reserves with respect to liabilities or
assets consisting of or including Eurocurrency funds or deposits (currently
known as “Eurocurrency liabilities”), additional interest on the unpaid
principal amount of each Eurocurrency Rate Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), and (ii) as long
as such Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of the Eurocurrency Rate Loans, such additional costs (expressed as a
percentage per annum and rounded upwards, if necessary, to the nearest five
decimal places) equal to the actual costs allocated to such Commitment or Loan
by such Lender (as determined by such Lender in good faith, which determination
shall be conclusive, which in each case shall be due and payable on each date on
which interest is payable on such Loan; provided the Borrowing Agent shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest or costs from such Lender. If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest or costs shall be due and payable 10 days from receipt of
such notice.

3.05 Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Company shall promptly compensate
(or cause the applicable Designated Borrower to compensate) such Lender for and
hold such Lender harmless from any actual loss, or reasonable and documented
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

 

78



--------------------------------------------------------------------------------

(b) any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Company or
the applicable Designated Borrower;

(c) any failure by any Borrower to make payment of any Loan or drawing under any
Letter of Credit (or interest due thereon) denominated in an Alternative
Currency on its scheduled due date or any payment thereof in a different
currency; or

(d) any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Company pursuant
to Section 10.13;

including foreign exchange losses and any loss (other than loss of profit or
margin) or reasonable and documented expenses arising from the liquidation or
reemployment of funds obtained by it to maintain such Loan, from fees payable to
terminate the deposits from which such funds were obtained or from the
performance of any foreign exchange contract. The Company shall also pay (or
cause the applicable Designated Borrower to pay) any customary administrative
fees charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Company (or the applicable
Designated Borrower) to the Lenders under this Section 3.05, each Lender shall
be deemed to have funded each Eurocurrency Rate Loan made by it at the
Eurocurrency Rate for such Loan by a matching deposit or other borrowing in the
offshore interbank market for such currency for a comparable amount and for a
comparable period, whether or not such Eurocurrency Rate Loan was in fact so
funded.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Borrowing Agent such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or such L/C
Issuer, as the case may be. The Company hereby agrees to pay (or to cause the
applicable Designated Borrower to pay) all reasonable costs and expenses
incurred by any Lender or any L/C Issuer in connection with any such designation
or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Company may replace such Lender in accordance with
Section 10.13.

3.07 Survival. All of the Borrowers’ obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder and resignation of the Administrative Agent.

 

79



--------------------------------------------------------------------------------

ARTICLE IV.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The effectiveness of this Agreement
as an amendment and restatement of the Existing Agreement is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials or certain opinions of local counsel to Foreign
Subsidiaries, a recent date before the Closing Date) and each in form and
substance satisfactory to the Administrative Agent and each of the Lenders:

(i) executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Company;

(ii) Revolving Notes executed by the Borrowers in favor of each Lender
requesting a Revolving Note;

(iii) a certificate of a Responsible Officer of each Loan Party certifying as to
the incumbency and genuineness of the signature of each officer of such Loan
Party executing Loan Documents to which it is a party and certifying that
attached thereto is a true, correct and complete copy of (A) the articles or
certificate of incorporation or formation (or equivalent), as applicable, of
such Loan Party and all amendments thereto, (B) the bylaws or other governing
document of such Loan Party as in effect on the Closing Date, (C) resolutions
duly adopted by the board of directors (or other governing body) of such Loan
Party authorizing and approving the transactions contemplated hereunder and the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party, and (D) each certificate required to be
delivered pursuant to Section 4.01(a)(iv);

(iv) certificates as of a recent date of the good standing (or its equivalent)
of each Loan Party under the laws of its jurisdiction of incorporation,
organization or formation (or equivalent), as applicable;

(v) opinions of counsel and local counsel, as applicable, to the Company and
each Designated Borrower, addressed to the Administrative Agent and each Lender
(or, in the case of certain opinions of local counsel to Foreign Subsidiaries,
addressed to the Administrative Agent), as to the matters concerning the Company
or such Designated Borrower, as applicable, and the Loan Documents as the
Administrative Agent may reasonably request and in form and substance, including
as to exceptions and qualifications, reasonably acceptable to the Administrative
Agent;

(vi) opinions of counsel and local counsel, as applicable, to such other Loan
Parties, addressed to the Administrative Agent and each Lender (or, in the case
of certain opinions of local counsel to Foreign Subsidiaries, addressed to the
Administrative Agent), as to the matters concerning such Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request and in form
and substance, including as to exceptions and qualifications, reasonably
acceptable to the Administrative Agent, to the extent necessary to satisfy the
Opinion Loan Party Threshold as of the Closing Date;

 

80



--------------------------------------------------------------------------------

(vii) a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required from
Governmental Authorities or other Persons in connection with the execution,
delivery and performance by such Loan Party and the validity against such Loan
Party of the Loan Documents to which it is a party, and such consents, licenses
and approvals shall be in full force and effect and shall not be subject to any
conditions that are not acceptable to the Lenders), or (B) stating that no such
consents, licenses or approvals are so required;

(viii) a certificate signed by a Responsible Officer of the Company certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied and (B) that there has been no event or circumstance since the date of
the Audited Financial Statements that has had or could be reasonably expected to
have, either individually or in the aggregate, a Material Adverse Effect;

(ix) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(x) [reserved];

(xi) a certificate of a Responsible Officer of the Company as to the
satisfaction of the Loan Party Threshold and the Opinion Loan Party Threshold,
together with a calculation as of September 1, 2019 as to such thresholds and
the satisfaction thereof in form and detail satisfactory to the Administrative
Agent;

(xii) (A) Upon the reasonable request of any Lender made at least 3 days prior
to the Closing Date, the Company shall have provided to such Lender, and such
Lender shall be reasonably satisfied with, the documentation and other
information so requested in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including, without limitation, the
Act, in each case at least 2 days prior to the Closing Date and (B) at least 2
days prior to the Closing Date, any Loan Party that qualifies as a “legal entity
customer” under the Beneficial Ownership Regulation shall have delivered, to
each Lender that so requests, a Beneficial Ownership Certification in relation
to such Loan Party; and

(xiii) such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuer, the Swing Line Lender or the Required
Lenders reasonably may require.

(b) Any fees required to be paid on or before the Closing Date shall have been
paid.

(c) Unless waived by the Administrative Agent, the Company shall have paid all
fees, charges and disbursements of counsel to the Administrative Agent (directly
to such counsel if requested by the Administrative Agent) to the extent invoiced
prior to or on the Closing Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Company and the Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

81



--------------------------------------------------------------------------------

4.02 Conditions to all Credit Extensions. The obligation of each L/C Issuer and
each Lender to honor any Request for Credit Extension (other than a Loan Notice
requesting only a conversion of Loans to the other Type, or a continuation of
Eurocurrency Rate Loans) is subject to the following conditions precedent:

(a) The representations and warranties of (i) the Borrowers contained in Article
V and (ii) each Loan Party contained in each other Loan Document or in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to clauses (a) and
(b), respectively, of Section 6.01.

(b) No Default shall exist, or would result from such proposed Credit Extension
or the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the L/C Issuer or the Swing
Line Lender shall have received a Request for Credit Extension in accordance
with the requirements hereof.

(d) If the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.14 to the designation of such Borrower as a Designated Borrower shall
have been met to the satisfaction of the Administrative Agent.

(e) In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

(f) There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Loan
Document or as to application of the proceeds of the realization of any such
rights.

Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans to the other Type or a continuation of Eurocurrency Rate
Loans) submitted by the Borrowing Agent shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V.

REPRESENTATIONS AND WARRANTIES

Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:

5.01 Existence, Qualification and Power. Each Loan Party (a) is duly organized
or formed, validly existing and, as applicable, in good standing under the Laws
of the jurisdiction of its incorporation or organization, (b) has all requisite
power and authority and all requisite governmental licenses, authorizations,
consents and approvals to (i) own or lease its assets and carry on its business
and (ii) execute, deliver and perform its obligations under the Loan Documents
to which it is a party, and (c) is duly qualified and is licensed and, as
applicable, in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

 

82



--------------------------------------------------------------------------------

5.02 Authorization; No Contravention. The execution, delivery and performance by
each Loan Party of each Loan Document to which such Person is party, have been
duly authorized by all necessary corporate or other organizational action, and
do not and will not (a) contravene the terms of any of such Person’s
Organization Documents; (b) conflict with or result in any breach or
contravention of in any material respect, or the creation of any Lien (other
than Liens permitted under Section 7.01) under, or require any payment to be
made under (i) any Contractual Obligation (including any Material Contract) to
which such Person is a party or affecting such Person or the properties of such
Person or any of its Subsidiaries or (ii) any order, injunction, writ or decree
of any Governmental Authority or any arbitral award to which such Person or its
property is subject; or (c) violate any Law in any material respect.

5.03 Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.

5.04 Binding Effect. This Agreement has been, and each other Loan Document, when
delivered hereunder, will have been, duly executed and delivered by each Loan
Party that is party thereto. This Agreement constitutes, and each other Loan
Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.

5.05 Financial Statements; No Material Adverse Effect.

(a) The Audited Financial Statements (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; (ii) fairly present the financial condition of the
Company and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of the Company and its Subsidiaries as of the date
thereof, including liabilities for Taxes, material commitments and Indebtedness.

(b) The unaudited consolidated balance sheet of the Company and its Subsidiaries
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for the fiscal quarter most recently ended (i) were
prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein, and (ii) fairly
present the financial condition of the Company and its Subsidiaries as of the
date thereof and their results of operations for the period covered thereby,
subject, in the case of clauses (i) and (ii), to the absence of footnotes and to
normal year-end audit adjustments.

(c) Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d) The consolidated forecasted balance sheet and statements of income and cash
flows of the Company and its Subsidiaries delivered pursuant to Section 6.01(c)
were prepared in good faith on the basis of the assumptions stated therein,
which assumptions were fair in light of the conditions existing at the time of
delivery of such forecasts, and represented, at the time of delivery, the
Company’s best estimate of its future financial condition and performance.

 

83



--------------------------------------------------------------------------------

5.06 Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Company after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Company or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

5.07 No Default. Neither any Loan Party nor any Subsidiary thereof is in default
under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

5.08 Ownership of Property; Liens. Each of the Company and each Subsidiary has
good record and marketable title in fee simple to, or valid leasehold interests
in, all real property necessary or used in the ordinary conduct of its business,
except for Liens permitted by Section 7.01 and such other defects in title as
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. The property of the Company and its Subsidiaries is
subject to no Liens, other than Liens permitted by Section 7.01.

5.09 Environmental Compliance. The Company and its Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Company has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

5.10 Insurance. The properties of the Company and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Company, in such amounts (after giving effect to any self-insurance compatible
with the following standards), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Company or the applicable Subsidiary
operates.

5.11 Taxes. The Company and its Subsidiaries have filed all Federal, state and
other material tax returns and reports required to be filed, and have paid all
Federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Company or any Subsidiary that would have or would
reasonably be expected to have a Material Adverse Effect other than what is
included in any financial statements filed with the SEC prior to the Closing
Date. Neither any Loan Party nor any Subsidiary thereof is party to any tax
sharing agreement.

5.12 ERISA/Employee Benefit Plan Compliance.

(a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws. Each Pension Plan
that is intended to be a qualified plan under Section 401(a) of the Code has
received a favorable determination letter from the IRS to the effect that the
form of such Plan is qualified under Section 401(a) of the Code and the trust
related thereto has been determined by the IRS to be exempt from federal income
tax under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the IRS. To the best knowledge of the Company,
nothing has occurred that would prevent or cause the loss of such tax-qualified
status.

 

84



--------------------------------------------------------------------------------

(b) There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

(c) (i) No ERISA Event has occurred, and neither the Company nor any ERISA
Affiliate is aware, to the best knowledge of the Company, of any fact, event or
circumstance that could reasonably be expected to constitute or result in an
ERISA Event with respect to any Pension Plan or Multiemployer Plan; (ii) the
Company and each ERISA Affiliate has met all applicable requirements under the
Pension Funding Rules in respect of each Pension Plan, and no waiver of the
minimum funding standards under the Pension Funding Rules has been applied for
or obtained; (iii) as of the most recent valuation date for any Pension Plan,
the funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is 60% or higher and neither the Company nor any ERISA Affiliate knows of
any facts or circumstances that could reasonably be expected to cause the
funding target attainment percentage for any such plan to drop below 60% as of
the most recent valuation date; (iv) neither the Company nor any ERISA Affiliate
has incurred any liability to the PBGC other than for the payment of premiums,
and there are no premium payments which have become due that are unpaid;
(v) neither the Company nor any ERISA Affiliate has engaged in a transaction
that could be subject to Section 4069 or Section 4212(c) of ERISA; and (vi) no
Pension Plan has been terminated by the plan administrator thereof nor by the
PBGC, and no event or circumstance has occurred or exists that could reasonably
be expected to cause the PBGC to institute proceedings under Title IV of ERISA
to terminate any Pension Plan.

(d) With respect to each scheme or arrangement mandated by a government other
than the United States (a “Foreign Government Scheme or Arrangement”) and with
respect to each employee benefit plan maintained or contributed to by any Loan
Party or any Subsidiary of any Loan Party that is not subject to United States
law (a “Foreign Plan”):

(i) any employer and employee contributions required by law or by the terms of
any Foreign Government Scheme or Arrangement or any Foreign Plan have been made,
or, if applicable, accrued, in accordance with normal accounting practices;

(ii) for each Foreign Plan which is funded, the fair market value of the assets
of each funded Foreign Plan, the liability of each insurer for any Foreign Plan
funded through insurance or the book reserve established for any Foreign Plan,
together with any accrued contributions, is sufficient to procure or provide for
the accrued benefit obligations, as of the date hereof, with respect to all
current and former participants in such Foreign Plan according to the actuarial
assumptions and valuations most recently used to account for such obligations in
accordance with applicable generally accepted accounting principles, and the
liability with respect to a Foreign Plan is reflected in accordance with
applicable generally accepted accounting principles on the financial statements
of the Company or Subsidiary, as the case may be;

(iii) for each Foreign Plan which is not funded, the obligations of such Foreign
Plans are properly accrued and reported; and

(iv) each Foreign Plan has been maintained in substantial compliance with its
terms and with the requirements of all Applicable Law, and each Foreign Plan
required to be registered has been registered and has been maintained in good
standing with applicable regulatory authorities.

 

85



--------------------------------------------------------------------------------

5.13 Subsidiaries; Equity Interests; Loan Parties. As of the Closing Date, the
Company has no Subsidiaries other than those specifically disclosed in Part
(a) of Schedule 5.13, and all of the outstanding Equity Interests in such
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Person(s) in the amounts specified on Part (a) of Schedule 5.13
free and clear of all Liens. As of the Closing Date, no Loan Party has any
equity investments in any other corporation or entity other than those
specifically disclosed in Part (b) of Schedule 5.13. Part (c) of Schedule 5.13
sets forth as of the Closing Date a complete and accurate list of all Loan
Parties, showing as of the Closing Date (as to each Loan Party) the jurisdiction
of its organization, the address of its principal place of business and, to the
extent provided on such Schedule, its U.S. taxpayer identification number or, in
the case of any Loan Party that does not have a U.S. taxpayer identification
number, its unique identification number issued to it by the jurisdiction of its
organization. All of the outstanding Equity Interests in the Company have been
validly issued and are fully paid and nonassessable.

5.14 Margin Regulations; Investment Company Act.

(a) No Borrower is engaged or will engage, principally or as one of its
important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock. Following the application of
the proceeds of each Borrowing or the drawing under each Letter of Credit, not
more than 25% of the value of the assets (either of the Borrowers only or of the
Borrowers and their Subsidiaries on a consolidated basis) subject to the
provisions of Section 7.01 or Section 7.05 or subject to any restriction
contained in any agreement or instrument between any Borrower and any Lender or
any Affiliate of any Lender relating to Indebtedness and within the scope of
Section 8.01(e) will be margin stock.

(b) None of the Company, any Person Controlling the Company, or any Subsidiary
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940.

5.15 Disclosure. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Company represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

5.16 Compliance with Laws. Each Loan Party and each Subsidiary thereof is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

5.17 Intellectual Property; Licenses, Etc. Except where the failure to do so
would not, taken as a whole, reasonably be expected to have a Material Adverse
Effect, the Company and its Subsidiaries own, license or otherwise possess the
right to use, all of the trademarks, service marks, trade names, copyrights,
patents, patent rights, franchises, licenses and other intellectual property
rights (collectively, “IP Rights”) that are reasonably necessary for the
operation of their respective businesses as currently conducted, without
infringing the rights of any other Person. To the knowledge of the Company,
(a) there are no sublicenses of the Trademark Licenses to any third parties not
related to the Company and (b) no

 

86



--------------------------------------------------------------------------------

slogan or other advertising device, product, process, method, substance, part or
other material now employed, by the Company or any Subsidiary infringes upon any
rights held by any other Person that could reasonably be expected to have a
Material Adverse Effect. No claim or litigation regarding any of the foregoing
is pending or, to the best knowledge of the Company, threatened, which, either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Schedule 5.17 sets forth a complete and accurate list
of all Trademark Licenses.

5.18 [Reserved].

5.19 Solvency. Each Loan Party is, individually and together with its
Subsidiaries on a consolidated basis, Solvent.

5.20 Casualty, Etc. Neither the businesses nor the properties of any Loan Party
or any of its Subsidiaries are affected by any fire, explosion, accident,
strike, lockout or other labor dispute, drought, storm, hail, earthquake,
embargo, act of God or of the public enemy or other casualty (whether or not
covered by insurance) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

5.21 Material Contracts. Schedule 5.21 sets forth a complete and accurate list
of all Material Contracts of each Loan Party and each Subsidiary thereof in
effect as of the Closing Date. Other than as set forth in Schedule 5.21, as of
the Closing Date, each such Material Contract is, and after giving effect to the
consummation of the transactions contemplated by the Loan Documents will be, in
full force and effect in accordance with the terms thereof. To the extent
requested by the Administrative Agent, each Loan Party and each Subsidiary
thereof has delivered to the Administrative Agent a true and complete copy of
each Material Contract listed on Schedule 5.21. No Loan Party nor any Subsidiary
thereof (nor, to its knowledge, any other party thereto) is in breach of or in
default under any Material Contract that could reasonably be expected to have a
Material Adverse Effect.

5.22 [Reserved].

5.23 Representations as to Foreign Obligors. With respect to each Foreign
Obligor:

(a) Such Foreign Obligor is subject to civil and commercial Laws with respect to
its obligations under this Agreement and the other Loan Documents to which it is
a party (collectively as to such Foreign Obligor, the “Applicable Foreign
Obligor Documents”), and the execution, delivery and performance by such Foreign
Obligor of the Applicable Foreign Obligor Documents constitute and will
constitute private and commercial acts and not public or governmental acts.
Neither such Foreign Obligor nor any of its property has any immunity from
jurisdiction of any court or from any legal process (whether through service or
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) under the laws of the jurisdiction in which such Foreign Obligor
is organized and existing in respect of its obligations under the Applicable
Foreign Obligor Documents.

(b) The Applicable Foreign Obligor Documents are in proper legal form under the
Laws of the jurisdiction in which such Foreign Obligor is organized and existing
for the enforcement thereof against such Foreign Obligor under the Laws of such
jurisdiction, and to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents. It is not
necessary to ensure the legality, validity, enforceability, priority or
admissibility in evidence of the Applicable Foreign Obligor Documents that the
Applicable Foreign Obligor Documents be filed, registered or recorded with, or
executed or notarized before, any court or other authority in the jurisdiction
in which such Foreign Obligor is organized and existing or that any registration
charge or stamp or similar tax be paid on or in respect of the Applicable
Foreign Obligor Documents or any other document, except for (i) any such filing,
registration, recording, execution or notarization as has been made or is not
required to be made until the Applicable Foreign Obligor Document or any other
document is sought to be enforced and (ii) any charge or tax as has been timely
paid.

 

87



--------------------------------------------------------------------------------

(c) There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Obligor is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Obligor Documents or (ii) on any payment to be made by such
Foreign Obligor pursuant to the Applicable Foreign Obligor Documents, except as
has been disclosed to the Administrative Agent.

(d) The execution, delivery and performance of the Applicable Foreign Obligor
Documents executed by such Foreign Obligor are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Obligor
is organized and existing, not subject to any notification or authorization
except (i) such as have been made or obtained or (ii) such as cannot be made or
obtained until a later date (provided that any notification or authorization
described in clause (ii) shall be made or obtained as soon as is reasonably
practicable).

5.24 Sanctions Concerns and Anti-Corruption Laws.

(a) Sanctions Concerns. No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by any individual or entity that is (i) the subject or
target of any Sanctions, (ii) included on OFAC’s List of Specially Designated
Nationals, HMT’s Consolidated List of Financial Sanctions Targets and the
Investment Ban List, or any similar list enforced by any other relevant
sanctions authority or (iii) located, organized, operating or resident in a
Designated Jurisdiction. The Loan Parties and their Subsidiaries have instituted
and maintained policies and procedures designed to promote and achieve
compliance with Sanctions.

(b) Anti-Corruption Laws. The Loan Parties and their Subsidiaries have conducted
their business in compliance, in all material respects, with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other similar
anti-corruption legislation in other jurisdictions, and have instituted and
maintained policies and procedures designed to promote and achieve compliance
with such laws.

5.25 EEA Financial Institutions. No Loan Party is an EEA Financial Institution.

5.26 Borrower ERISA Status. The Borrower is not and will not be using “plan
assets” (within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42)
of ERISA) of one or more Benefit Plans in connection with the Loans, the Letters
of Credit or the Commitments.

5.27 Beneficial Ownership. As of the Closing Date, the information included in
the Beneficial Ownership Certification, if applicable, is true and correct in
all respects.

5.28 Covered Entity. No Loan Party is a Covered Entity.

ARTICLE VI.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02, and 6.03) cause each Subsidiary
to:

 

88



--------------------------------------------------------------------------------

6.01 Financial Statements. Deliver to the Administrative Agent and each Lender,
in form and detail reasonably satisfactory to the Administrative Agent:

(a) (i) as soon as available, but in any event within 90 days after the end of
each fiscal year of the Company (or, if earlier, 15 days after the date required
to be filed with the SEC (without giving effect to any extension permitted by
the SEC)) (commencing with the fiscal year ending on December 27, 2019), a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, audited and accompanied by a report and opinion of an independent
certified public accountant of nationally recognized standing reasonably
acceptable to the Required Lenders, which report and opinion shall be prepared
in accordance with generally accepted auditing standards and shall not be
subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit and (ii) as soon as
available, but in any event within 90 days after a request therefor by the
Administrative Agent (or, if such request is made prior to the end of the
applicable fiscal year for which such request is made, within 90 days after the
end of such fiscal year), evidence that the Loan Party Threshold is satisfied as
of the last day of each fiscal year of the Company;

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Company (or, if
earlier, 5 days after the date required to be filed with the SEC (without giving
effect to any extension permitted by the SEC)) (commencing with the third
quarter of 2019), a consolidated balance sheet of the Company and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations for such fiscal quarter and for the portion
of the Company’s fiscal year then ended, and the related consolidated statements
of changes in shareholders’ equity, and cash flows for the portion of the
Company’s fiscal year then ended, in each case setting forth in each case in
comparative form, as applicable, the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Company as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Company and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes; and

(c) as soon as available, but in any event within 45 days after the end of each
fiscal year of the Company, forecasts prepared by management of the Company, in
the form currently used by the Company, of consolidated balance sheets and
statements of income or operations and cash flows of the Company and its
Subsidiaries on a monthly basis for the immediately following fiscal year
(including the fiscal year in which the Maturity Date occurs).

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Company shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Company to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

6.02 Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail reasonably satisfactory to the Administrative
Agent:

 

89



--------------------------------------------------------------------------------

(a) concurrently with the delivery of the financial statements referred to in
Section 6.01(a), a certificate of its independent certified public accountants
certifying such financial statements and stating that in making the examination
necessary therefor no knowledge was obtained of any Default under the Financial
Covenants or, if any such Default shall exist, stating the nature and status of
such event (it being acknowledged that the form of such certificate which has
been delivered prior to the Closing Date under the Existing Agreement is
acceptable for purposes of satisfying the delivery requirement set forth in this
clause (a));

(b) concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or controller of the
Company (which delivery may, unless the Administrative Agent, or a Lender
requests executed originals, be by electronic communication including fax or
email and shall be deemed to be an original authentic counterpart thereof for
all purposes);

(c) promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports or management letters submitted to the board of
directors (or the audit committee of the board of directors) of the Company by
independent accountants in connection with the accounts or books of the Company
or any Subsidiary, or any audit of any of them;

(d) promptly after the same are available, copies of each annual report, proxy
or financial statement or other report or communication sent to the stockholders
of the Company, and copies of all annual, regular, periodic and special reports
and registration statements which the Company may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
and not otherwise required to be delivered to the Administrative Agent pursuant
hereto;

(e) promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02; and

(f) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(g) promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act and the Beneficial
Ownership Regulation;

(h) promptly, and in any event within five Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of all default notices
received by any Loan Party or any of its Subsidiaries under or pursuant to any
Material Contract; and

(i) promptly, such additional information regarding the business, financial or
corporate affairs of the Company or any Subsidiary, or compliance with the terms
of the Loan Documents, as the Administrative Agent or any Lender may from time
to time reasonably request.

 

90



--------------------------------------------------------------------------------

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at the website address listed on Schedule 10.02; or
(ii) on which such documents are posted on the Company’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Company shall deliver paper
copies of such documents to the Administrative Agent or any Lender upon its
request to the Company to deliver such paper copies until a written request to
cease delivering paper copies is given by the Administrative Agent or such
Lender and (ii) the Company shall notify the Administrative Agent and each
Lender (by facsimile or electronic mail) of the posting of any such documents
and provide to the Administrative Agent by electronic mail electronic versions
(i.e., soft copies) of such documents. The Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Company with any such request by a Lender for delivery, and
each Lender shall be solely responsible for requesting delivery to it or
maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuer materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, SyndTrak or another similar electronic
system (the “Platform”) and (b) certain of the Lenders (each, a “Public Lender”)
may have personnel who do not wish to receive material non-public information
with respect to any of the Borrowers or their respective Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. Each Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC”, such Borrower shall be deemed to have authorized the Administrative
Agent, the Arranger, the L/C Issuer and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
such Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information”; and
(z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, no Borrower shall be under any obligation to mark
any Borrower Materials “PUBLIC.”

6.03 Notices. Promptly notify the Administrative Agent and each Lender (in each
case, after a Responsible Officer of any Loan Party receives notice or obtains
knowledge thereof):

(a) of the occurrence of any Default;

(b) of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non-performance of, or any
default under, a Contractual Obligation of the Company or any Subsidiary;
(ii) any dispute, litigation, investigation, proceeding or suspension between
the Company or any Subsidiary and any Governmental Authority; or (iii) the
commencement of, or any material development in, any litigation or proceeding
affecting the Company or any Subsidiary, including pursuant to any applicable
Environmental Laws;

(c) of the occurrence of any ERISA Event; and

 

91



--------------------------------------------------------------------------------

(d) of any material change in accounting policies or financial reporting
practices by the Company or any Subsidiary, including any determination by the
Company referred to in Section 2.10(b).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrowing Agent setting forth details of the
occurrence referred to therein and stating what action the Loan Parties have
taken and proposes to take with respect thereto. Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

6.04 Payment of Obligations. Pay and discharge as the same shall become due and
payable, all its obligations and liabilities, including (a) all tax liabilities,
assessments and governmental charges or levies upon it or its properties or
assets, unless the same are being contested in good faith by appropriate
proceedings diligently conducted and adequate reserves in accordance with GAAP
are being maintained by the Company or such Subsidiary; (b) all lawful claims
which, if unpaid, would by law become a Lien upon its property; and (c) all
Indebtedness, as and when due and payable, but subject to any subordination
provisions contained in any instrument or agreement evidencing such
Indebtedness.

6.05 Preservation of Existence, Etc. Except as permitted by Section 7.04,
preserve and maintain its existence, legal structure, legal name, rights
(charter and statutory), permits, licenses, approvals, privileges and
franchises; provided that none of the Borrowers nor any of their Subsidiaries
shall be required to preserve any right, permit, license, approval, privilege or
franchise if the board of directors (or other equivalent governing body) of such
Borrower or such Subsidiary, as the case may be, shall determine that the
preservation and maintenance thereof is no longer desirable in the conduct of
its business and that the loss thereof is not disadvantageous in any material
respect to any Borrower, any Subsidiary, the Administrative Agent or the
Lenders; and provided further that any Borrower or any of its Subsidiaries may
change its jurisdiction of organization or incorporation if (i) the board of
directors (or other equivalent governing body) of such Person shall determine it
to be in the best interests of such Person, (ii) such change, in the reasonable
determination of the Administrative Agent, does not have an adverse impact on
any Lien securing the Guaranteed Obligations, the perfection or priority of any
such Lien, any obligation of the Company under Section 6.12, any Guaranteed
Obligation, or any other right or remedy provided to the Administrative Agent
under any Loan Document, (iii) such jurisdiction is neither (x) one in which any
Lender or the L/C Issuer is under Applicable Law prohibited from or restricted
in making Loans or issuing Letters of Credit nor (y) a Designated Jurisdiction,
and (iv) the Administrative Agent receives at least 30 days’ (or such shorter
period approved by the Administrative Agent) prior written notice of such
change, and upon the effectiveness thereof, all supporting resolutions,
incumbency certificates, opinions of counsel and other documents or information,
in form, content and scope reasonably satisfactory to the Administrative Agent,
that it may request to continue to receive the same benefits of the Loan
Documents immediately prior to such change.

6.06 Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.07 Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Company, insurance with respect to its
properties and business against loss or damage of the kinds customarily insured
against by Persons engaged in the same or similar business, of such types and in
such amounts (after giving effect to any self-insurance compatible with the
following standards) as are customarily carried (except for certain locations
and/or assets wherein the Company may from time to time choose to be
self-insured) under similar circumstances by such other Persons.

 

92



--------------------------------------------------------------------------------

6.08 Compliance with Laws. Comply in all material respects with the requirements
of all Laws and all orders, writs, injunctions and decrees applicable to it or
to its business or property, except in such instances in which (a) such
requirement of Law or order, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted; or (b) the failure
to comply therewith could not reasonably be expected to have a Material Adverse
Effect.

6.09 Books and Records. Maintain proper books of record and account, in which
full, true and correct entries in conformity with GAAP consistently applied
shall be made of all financial transactions and matters involving the assets and
business of the Company or such Subsidiary, as the case may be.

6.10 Inspection Rights. Permit representatives and independent contractors of
the Administrative Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Company (which such expenses shall be reasonable and
evidenced by reasonably detailed invoices delivered to the Company) and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance notice to the Borrowing Agent; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Company shall only be required to reimburse the Administrative Agent and the
Lenders for the cost of one visit and examination per fiscal year of the
Company; provided, further, that when an Event of Default exists the
Administrative Agent or any Lender (or any of their respective representatives
or independent contractors) may do any of the foregoing at the expense of the
Company (which such expenses shall be reasonable and evidenced by reasonably
detailed invoices delivered to the Company) at any time during normal business
hours and without advance notice.

6.11 Use of Proceeds. Use the proceeds of the Credit Extensions for Permitted
Acquisitions, working capital and general corporate purposes (including the
financing of any ships and shipping vessels) not in contravention of any Law or
of any Loan Document.

6.12 Covenant to Guarantee Obligations.

(a) Notify the Administrative Agent concurrently with the delivery of any
Compliance Certificate delivered hereunder whether the Loan Party Threshold is
satisfied (each such date of notice, the “Notice Date”), and promptly thereafter
(and in any event within thirty (30) days after such delivery, as such time
period may be extended by the Administrative Agent in its sole discretion), if
and to the extent necessary to satisfy the Loan Party Threshold as of such
Notice Date, cause one or more Non-Guarantor Subsidiaries to become a Subsidiary
Guarantor by delivering to the Administrative Agent a duly executed Subsidiary
Guaranty Agreement (or a joinder to a previously delivered Subsidiary Guaranty
Agreement, if appropriate).

(b) If other than pursuant to subsection (a) above, a Non-Guarantor Subsidiary
becomes a Subsidiary Guarantor and delivers any of the documentation referenced
in such subsections, concurrently with the delivery of such documentation, the
Company will cause such Non-Guarantor Subsidiary to deliver to the
Administrative Agent documents of the types referred to in clauses (iii), (iv)
and (vi) of Section 4.01(a) and, unless waived by the Administrative Agent,
opinions of counsel and local counsel, addressed to the Administrative Agent and
each Lender, as to the matters concerning each Loan Party and the Loan Documents
to which it is a party as the Administrative Agent may reasonably request, which
such opinions shall be in form and substance, including as to exceptions and
qualifications, reasonably acceptable to the Administrative Agent, all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

93



--------------------------------------------------------------------------------

6.13 Compliance with Environmental Laws. Comply, and use commercially reasonably
efforts to cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Company nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

6.14 Preparation of Environmental Reports. In the event an Environmental Action
occurs or is issued to any of the Loan Parties which could reasonably be
expected to have a Material Adverse Effect, at the request of the Required
Lenders from time to time, provide to the Lenders within 60 days after such
request, at the expense of the Borrowers, an environmental site assessment
report for any of its properties described in such request, prepared by an
environmental consulting firm acceptable to the Administrative Agent, indicating
the presence or absence of Hazardous Materials and the estimated cost of any
compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Company, and the Company hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment; provided that in no event shall the
Administrative Agent require the preparation and delivery of any environmental
site assessment report for the property of Del Monte Fresh Produce (Hawaii)
Inc., which is subject to an Administrative Order Consent effective as of
September 28, 1995.

6.15 Further Assurances. Promptly upon request by the Administrative Agent, or
any Lender through the Administrative Agent, (a) correct any material defect or
error that may be discovered in any Loan Document or in the execution,
acknowledgment, filing or recordation thereof, and (b) do, execute, acknowledge,
deliver, record, re-record, file, re-file, register and re-register any and all
such further acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to (i) carry out more effectively
the purposes of the Loan Documents and (ii) assure, convey, grant, assign,
transfer, preserve, protect and confirm more effectively unto the Guaranteed
Parties the rights granted or now or hereafter intended to be granted to the
Guaranteed Parties under any Loan Document or under any other instrument
executed in connection with any Loan Document to which any Loan Party or any of
its Subsidiaries is or is to be a party, and cause each of its Subsidiaries to
do so.

6.16 Compliance with Terms of Leaseholds. Make all payments and otherwise
perform all material obligations in respect of all material leases of real
property to which the Company or any of its Subsidiaries is a party, keep such
leases in full force and effect and not allow such leases to lapse or be
terminated or any rights to renew such leases to be forfeited or cancelled if
such occurrence could reasonably be expected to have a Material Adverse Effect,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

6.17 Material Contracts. Perform and observe all material terms and provisions
of each Material Contract to be performed or observed by it, maintain each such
Material Contract in full force and effect, enforce each such Material Contract
in accordance with its terms.

 

94



--------------------------------------------------------------------------------

6.18 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.19 Maintenance of Assets with Opinion Loan Parties. Maintain at all times at
least 50% of the Consolidated Total Assets with Opinion Loan Parties (such
percentage, the “Opinion Loan Party Threshold”) (it being understood that for
purposes of satisfying the Opinion Loan Party Threshold, the Person directly
owning the relevant assets shall be required to be an Opinion Loan Party) and,
upon the request of the Administrative Agent, deliver to the Administrative
Agent within ten (10) Business Days of such request, a certificate evidencing to
the Administrative Agent’s reasonable satisfaction the Company’s compliance with
the Opinion Loan Party Threshold.

6.20 Trademark Licenses. At all times maintain each Trademark License with the
Trademark Subsidiaries and maintain each Trademark Subsidiary as a Loan Party.

6.21 Anti-Corruption Laws. Conduct its business in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010 and other applicable anti-corruption legislation in other
jurisdictions and with all applicable Sanctions, and maintain policies and
procedures designed to promote and achieve compliance with such laws and
Sanctions.

6.22 Approvals and Authorizations. Maintain all authorizations, consents,
approvals and licenses from, exemptions of, and filings and registrations with,
each Governmental Authority of the jurisdiction in which each Foreign Obligor is
organized and existing, and all approvals and consents of each other Person in
such jurisdiction, in each case that are required in connection with the Loan
Documents.

6.23 Pari Passu Ranking. Ensure that the payment obligations of the Loan Parties
under the Loan Documents rank and continue to rank at least pari passu with the
claims of all of the Loan Parties’ other unsecured and unsubordinated creditors,
except for obligations mandatorily preferred by law applying to companies
generally.

ARTICLE VII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Company shall not, (and except in the case of
Section 7.17) nor shall it permit any Subsidiary to, directly or indirectly:

7.01 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, assets or revenues, whether now owned or hereafter acquired, other
than the following:

(a) Liens pursuant to any Loan Document;

(b) Liens existing on the date hereof and listed on Schedule 7.01 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.03(b), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.03(b);

 

95



--------------------------------------------------------------------------------

(c) Liens for Taxes not yet due or which are being contested in good faith and
by appropriate proceedings diligently conducted, if adequate reserves with
respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(e) pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance, social security legislation or
similar legislation, other than any Lien imposed by ERISA;

(f) deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(g) easements, rights-of-way, zoning restrictions, restrictions on the use of
property, minor imperfections in title and other similar encumbrances affecting
real property which, in the aggregate, are not substantial in amount, and which
do not in any case materially detract from the value of the property subject
thereto or materially interfere with the ordinary conduct of the business of the
applicable Person;

(h) Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(i) Liens securing Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(j) Liens securing Indebtedness permitted under Section 7.03(f);

(k) Liens on property (i) of any Subsidiary which are in existence at the time
that such Subsidiary is acquired pursuant to a Permitted Acquisition and (ii) of
the Company or any of its Subsidiaries existing at the time such tangible
property or tangible assets are purchased or otherwise acquired by the Company
or such Subsidiary pursuant to a transaction permitted pursuant to this
Agreement and any renewals or extensions thereof, provided that (A) the property
covered thereby is not changed, (B) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(g), (C) the direct or any
contingent obligor with respect thereto is not changed, and (D) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(g); provided further that, with respect to each of the foregoing
clauses (i) and (ii), (1) such Liens are not incurred in connection with, or in
anticipation of, such Permitted Acquisition, purchase or other acquisition,
(2) such Liens are applicable only to specific property acquired in connection
with such Permitted Acquisition, purchase or other acquisition, (3) such Liens
are not “blanket” or all asset Liens, (4) such Liens do not attach to any other
property of the Company or any of its Subsidiaries and (5) the Indebtedness
secured by such Liens is permitted under Section 7.03(g)); and

(l) the interests of lessors in any property leased by the Company or any of its
Subsidiaries;

 

96



--------------------------------------------------------------------------------

provided, however, that, notwithstanding the foregoing, in no event shall the
Company or any Subsidiary create, incur, assume or suffer to exist any Lien upon
any of its accounts receivable or inventory, whether now owned or hereafter
acquired, other than the Liens described in the foregoing clauses (a) and (c) of
this Section 7.01.

7.02 Investments. Make any Investments, except:

(a) Investments held by the Company or such Subsidiary in the form of Cash
Equivalents or Swap Contracts as permitted hereunder;

(b) advances to officers, directors and employees of the Company and
Subsidiaries (i) in an aggregate amount not to exceed an amount equal to
$1,000,000 at any time outstanding, for travel, entertainment, relocation and
analogous ordinary business purposes and (ii) in respect of the provision of
employee housing in the ordinary course of business as presently conducted and
consistent with past practices;

(c) Investments existing on the Closing Date in Subsidiaries existing on the
Closing Date;

(d) Investments existing on the Closing Date (other than Investments in
Subsidiaries existing on the Closing Date) and described on Schedule 7.02;

(e) Investments made after the Closing Date by any Loan Party in any other Loan
Party; provided that at the time of each such Investment the Opinion Loan Party
Threshold would continue to be satisfied as if measured on the date of such
Disposition and after giving effect thereto and, with respect to any such
Investment in excess of an amount equal to $20,000,000, no later than five
(5) Business Days prior to the proposed date of making such Investment, the
Company shall have delivered to the Administrative Agent satisfactory written
evidence demonstrating such satisfaction of the Opinion Loan Party Threshold;

(f) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any other Non-Guarantor Subsidiary; and

(g) Investments made after the Closing Date by any Non-Guarantor Subsidiary in
any Loan Party;

(h) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(i) Guarantees permitted by Section 7.03;

(j) Investments made after the Closing Date by any Loan Party in any Persons
that are not (and do not as a result of such Investment become) Subsidiaries or
are less than wholly-owned Non-Guarantor Subsidiaries in an aggregate
outstanding amount not to exceed at any time an amount equal to $100,000,000;
provided that at the time of each such Investment, (i) no Default shall have
occurred and be continuing or would be caused by such Investment, (ii) the
Company and its Subsidiaries are in Pro Forma Compliance (determined as of the
date of such Investment) with the Financial Covenants and, with respect to any
such Investment in an aggregate amount in excess of an amount equal to
$10,000,000, no later than five (5) Business Days prior to the proposed date of
making such Investment, the Company shall have delivered to the Administrative
Agent satisfactory written evidence demonstrating such compliance and (iii) each
of the Loan Party Threshold and the Opinion Loan Party Threshold would continue
to be satisfied as if measured on the date of such Investment and after giving
effect thereto and, with respect to any such Investment in excess of an amount
equal to $20,000,000, no later than five (5) Business Days prior to the proposed
date of making such Investment, the Company shall have delivered to the
Administrative Agent satisfactory written evidence demonstrating such
satisfaction of the Loan Party Threshold and the Opinion Loan Party Threshold;

 

97



--------------------------------------------------------------------------------

(k) Investments (other than Acquisitions) made after the Closing Date by any
Loan Party in any wholly-owned Non-Guarantor Subsidiary; provided that (i) at
the time of each such Investment, (A) no Default shall have occurred and be
continuing or would be caused by such Investment, (B) the Company and its
Subsidiaries are in Pro Forma Compliance (determined as of the date of such
Investment) with the Financial Covenants and, with respect to any such
Investment in an aggregate amount in excess of an amount equal to $100,000,000,
no later than five (5) Business Days prior to the proposed date of making such
Investment, the Company shall have delivered to the Administrative Agent
satisfactory written evidence demonstrating such compliance and (C) each of the
Loan Party Threshold and the Opinion Loan Party Threshold would continue to be
satisfied as if measured on the date of such Investment and after giving effect
thereto and, with respect to any such Investment in excess of an amount equal to
$20,000,000, no later than five (5) Business Days prior to the proposed date of
making such Investment, the Company shall have delivered to the Administrative
Agent satisfactory written evidence demonstrating such satisfaction of the Loan
Party Threshold and the Opinion Loan Party Threshold and (ii) any Investments in
the form of loans or advances (other than trade payables incurred in the
ordinary course of business) made between any Loan Party and any wholly-owned
Non-Guarantor Subsidiary pursuant to this clause (k), if in a principal amount
of $5,000,000 or more, shall be evidenced by a demand note in form and substance
reasonably satisfactory to the Administrative Agent;

(l) Investments made after the Closing Date by the Company or any Subsidiary in
the form of Acquisitions to the extent that any Person or property acquired in
such Acquisition becomes a part of, or any Person acquired in such Acquisition
becomes, a Subsidiary; provided that (i) at the time of each such Investment,
(A) no Default shall have occurred and be continuing or would be caused by such
Investment (including any violation of Section 7.07), (B) the Company and its
Subsidiaries are in Pro Forma Compliance (determined as of the date of such
Investment) with the Financial Covenants and, with respect to any such
Investment in an aggregate amount in excess of an amount equal to $100,000,000,
no later than five (5) Business Days prior to the proposed date of making such
Investment, the Company shall have delivered to the Administrative Agent
satisfactory written evidence demonstrating such compliance and (C) each of the
Loan Party Threshold and the Opinion Loan Party Threshold would continue to be
satisfied as if measured on the date of such Investment and after giving effect
thereto and, with respect to any such Investment in excess of an amount equal to
$20,000,000, no later than five (5) Business Days prior to the proposed date of
making such Investment, the Company shall have delivered to the Administrative
Agent satisfactory written evidence demonstrating such satisfaction of the Loan
Party Threshold and the Opinion Loan Party Threshold and (ii) such Acquisition
has been approved by the board of directors (or other equivalent governing body)
of the Person, or of the Person whose assets, are being acquired and is
“non-hostile”; and

(m) crop-related grower advances with respect to fresh produce growers made in
the ordinary course of business and consistent with past practices of any
Borrower or any of its Subsidiaries, as the case may be.

7.03 Indebtedness. Create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness under the Loan Documents;

 

98



--------------------------------------------------------------------------------

(b) Indebtedness outstanding on the date hereof and listed on Schedule 7.03 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, and other material terms taken as a
whole, of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate;

(c) unsecured intercompany Indebtedness (i) owed by any Loan Party (other than
the Company) to another Loan Party, (ii) owed by any Loan Party to any
Non-Guarantor Subsidiary (provided that such Indebtedness shall be subordinated
to the Obligations in a manner reasonably satisfactory to the Administrative
Agent), (iii) owed by any Non-Guarantor Subsidiary to any other Non-Guarantor
Subsidiary and (iv) owed by any Non-Guarantor Subsidiary to any Loan Party to
the extent permitted pursuant to Section 7.02(k);

(d) obligations (contingent or otherwise) of the Company or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

(e) Indebtedness in respect of capital leases, Synthetic Lease Obligations and
purchase money obligations for fixed or capital assets within the limitations
set forth in Section 7.01(i); provided, however, that the aggregate amount of
all such Indebtedness at any one time outstanding shall not exceed an amount
equal to $200,000,000;

(f) secured Indebtedness not otherwise permitted by this Section 7.03; provided,
however, that the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed an amount equal to $50,000,000;

(g) Indebtedness of (i) a Person existing at the time such Person became a
Subsidiary in connection with any Permitted Acquisition or (ii) the Company or
any Subsidiary assumed in connection with the purchase or other acquisition of
tangible property or tangible assets pursuant to a transaction permitted
pursuant to this Agreement; provided that, with respect to each of the foregoing
clauses (i) and (ii), (A) such Indebtedness was not incurred in connection with,
or in contemplation of, such Person becoming a Subsidiary or such purchase or
other acquisition, (B) neither the Company nor any Subsidiary (other than such
Person or the Person that acquires such tangible property or tangible assets)
shall have any liability or other obligation with respect to such Indebtedness
and (C) the aggregate amount of all such Indebtedness at any one time
outstanding shall not exceed an amount equal to $50,000,000, and any
refinancings, refundings, renewals or extensions thereof; provided that (x) the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder and (y) the terms relating to
principal amount, amortization, maturity, and other material terms taken as a
whole, of any such refinancing, refunding, renewing or extending Indebtedness,
and of any agreement entered into and of any instrument issued in connection
therewith, are no less favorable in any material respect to the Loan Parties or
the Lenders than the terms of any agreement or instrument governing the
Indebtedness being refinanced, refunded, renewed or extended and the interest
rate applicable to any such refinancing, refunding, renewing or extending
Indebtedness does not exceed the then applicable market interest rate;

 

99



--------------------------------------------------------------------------------

(h) [Reserved];

(i) unsecured Indebtedness of the Company or any of its Subsidiaries; provided
that (i) in the case of each incurrence of any such Indebtedness, (A) no Default
shall have occurred and be continuing or would be caused by such incurrence and
(B) the Company and its Subsidiaries are in Pro Forma Compliance (determined as
of the date of such Investment) with the Financial Covenants and, with respect
to any such Indebtedness in an aggregate principal amount in excess of an amount
equal to $100,000,000, no later than five (5) Business Days prior to the
proposed date of incurring such Indebtedness, the Company shall have delivered
to the Administrative Agent satisfactory written evidence demonstrating such
compliance, (ii) no such Indebtedness shall mature or have any required
repayment or prepayment of principal, amortization, mandatory redemption or
sinking fund obligation (other than customary mandatory repayment or offers to
purchase in connection with a change in control or asset sale that requires
payment in full of the Obligations), in each case, prior to the date that is six
(6) months after the Maturity Date, (iii) no such Indebtedness shall be
cross-defaulted to the Indebtedness under the Loan Documents (although such
Indebtedness may be cross-accelerated to the Indebtedness under the Loan
Documents) and (iv) no such Indebtedness shall have events of default or
financial covenants that are more restrictive or burdensome than the covenants
set forth in the Loan Documents;

(j) unsecured Guarantees by any Subsidiary of the Company in respect of
Indebtedness of the Company permitted under clause (i) above; provided that
(A) no Guarantee of such Indebtedness shall be permitted unless such
guaranteeing party shall have also provided a Guarantee of the Guaranteed
Obligations on the terms set forth herein and (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations provided by the Subsidiary
Guarantors on terms at least as favorable to the Guaranteed Parties as those
contained in the subordination of such Indebtedness;

(k) other direct and indirect Guarantees (other than the Guarantees referred to
in clause (j) above) of Indebtedness of other Persons not to exceed an amount
equal to $50,000,000 in the aggregate; and

(l) endorsement of negotiable instruments for deposit or collection or similar
transactions in the ordinary course of business.

Notwithstanding anything in this Section 7.03 to the contrary, no Trademark
Subsidiary will, nor shall the Company or any of its Subsidiaries permit or
cause any Trademark Subsidiary to, create, incur, assume or suffer to exist any
Indebtedness (other than Indebtedness under the Loan Documents to which it is a
party).

7.04 Fundamental Changes. Merge, dissolve, liquidate, consolidate with or into
another Person, except that:

(a) the Company may be a party to a merger or consolidation (including by means
of a scheme of arrangement) with one or more newly formed “shell entities” for
the purposes of (i) changing its jurisdiction of organization or incorporation
as permitted by Section 6.05 and/or (ii) becoming a wholly-owned Subsidiary of a
holding company organized in another jurisdiction if, immediately following such
merger or consolidation, all of the outstanding shares of such holding company
are owned (in substantially the same percentages) by the Persons who had been
shareholders of the Company immediately prior to such

 

100



--------------------------------------------------------------------------------

merger or consolidation, so long as in either case (A) no Default then exists or
is caused thereby, (B) in the reasonable determination of the Administrative
Agent, such merger or consolidation does not have an adverse impact on any Lien
securing the Guaranteed Obligations, the perfection or priority of any such
Lien, any obligation of the Company under Section 6.12, any Guaranteed
Obligation, or any other right or remedy provided to the Administrative Agent
under any Loan Document, (C) if the Company (x) is not the surviving Person of
any such merger or (y) is a party to any such consolidation, the surviving
Person of such merger or Person formed by such consolidation, as the case may be
(such Person, the “Successor Entity”), shall assume, in a manner reasonably
satisfactory to the Administrative Agent, the obligations of the Company under
the Loan Documents to which the Company was a party, (D) unless otherwise agreed
to by the Administrative Agent and all of the Lenders in writing, the
jurisdiction of organization or incorporation of the Company (if it is the
surviving Person) or the Successor Entity, as the case may be, is neither
(x) one in which any Lender or the L/C Issuer is under Applicable Law prohibited
from or restricted in making Loans or issuing Letters of Credit at such time nor
(y) a Designated Jurisdiction, and (E) the Administrative Agent receives at
least 30 days’ (or such shorter period approved by the Administrative Agent)
prior written notice of such event, and upon the effectiveness thereof, all
supporting resolutions, incumbency certificates, opinions of counsel and other
documents or information, in form, content and scope reasonably satisfactory to
the Administrative Agent, that it may reasonably request to continue to receive
the same benefits of the Loan Documents immediately prior to such change; and

(b) any direct or indirect Subsidiary of the Company may merge into or
consolidate with the Company or any other Subsidiary (direct or indirect) of the
Company, but only if, in the case of this clause (b):

(i) except as permitted by clause (a) above, in the case of any such merger or
consolidation of a wholly-owned Subsidiary of any Borrower and any other
Subsidiary, the Person surviving such merger or formed by such consolidation
shall be a wholly-owned Subsidiary of such Borrower;

(ii) except as permitted by clause (a) above, in the case of any such merger or
consolidation of any other Subsidiary of a Borrower, the Person surviving such
merger or formed by such consolidation shall be a Subsidiary of such Borrower;

(iii) if the Company is a party to any such merger or consolidation, the Company
shall be the continuing or surviving Person; and

(iv) except in the case of the foregoing clause (iii), if a Subsidiary Guarantor
is a party to any such merger or consolidation, a Subsidiary Guarantor shall be
the continuing or surviving Person unless following such merger or consolidation
the Company and its Subsidiaries would continue to be in compliance with each of
the Loan Party Threshold and the Opinion Loan Party Threshold;

provided, however, that (x) in each case, immediately after giving effect
thereto, no event shall occur and be continuing that constitutes a Default and
the Administrative Agent shall have received written notice of any such merger
or consolidation pursuant to this clause (b) not later than 30 days (or such
shorter period as may be reasonably acceptable to the Administrative Agent)
prior to the effectiveness thereof if such merger or consolidation involves a
Loan Party and (y) unless otherwise agreed to by the Administrative Agent and
all of the Lenders in writing, in no event shall any merger or consolidation be
permitted if the result of such merger of consolidation would be that the
jurisdiction of organization or incorporation of any Borrower is either (x) one
in which any Lender or the L/C Issuer is under Applicable Law prohibited from or
restricted in making Loans or issuing Letters of Credit at such time or (y) a
Designated Jurisdiction. The Company shall not, and shall not permit any
Subsidiary to, liquidate or dissolve itself or otherwise wind up its business,
except any Subsidiary may liquidate or dissolve if all of its assets are
transferred to the Company or another Subsidiary in compliance with
Section 7.02(e)-(g) (provided the Administrative Agent receives at least 30
days’ prior written notice if such Subsidiary is a Loan Party).

 

101



--------------------------------------------------------------------------------

7.05 Dispositions. Make any Disposition or enter into any agreement to make any
Disposition, except:

(a) any Involuntary Disposition;

(b) Dispositions of property by any Subsidiary to the Company or to a
wholly-owned Subsidiary; provided that (i) if the transferor of such property is
a Loan Party, the transferee thereof must be a Loan Party, (ii) at the time of
each such Disposition, the Opinion Loan Party Threshold would continue to be
satisfied as if measured on the date of such Disposition and after giving effect
thereto and (iii) with respect to any such Disposition of property with an
aggregate book value in excess of an amount equal to $20,000,000, no later than
five (5) Business Days prior to the proposed date of making such Disposition,
the Company shall have delivered to the Administrative Agent satisfactory
written evidence demonstrating such satisfaction of the Opinion Loan Party
Threshold; and

(c) Dispositions by the Company or any Subsidiary not otherwise permitted by
this Section 7.05; provided that at the time of such Disposition, (i) no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (c) (after giving effect
to such Disposition) after the Closing Date shall not exceed an amount equal to
5% of Consolidated Tangible Assets determined on the date of such Disposition,
(iii) at the time of each such Disposition, each of the Loan Party Threshold and
the Opinion Loan Party Threshold would continue to be satisfied as if measured
on the date of such Disposition and after giving effect thereto and (iv) with
respect to any such Disposition of property with an aggregate book value in
excess of an amount equal to $20,000,000, no later than five (5) Business Days
prior to the proposed date of making such Disposition, the Company shall have
delivered to the Administrative Agent satisfactory written evidence
demonstrating such satisfaction of the Loan Party Threshold and the Opinion Loan
Party Threshold;

provided, however, that any Disposition pursuant to clauses (b) or (c) shall be
for fair market value.

7.06 Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that, so long as no Default shall have occurred and be continuing at the
time of any action described below or would result therefrom:

(a) each Subsidiary may make Restricted Payments to the Borrowers, the
Subsidiary Guarantors and any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made and (ii) to
the extent necessary to permit the Borrowers, the Subsidiary Guarantors and any
other Person that owns an Equity Interest in such Subsidiary to discharge their
consolidated tax liabilities;

(b) the Company and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the common stock or other common Equity
Interests of such Person;

(c) the Company and each Subsidiary may purchase, redeem or otherwise acquire
Equity Interests issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Equity
Interests;

 

102



--------------------------------------------------------------------------------

(d) the Company may declare or pay cash dividends to its stockholders so long as
the aggregate amount of cash dividends declared or paid in any fiscal year
pursuant to this clause (d) does not exceed the greater of (i) an amount equal
to the greater of (A) 50% of the Consolidated Net Income for the immediately
preceding fiscal year or (B) $25,000,000 or (ii) the greatest amount which would
not cause the Consolidated Leverage Ratio (determined as of the date of such
declaration or payment, as the case may be, after giving Pro Forma Effect to any
Indebtedness incurred in connection with such cash dividends and after giving
Pro Forma Effect to each other Specified Transaction that has occurred since the
first day of the most recently ended Measurement Period for which financial
statements are available) to exceed 3.25 to 1.00; and

(e) the Company may purchase, redeem or otherwise acquire for cash Equity
Interests issued by it so long as the aggregate amount of purchases, redemptions
and acquisitions made pursuant to this clause (e) does not exceed the greater of
(i) $150,000,000 or (ii) the greatest amount which would not cause the
Consolidated Leverage Ratio (determined as of the date of such purchase,
redemption or acquisition after giving Pro Forma Effect to any Indebtedness
incurred in connection therewith and after giving Pro Forma Effect to each other
Specified Transaction that has occurred since the first day of the most recently
ended Measurement Period for which financial statements are available) to exceed
3.25 to 1.00.

7.07 Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Company
and its Subsidiaries on the date hereof or any business substantially related or
incidental thereto.

7.08 Transactions with Affiliates. Enter into any transaction of any kind with
any Affiliate of the Company, whether or not in the ordinary course of business,
other than on fair and reasonable terms substantially as favorable to the
Company or such Subsidiary as would be obtainable by the Company or such
Subsidiary at the time in a comparable arm’s length transaction with a Person
other than an Affiliate; provided that the foregoing restriction shall not apply
to (i) transactions between or among the Company and/or its wholly-owned
Subsidiaries not otherwise prohibited by this Agreement, (ii) Restricted
Payments permitted to be made or paid pursuant to this Agreement, (iii) payment
of employees, consultants, officers and directors in accordance with past
practices or as approved by the board of directors or comparable governing body
of the Company or any Subsidiary, (iv) indemnification agreements between the
Company or any Subsidiary and its officers, directors and certain other
employees relating to such Person’s service or employment, as applicable, and
(v) payments or loans (or cancellation of loans) to employees, consultants,
officers and directors of the Company or any Subsidiary and employment
agreements, stock option plans and other compensatory arrangements with such
employees, consultants, officers and directors not otherwise prohibited by the
terms hereof.

7.09 Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that (a) limits the ability (i) of
any Subsidiary to make Restricted Payments to any Borrower or any Subsidiary
Guarantor or to otherwise transfer property to any Borrower or any Subsidiary
Guarantor, (ii) of any Subsidiary to Guarantee the Indebtedness of any Borrower
or (iii) of the Company or any Subsidiary to create, incur, assume or suffer to
exist Liens on property of such Person; provided, however, that this clause
(iii) shall not prohibit any negative pledge incurred or provided in favor of
any holder of (A) Indebtedness permitted under Section 7.03(e), (f) or
(g) solely to the extent any such negative pledge relates to the property
financed by or the subject of such Indebtedness and so long as the Contractual
Obligation evidencing such Indebtedness does not prohibit any Liens securing or
Guarantees of the Guaranteed Obligations or (B) Indebtedness permitted under
Section 7.03(i) so long as the Contractual Obligation evidencing such
Indebtedness does not prohibit any Liens securing or Guarantees of the
Guaranteed Obligations or (b) requires the grant of a Lien to secure an
obligation of such Person if a Lien is granted to secure another obligation of
such Person.

 

103



--------------------------------------------------------------------------------

7.10 Use of Proceeds. Use the proceeds of any Credit Extension, whether directly
or indirectly, and whether immediately, incidentally or ultimately, to purchase
or carry margin stock (within the meaning of Regulation U of the FRB) or to
extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose.

7.11 Financial Covenants.

(a) Consolidated Interest Coverage Ratio. Permit the Consolidated Interest
Coverage Ratio as of the end of any fiscal quarter of the Company to be less
than 2.25 to 1.00.

(b) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio at any
time during any period of four consecutive fiscal quarters of the Company to be
greater than 3.50 to 1.00; provided that if at any time during any fiscal
quarter the Consolidated Leverage Ratio is greater than 3.50 to 1.00 and a
Permitted Acquisition involving aggregate cash consideration (including assumed
Indebtedness) of an amount equal to $100,000,000 or more has been consummated
within such fiscal quarter (a fiscal quarter in which such conditions are
satisfied, a “Trigger Quarter”), then the Consolidated Leverage Ratio may be
greater than 3.50 to 1.00 but shall not exceed 4.00 to 1.00 at any time during
such Trigger Quarter and the next succeeding three fiscal quarters (such period,
an “Acquisition Compliance Period”); provided, further, that, following the
occurrence of a Trigger Quarter, no subsequent Trigger Quarter may occur (and no
further Acquisition Compliance Period may commence) until the Consolidated
Leverage Ratio has been less than or equal to 3.50 to 1.00 at all times during a
fiscal quarter following the occurrence of the Trigger Quarter that began the
most recent Acquisition Compliance Period.

7.12 Amendments of Organization Documents. Amend any of its Organization
Documents, except as permitted by Sections 6.05 and 7.04.

7.13 Accounting Changes. Make any change in (a) accounting policies or reporting
practices, except as required by GAAP and except that, upon not less than thirty
(30) days prior written notice to the Administrative Agent, the Company and its
Subsidiaries may change to IFRS, or (b) fiscal year.

7.14 Prepayments, Etc. of Indebtedness. Prepay, redeem, purchase, defease or
otherwise satisfy prior to the scheduled maturity thereof in any manner, or make
any payment in violation of any subordination terms of, any Indebtedness, except
(a) the prepayment of the Credit Extensions in accordance with the terms of this
Agreement and (b) regularly scheduled or required repayments or redemptions of
Indebtedness set forth in Schedule 7.03 and refinancings and refundings of such
Indebtedness in compliance with Section 7.03(b).

7.15 Amendment, Etc. of Certain Indebtedness. Amend, modify or change in any
manner any term or condition of any Indebtedness set forth in Schedule 7.03,
except for any refinancing, refunding, renewal or extension thereof permitted by
Section 7.03(b).

7.16 Holding Company. In the case of the Company, engage in any business or
activity other than (a) the ownership of all outstanding Equity Interests in its
Subsidiaries, (b) maintaining its corporate existence, (c) participating in tax,
accounting and other administrative activities as the parent of the consolidated
group of companies, including the Loan Parties, (d) the execution and delivery
of the Loan Documents to which it is a party and the performance of its
obligations thereunder, and (e) activities incidental to the businesses or
activities described in clauses (a) through (d) of this Section.

7.17 Sanctions. Permit any Loan or Letter of Credit or the proceeds of any Loan
or Letter of Credit, directly or indirectly, (a) to be lent, contributed or
otherwise made available to fund any activity or business in any Designated
Jurisdiction, except as permitted by the Applicable Laws of the United States
under an OFAC license with respect to the provision of food; (b) to fund any
activity or business of any Person located, organized or residing in any
Designated Jurisdiction or who is the subject of any Sanctions, except as
permitted by the Applicable Laws of the United States under an OFAC license with
respect to the provision of food; or (c) to be used in any other manner that
will result in any violation by any Person (including any Lender, the Arranger,
the Administrative Agent, the L/C Issuer or the Swing Line Lender) of any
Sanctions.

 

104



--------------------------------------------------------------------------------

7.18 Anti-Corruption Laws.

Directly or indirectly, use any Credit Extension or the proceeds of any Credit
Extension for any purpose that would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010 and other anti-corruption
legislation in other jurisdictions.

ARTICLE VIII.

EVENTS OF DEFAULT AND REMEDIES

8.01 Events of Default. Any of the following shall constitute an Event of
Default:

(a) Non-Payment. Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within five days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b) Specific Covenants. The Company fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02, 6.03, 6.05, 6.10,
6.11, 6.12, 6.19, 6.20, 6.21 or Article VII; or

(c) Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days; or

(d) Representations and Warranties. Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of the Company or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
in any material respect when made or deemed made; or

(e) Cross-Default. (i) The Company or any Subsidiary (A) fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount (including undrawn committed or available amounts
and including amounts owing to all creditors under any combined or syndicated
credit arrangement) of more than the Threshold Amount, or (B) fails to observe
or perform any other agreement or condition relating to any such Indebtedness or
Guarantee or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event occurs, the effect of which default or
other event is to cause, or to permit the holder or holders of such Indebtedness
or the beneficiary or beneficiaries of such Guarantee (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, with
the giving of notice if required, such Indebtedness to be demanded or to become
due or to be repurchased, prepaid, defeased or redeemed (automatically or
otherwise), or an offer to repurchase, prepay, defease or redeem such
Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; or
(ii) there occurs under any Swap Contract an Early Termination Date (as defined
in such Swap Contract) resulting from (A) any event of default under such Swap
Contract as to which the Company or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Company or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Company or such Subsidiary as a result thereof is greater than the
Threshold Amount; or

 

105



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. (i) Any Loan Party or (ii) any Subsidiary which
individually, or any group of Subsidiaries which collectively, owns 10% or more
of the Consolidated Total Assets as of the last day of the most recently ended
fiscal quarter for which financial statements are available institutes or
consents to the institution of any proceeding under any Debtor Relief Law, or
makes an assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer for it or for all or any material part of its
property; or any receiver, trustee, custodian, conservator, liquidator,
rehabilitator or similar officer is appointed without the application or consent
of such Person or such Persons and the appointment continues undischarged or
unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or Persons or to all or any material part of its
property is instituted without the consent of such Person or Persons and
continues undismissed or unstayed for 60 calendar days, or an order for relief
is entered in any such proceeding; or

(g) Inability to Pay Debts; Attachment. (i) (A) Any Loan Party or (B) any
Subsidiary which individually, or any group of Subsidiaries which collectively,
owns 10% or more of the Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter for which financial statements are available
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person or group of such Persons and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h) Judgments. There is entered against (i) any Loan Party or (ii) any
Subsidiary which individually, or any group of Subsidiaries which collectively,
owns 10% or more of the Consolidated Total Assets as of the last day of the most
recently ended fiscal quarter for which financial statements are available
(A) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third-party insurance as to
which the insurer does not dispute coverage), or (B) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(1) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (2) there is a period of 10 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or

(i) ERISA/Employee Benefit Plans. (i) An ERISA Event occurs with respect to a
Pension Plan or Multiemployer Plan which has resulted or could reasonably be
expected to result in liability of the Company under Title IV of ERISA to the
Pension Plan, Multiemployer Plan or the PBGC in an aggregate amount in excess of
the Threshold Amount, (ii) the Company or any ERISA Affiliate fails to pay when
due, after the expiration of any applicable grace period, any installment
payment with respect to its withdrawal liability under Section 4201 of ERISA
under a Multiemployer Plan in an aggregate amount in excess of the Threshold
Amount or (iii) the Company or any Subsidiary fails to pay, fund, contribute to,
or otherwise fails to maintain (including, but not limited to, by termination
thereof or withdrawal therefrom), or ceases any obligation in connection with,
any Foreign Plan or Foreign Government Scheme or Arrangement, to the extent such
failure results or would be expected to result in payment from, demand to or
lien on the assets of, one or more Loan Parties in an aggregate amount in excess
of the Threshold Amount; or

(j) Invalidity of Loan Documents. Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document;

 

106



--------------------------------------------------------------------------------

(k) Change of Control. There occurs any Change of Control;

(l) [Reserved].

(m) Trademark Licenses. (i) Any Trademark License shall at any time and for any
reason be suspended, revoked or otherwise terminated prior to the scheduled
termination thereof, or shall otherwise cease to be in full force and effect or
(ii) the right of any Loan Party to use the Trademark pursuant to the Trademark
Licenses to which such Loan Party is a party shall at any time be suspended,
revoked or otherwise terminated or, in the sole judgment of the Lenders,
materially impaired.

Without limiting the provisions of Article IX, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion)) as
determined in accordance with Section 10.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 10.01.

8.02 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c) require that the Company Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself, the Lenders and the L/C Issuer all rights and
remedies available to it, the Lenders and the L/C Issuer under the Loan
Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States or under any other Debtor Relief Law, the obligation of each
Lender to make Loans and any obligation of each L/C Issuer to make L/C Credit
Extensions shall automatically terminate, the unpaid principal amount of all
outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable, and the obligation of the Company to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

 

107



--------------------------------------------------------------------------------

8.03 Application of Funds. After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Guaranteed Obligations shall, subject to the
provisions of Sections 2.16 and 2.17, be applied by the Administrative Agent in
the following order:

First, to payment of that portion of the Guaranteed Obligations arising under
the Loan Documents constituting fees, indemnities, expenses and other amounts
(including fees, charges and disbursements of counsel to the Administrative
Agent and amounts payable under Article III) payable to the Administrative Agent
in its capacity as such;

Second, to payment of that portion of the Guaranteed Obligations arising under
the Loan Documents constituting fees, indemnities and other amounts (other than
principal, interest and Letter of Credit Fees) payable to the Lenders, and the
L/C Issuers (including fees, charges and disbursements of counsel to the
respective Lenders and the L/C Issuers and amounts payable under Article III),
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to payment of that portion of the Guaranteed Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Guaranteed Obligations arising under the Loan Documents
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Guaranteed Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Guaranteed Obligations then
owing under the Guaranteed Hedge Agreements and Guaranteed Cash Management
Agreements and to Cash Collateralize (which shall be provided to the
Administrative Agent for the account of the applicable L/C Issuer) that portion
of L/C Obligations comprised of the aggregate undrawn amount of Letters of
Credit to the extent not otherwise Cash Collateralized by the Company pursuant
to Sections 2.03 and 2.16, in each case ratably among the Lenders, the L/C
Issuers, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fourth held by them; and

Last, the balance, if any, after all of the Guaranteed Obligations have been
indefeasibly paid in full, to the Company or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.16, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Guaranteed Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Guaranteed Obligations otherwise set forth above in this Section.

Notwithstanding the foregoing, Guaranteed Obligations arising under Guaranteed
Hedge Agreements and Guaranteed Cash Management Agreements shall be excluded
from the application described above if the Administrative Agent has not
received written notice thereof, together with such supporting documentation as
the Administrative Agent may request, from the applicable Cash Management Bank
or Hedge Bank, as the case may be. Each Hedge Bank or Cash Management Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

108



--------------------------------------------------------------------------------

ARTICLE IX.

ADMINISTRATIVE AGENT

9.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
IX are solely for the benefit of the Administrative Agent, the Lenders and the
L/C Issuers, and no Borrower shall have rights as a third party beneficiary of
any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
Applicable Law. Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
Guaranteed Parties hereby grants to the Administrative Agent any required powers
of attorney to execute any other Loan Document governed by the laws of such
jurisdiction on such Lender’s or Guaranteed Party’s behalf.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacity as a
potential Hedge Bank, and a potential Cash Management Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Cash Collateral, together with such powers
and discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Cash Collateral (or any
portion thereof), or for exercising any rights and remedies thereunder at the
direction of the Administrative Agent), shall be entitled to the benefits of all
provisions of this Article IX and Article X (including Section 10.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrowers or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

 

109



--------------------------------------------------------------------------------

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any of the Borrowers or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or any of its Affiliates in any capacity.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent shall believe in good faith
shall be necessary, under the circumstances as provided in Sections 10.01 and
8.02) or (ii) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and nonappealable
judgment. The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given to the
Administrative Agent by the Borrowing Agent, a Lender or an L/C Issuer.

Neither the Administrative Agent nor any of its Related Parties shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien, or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

9.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Company), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

110



--------------------------------------------------------------------------------

9.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article IX shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

9.06 Resignation or Removal of Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer and the Borrowing Agent. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, in
consultation with the Company, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law, by notice in writing to the Borrowing
Agent and such Person remove such Person as Administrative Agent and, in
consultation with the Company, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuer under any of the
Loan Documents, the retiring or removed Administrative Agent shall continue to
hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Company to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Company and
such successor. After the retiring or removed Administrative Agent’s resignation
or

 

111



--------------------------------------------------------------------------------

removal hereunder and under the other Loan Documents, the provisions of this
Article and Section 10.04 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring or removed Administrative Agent was acting as
Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as an L/C Issuer and the Swing
Line Lender. If Bank of America resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section 2.04(c). Upon
the appointment by the Company of a successor L/C Issuer or Swing Line Lender
hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swing Line Lender, as applicable, (b) the retiring L/C Issuer and Swing Line
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

9.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding, none
of the documentation agent(s), syndication agent(s), bookrunner(s) or lead
arranger(s) listed on the cover page hereof shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

9.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on any Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Guaranteed Obligations (other than those arising under Guaranteed Hedge
Agreements or Guaranteed Cash Management Agreements) that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims

 

112



--------------------------------------------------------------------------------

of the Lenders, the L/C Issuer and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuer and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent under Sections 2.03(l) and (m), 2.09, 2.10(b) and 10.04)
allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Sections
2.09, 2.10(b) and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.

9.10 Guaranty Matters. Each of the Lenders (including in its capacity as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,

(a) [Reserved].

(b) [Reserved].

(c) to release any Subsidiary Guarantor from its obligations under the
Subsidiary Guaranty to which it is a party if (i) such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder or (ii) the Company
shall have delivered to the Administrative Agent satisfactory written evidence
demonstrating that after giving effect to such release the Loan Party Threshold
and the Opinion Loan Party Threshold would continue to be satisfied; provided
that, in the case of this clause (ii), no such release shall be made (A) if a
Default exists, (B) with respect to any Subsidiary that is a Designated Borrower
unless such Subsidiary’s status as a Designated Borrower is permitted to be
terminated by Section 2.14(e), (C) unless such release is for business planning
purposes reasonably acceptable to the Administrative Agent and (D) if after
giving effect to such release, more than five (5) releases shall have been made
pursuant to this clause (ii) since the Closing Date.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Subsidiary Guarantor from its obligations under the Subsidiary Guaranty
pursuant to this Section 9.10.

In each case as specified in this Section 9.10, the Administrative Agent will,
at the Company’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such Subsidiary Guarantor from its obligations under the Subsidiary Guaranty to
which it is a party, in each case in accordance with the terms of the Loan
Documents and this Section 9.10.

 

113



--------------------------------------------------------------------------------

9.11 Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements.
Except as otherwise expressly set forth herein, no Hedge Bank or Cash Management
Bank that obtains the benefit of the provisions of Section 8.03, any Guaranty
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
any Guaranty Document) other than in its capacity as a Lender and, in such case,
only to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Article IX to the contrary, the Administrative Agent
shall not be required to verify the payment of, or that other satisfactory
arrangements have been made with respect to, Guaranteed Obligations arising
under Guaranteed Hedge Agreements and Guaranteed Cash Management Agreements
except to the extent expressly provided herein and unless the Administrative
Agent has received written notice of such Guaranteed Obligations, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Hedge Bank, or Cash Management Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Guaranteed
Obligations arising under Guaranteed Hedge Agreements and Guaranteed Cash
Management Agreements in the case of the Facility Termination Date.

9.12 Certain ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and not, for the avoidance of
doubt, to or for the benefit of the Borrowers or any other Loan Party, that at
least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments, or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84–14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95–60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90–1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91–38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96–23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84–14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84–14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84–14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

114



--------------------------------------------------------------------------------

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and
(y) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

ARTICLE X.

MISCELLANEOUS

10.01 Amendments, Etc.

(a) Subject to Section 3.03(c) and the last paragraph of this Section 10.01, no
amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrowers or any other Loan
Party therefrom, shall be effective unless in writing signed by the Required
Lenders (or by the Administrative Agent with the consent of the Required
Lenders) and the Borrowers or the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such amendment, waiver or consent shall:

(i) waive any condition set forth in Section 4.01(a), or in the case of the
initial Credit Extension hereunder, Section 4.02, without the written consent of
each Lender;

(ii) without limiting the generality of clause (a) above, waive any condition
set forth in Section 4.02 as to any Credit Extension under a particular facility
without the written consent of the Required Revolving Lenders or the Required
Term Lenders, as the case may be;

(iii) extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 4.02 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments of any
Lender);

(iv) postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender entitled to such
payment;

 

115



--------------------------------------------------------------------------------

(v) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(vi) change (i) Section 8.03 or Section 2.13 in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender or (ii) Section 2.12(f) in a manner that would alter the pro rata
application required thereby without the written consent of each Lender directly
affected thereby;

(vii) amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Lender;

(viii) change (i) any provision of this Section 10.01 or the definition of
“Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders required to amend, waive or otherwise modify any
rights hereunder or thereunder or make any determination or grant any consent
hereunder (other than the definitions specified in clause (ii) of this clause
(a)(vii)), without the written consent of each Lender or (ii) the definitions of
“Required Revolving Lenders” or “Required Term Lenders” as each relates to the
related Facility (or the constituent definition therein relating to such
Facility) without the written consent of each Lender under such Facility;

(ix) release the Company from the Company Guaranty or all or substantially all
of the value of the Subsidiary Guaranties without the written consent of each
Lender, except to the extent the release of any Subsidiary Guarantor is
permitted pursuant to Section 9.10 (in which case such release may be made by
the Administrative Agent acting alone);

(x) release the Company (from its obligations as a Borrower or as a Guarantor
hereunder) or any Designated Borrower, except in connection with the termination
of a Designated Borrower’s status as such under Section 2.17, a merger or
consolidation permitted under Section 7.04 or a Disposition permitted under
Section 7.05;

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of any L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lender under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document;
(iv) each of the Fee Letter and any other letter agreement between or among the
Swing Line Lender, the L/C Issuer and the Company regarding interest, fees or
other amounts payable hereunder may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and
(v) the term L/C Commitment may be amended pursuant to a fully executed (and
delivered to the Administrative Agent) Notice of Additional L/C Issuer.

 

116



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary herein, (i) no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender, or all Lenders or each affected
Lender under a Facility, may be effected with the consent of the applicable
Lenders other than Defaulting Lenders), except that (A) the Commitment of any
Defaulting Lender may not be increased or extended without the consent of such
Lender and (B) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender, or all Lenders or each affected Lender
under a Facility, that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender; (ii) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein and (iii) the Required Lenders shall determine
whether or not to allow a Loan Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding and such determination shall be binding on
all of the Lenders.

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrowing Agent and the Administrative Agent) if, upon giving effect to such
amendment and restatement, such Lender shall no longer be a party to this
Agreement (as so amended and restated), the Commitments of such Lender shall
have terminated, such Lender shall have no other commitment or other obligation
hereunder and shall have been paid in full all principal, interest and other
amounts owing to it or accrued for its account under this Agreement.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, the L/C Issuers,
the Borrowing Agent and the Lenders affected thereby to amend the definition of
“Alternative Currency” or “Eurocurrency Rate” or Section 1.06 solely to add
additional currency options and the applicable interest rate with respect
thereto, in each case solely to the extent permitted pursuant to Section 1.06.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrowing Agent acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrowing Agent shall be permitted to amend,
modify or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

10.02 Notices; Effectiveness; Electronic Communication.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to a Borrower, the Administrative Agent, any L/C Issuer or the Swing Line
Lender, to the address, facsimile number, electronic mail address or telephone
number specified for such Person on Schedule 10.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Company).

 

117



--------------------------------------------------------------------------------

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b) Electronic Communications. Notices and other communications to the
Administrative Agent, the Swing Line Lender, the Lenders and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including e
mail, FPML messaging, and Internet or intranet websites) pursuant to an
electronic communications agreement (or such other procedures approved by the
Administrative Agent in its sole discretion), provided that the foregoing shall
not apply to notices to any Lender, the Swing Line Lender or any L/C Issuer
pursuant to Article II if such Lender, the Swing Ling Lender or any L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication. The
Administrative Agent, the Swing Line Lender, any L/C Issuer or the Borrowing
Agent may each, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, e-mail or other communication is not sent during
the normal business hours of the recipient, such notice, e-mail or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
other Loan Party’s or the Administrative Agent’s transmission of Borrower
Materials through the Internet.

(d) Change of Address, Etc. Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swing Line Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Company, the Administrative Agent, each L/C Issuer and the Swing Line Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile umber and electronic mail
address to

 

118



--------------------------------------------------------------------------------

which notices and other communications may be sent and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Applicable Law, including United States Federal and state securities Laws, to
make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to any Borrower or its securities for
purposes of United States Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by or on behalf of
any Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Company shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

10.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as an L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents,
(c) any Lender from exercising setoff rights in accordance with Section 10.08
(subject to the terms of Section 2.13), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 8.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.13,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.

 

119



--------------------------------------------------------------------------------

10.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Company shall pay (i) all reasonable out of pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the credit facilities provided for
herein, the preparation, negotiation, execution, delivery and administration of
this Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), (ii) all reasonable out of
pocket expenses incurred by any L/C Issuer in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder and (iii) all out of pocket expenses incurred by the
Administrative Agent, any Lender or any L/C Issuer (including the fees, charges
and disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer), in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out of pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Loan Parties. The Loan Parties shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any Person (including
the Borrower or any other Loan Party) arising out of, in connection with, or as
a result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, or, in the case of the Administrative Agent (and any sub-agent thereof)
and its Related Parties only, the administration of this Agreement and the other
Loan Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit), (iii)
any actual or alleged presence or Release of Hazardous Materials on or from any
property owned, leased or operated by a Loan Party or any of its Subsidiaries,
or any Environmental Liability related in any way to a Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence, or willful
misconduct of such Indemnitee or (y) result from a claim brought by the Company
or any other Loan Party against an Indemnitee for a breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Company or such Loan Party has obtained a final and non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 10.04(b) shall
not apply with respect to Taxes other than any Taxes that represent losses,
claims, damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Loan Parties for any reason
fail to indefeasibly pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
any L/C Issuer, the Swing Line Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such

 

120



--------------------------------------------------------------------------------

sub-agent), any L/C Issuer, the Swing Line Lender or such Related Party, as the
case may be, such Lender’s pro rata share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought based on each
Lender’s share of the Total Credit Exposure at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that, the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.12(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and hereby waives, and acknowledges
that no other Person shall have, any claim against any Indemnitee, on any theory
of liability, for special, indirect, consequential or punitive damages (as
opposed to direct or actual damages) arising out of, in connection with, or as a
result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof. No Indemnitee
referred to in subsection (b) above shall be liable for any damages arising from
the use by unintended recipients of any information or other materials
distributed to such unintended recipients by such Indemnitee through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby other than for direct or actual damages resulting
from the gross negligence or willful misconduct of such Indemnitee as determined
by a final and nonappealable judgment of a court of competent jurisdiction.

(e) Payments. All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f) Survival. The agreements in this Section and the indemnity provisions of
Section 10.02(e) shall survive the resignation of the Administrative Agent, any
L/C Issuer and the Swing Line Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

10.05 Payments Set Aside. To the extent that any payment by or on behalf of any
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, any L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
applicable Overnight Rate from time to time in effect, in the applicable
currency of such recovery or payment. The obligations of the Lenders and the L/C
Issuers under clause (b) of the preceding sentence shall survive the payment in
full of the Obligations and the termination of this Agreement.

 

121



--------------------------------------------------------------------------------

10.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that no Borrower may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of subsection (b) of this Section, (ii) by way of participation in
accordance with the provisions of subsection (d) of this Section, or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of subsection (f) of this Section (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in subsection (d) of this Section and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the L/C Issuers and the Lenders) any legal or equitable
right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such assignments) that
equal at least the amount specified in clause (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Term Facility, or $1,000,000, in the case of any assignment in
respect of the Term Facility, unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Borrowing Agent
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
separate Facilities on a non pro rata basis;

 

122



--------------------------------------------------------------------------------

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A) the consent of the Borrowing Agent (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrowing Agent shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof and provided further
that the Borrowing Agent’s consent shall not be required during the primary
syndication of the Facilities;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
unfunded Term Commitment or any Revolving Commitment if such assignment is to a
Person that is not a Lender with a Commitment in respect of the applicable
Facility, an Affiliate of such Lender or an Approved Fund with respect to such
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

(C) the consent of each L/C Issuer and the Swing Line Lender (such consent not
to be unreasonably withheld or delayed) shall be required for any assignment in
respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment. The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made (A) to
the Company or any of the Company’s Affiliates or Subsidiaries, (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B), or (C) to a natural Person.

(vi) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, any L/C Issuer
or any Lender hereunder (and interest accrued thereon) and (y) acquire (and fund
as appropriate) its full pro rata share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Applicable
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

 

123



--------------------------------------------------------------------------------

(vii) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided that, except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Upon request, each Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with subsection (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it (or the equivalent thereof in electronic form) and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest) of the Loans and L/C
Obligations owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrowers, the Administrative Agent and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by each of the Borrowers and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(d) Participations.

(i) Any Lender may at any time, without the consent of, or notice to, any
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person, a Defaulting Lender or the Company or any of the
Company’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in L/C Obligations and/or Swing Line Loans) owing to
it); provided that (i) such Lender’s obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Borrowers,
the Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 10.04(c) without regard to the
existence of any participation.

(ii) Except as otherwise provided in Section 10.06(g), any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such

 

124



--------------------------------------------------------------------------------

Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 10.01
that affects such Participant. Each Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 3.01(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to subsection (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Sections 3.06 and
10.13 as if it were an assignee under subsection (b) of this Section and
(B) shall not be entitled to receive any greater payment under Sections 3.01 or
3.04, with respect to any participation, than the Lender from whom it acquired
the applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable participation.
Each Lender that sells a participation agrees, at the Company’s request and
expense, to use reasonable efforts to cooperate with the Company to effectuate
the provisions of Section 3.06 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.08 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.13 as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f) Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer or the Swing Line Lender assigns all of its Commitment and Loans
pursuant to subsection (b) above, such L/C Issuer or the Swing Line Lender may,
(A) upon 30 days’ notice to the Borrowing Agent and the Lenders, resign as an
L/C Issuer, and/or (ii) upon 30 days’ notice to the Borrowing Agent, resign as
Swing Line Lender. In the event of any such resignation as an L/C Issuer or
Swing Line Lender, the Company shall be entitled to appoint from among the
Lenders a successor L/C Issuer or Swing Line Lender hereunder; provided,
however, that no failure by the Company to appoint any such successor shall
affect the resignation of the applicable Lender as an L/C Issuer or the Swing
Line Lender, as the case may be. If any Lender resigns as an L/C Issuer, it
shall retain all the rights, powers, privileges and duties of an L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant to Section 2.03(c)).
If Bank of America resigns as Swing

 

125



--------------------------------------------------------------------------------

Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the applicable retiring L/C Issuer, as the case may be, to
effectively assume the obligations of the retiring L/C Issuer, as the case may
be, with respect to such Letters of Credit.

(g) Voting Participants. Notwithstanding anything in Section 10.06(d) to the
contrary, any Farm Credit Lender (as defined below) that (i) has purchased a
participation in a principal amount of $10,000,000 or more on or after the
Closing Date, (ii) is, by written notice to the Borrowing Agent and the
Administrative Agent (“Voting Participant Notification”), designated by the
selling Lender (including any existing Voting Participant (as defined below)) as
being entitled to be accorded the rights of a Voting Participant hereunder and
(iii) receives the prior written consent of the Borrowing Agent and the
Administrative Agent, which consent, in each case, shall not be unreasonably
withheld, delayed or conditioned, to become a Voting Participant (such consent
to be required only to the extent and under the circumstances it would be
required if such Voting Participant were to become a Lender pursuant to an
assignment in accordance with Section 10.06(b)) (any Farm Credit Lender so
designated and consented to being called a “Voting Participant”), shall be
entitled to vote for so long as such Farm Credit Lender owns such participation
and notwithstanding any subparticipation by such Farm Credit Lender (and the
voting rights of the selling Lender (including any existing Voting Participant)
shall be correspondingly reduced), on a Dollar for Dollar basis, as if such
participant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in an Assignment and Assumption Agreement and (y) state
the Dollar amount of the participation purchased in its Commitment or any or all
of its Loans. Notwithstanding the foregoing, each Farm Credit Lender designated
as a Voting Participant on Schedule 2.01 on the Closing Date shall be deemed a
Voting Participant without delivery of a Voting Participant Notification and
without the prior written consent of the Borrowing Agent or the Administrative
Agent. The selling Lender (including any existing Voting Participant) and the
purchasing Voting Participant shall notify the Administrative Agent and the
Borrowing Agent within three (3) Business Days’ of any termination of, or
reduction or increase in the amount of, such participation. The Borrowing Agent
and the Administrative Agent shall be entitled to conclusively rely on
information contained in notices delivered pursuant to this paragraph. The
voting rights hereunder are solely for the benefit of the Voting Participant and
shall not inure to any assignee or participant of the Voting Participant that is
not a Farm Credit Lender. As used herein, “Farm Credit Lender” means a lending
institution organized and existing pursuant to the provisions of the Farm Credit
Act of 1971 and under the regulation of the Farm Credit Administration.

10.07 Treatment of Certain Information; Confidentiality.

(a) Treatment of Certain Information. Each of the Administrative Agent, the
Lenders and the L/C Issuers agrees to maintain the confidentiality of the
Information (as defined below), except that Information may be disclosed (i) to
its Affiliates, its auditors and its Related Parties (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (ii) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (iii) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
(iv) to any

 

126



--------------------------------------------------------------------------------

other party hereto, (v) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (vi) subject to an agreement containing provisions
substantially the same as those of this Section 10.07, to (A) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.15(c) or (B) any actual or prospective party
(or its Related Parties) to any swap, derivative or other transaction under
which payments are to be made by reference to any Borrower and its obligations,
this Agreement or payments hereunder, (vii) on a confidential basis to (A) any
rating agency in connection with rating the Company or its Subsidiaries or the
credit facilities provided hereunder or (B) the provider of any Platform or
other electronic delivery service used by the Administrative Agent, any L/C
Issuer and/or the Swing Line Lender to deliver Borrower Materials or notices to
the Lenders or (viii) the CUSIP Service Bureau or any similar agency in
connection with the application, issuance, publishing and monitoring of CUSIP
numbers or other market identifiers with respect to the credit facilities
provided hereunder, or (ix) with the consent of any Borrower or to the extent
such Information (x) becomes publicly available other than as a result of a
breach of this Section 10.07, (xi) becomes available to the Administrative
Agent, any Lender, any L/C Issuer or any of their respective Affiliates on a
nonconfidential basis from a source other than any Borrower or (xii) is
independently discovered or developed by a party hereto without utilizing any
Information received from any Borrower or violating the terms of this
Section 10.07. For purposes of this Section 10.07, “Information” means all
information received from any Borrower or any Subsidiary relating to the Company
or any Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by the Company or any
Subsidiary, provided that, in the case of information received from the Company
or any Subsidiary after the date hereof, such information is clearly identified
at the time of delivery as confidential. Any Person required to maintain the
confidentiality of Information as provided in this Section 10.07 shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent and the Lenders in connection with the administration of
this Agreement, the other Loan Documents and the Commitments.

(b) Non-Public Information. Each of the Administrative Agent, the Lenders and
the L/C Issuers acknowledges that (i) the Information may include material
non-public information concerning a Loan Party or a Subsidiary, as the case may
be, (ii) it has developed compliance procedures regarding the use of material
non-public information and (iii) it will handle such material non-public
information in accordance with Applicable Law, including United States federal
and state securities Laws.

(c) Press Releases. The Loan Parties and their Affiliates agree that they will
not in the future issue any press releases or other public disclosure using the
name of the Administrative Agent or any Lender or their respective Affiliates or
referring to this Agreement or any of the Loan Documents without the prior
written consent of the Administrative Agent, except to the extent required by
Law.

(d) Customary Advertising Material. The Loan Parties consent to the publication
by the Administrative Agent or any Lender of customary advertising material
relating to the transactions contemplated hereby using the name, product
photographs, logo or trademark of the Loan Parties.

10.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by Applicable Law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations

 

127



--------------------------------------------------------------------------------

(in whatever currency) at any time owing by such Lender, the L/C Issuer or any
such Affiliate to or for the credit or the account of any Borrower against any
and all of the obligations of such Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or such L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, such L/C
Issuer or Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of such Borrower may be contingent
or unmatured or are owed to a branch, office or Affiliate of such Lender or such
L/C Issuer different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender shall exercise any such right of setoff, (x) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 2.17 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C
Issuers and the Lenders, and (y) the Defaulting Lender shall provide promptly to
the Administrative Agent a statement describing in reasonable detail the
Guaranteed Obligations owing to such Defaulting Lender as to which it exercised
such right of setoff. The rights of each Lender, the L/C Issuers and their
respective Affiliates under this Section are in addition to other rights and
remedies (including other rights of setoff) that such Lender, the L/C Issuers or
their respective Affiliates may have. Each Lender and each L/C Issuer agrees to
notify the Borrowing Agent and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.

10.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by Applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Company. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
Applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the
Administrative Agent, the Swing Line Lender or any L/C Issuer, constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof that, when taken together, bear the signatures of each of
the other parties hereto. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other electronic imaging means (e.g.
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement.

10.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

 

128



--------------------------------------------------------------------------------

10.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.12, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited by Debtor Relief
Laws, as determined in good faith by the Administrative Agent, any L/C Issuer or
the Swing Line Lender, as applicable, then such provisions shall be deemed to be
in effect only to the extent not so limited.

10.13 Replacement of Lenders.

(a) If any Borrower is entitled to replace a Lender pursuant to the provisions
of Section 3.06, if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Company may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Sections 3.01 and
3.04) and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that:

(i) the Company shall have paid (or caused a Designated Borrower to pay) to the
Administrative Agent the assignment fee (if any) specified in Section 10.06(b);

(ii) such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Company or applicable Designated Borrower (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with Applicable Laws; and

(v) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(b) A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

 

129



--------------------------------------------------------------------------------

(c) Each party hereto agrees that (i) an assignment required pursuant to this
Section 10.13 may be effected pursuant to an Assignment and Assumption executed
by the Borrower, the Administrative Agent and the assignee and (ii) the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective and shall be deemed to have consented to an be bound
by the terms thereof; provided, that, following the effectiveness of any such
assignment, the other parties to such assignment agree to execute and deliver
such documents necessary to evidence such assignment as reasonably requested by
the applicable Lender, provided further that any such documents shall be without
recourse to or warranty by the parties thereto.

Notwithstanding anything in this Section 10.13 to the contrary, (A) any Lender
that acts as an L/C Issuer may not be replaced hereunder at any time it has any
Letter of Credit outstanding hereunder unless arrangements satisfactory to such
Lender (including the furnishing of a backstop standby letter of credit in form
and substance, and issued by an issuer, reasonably satisfactory to such L/C
Issuer or the depositing of Cash Collateral into a Collateral Account in amounts
and pursuant to arrangements reasonably satisfactory to such L/C Issuer) have
been made with respect to such outstanding Letter of Credit and (B) the Lender
that acts as the Administrative Agent may not be replaced hereunder except in
accordance with the terms of Section 9.06.

10.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR PROCEEDING OF ANY
KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER, ANY L/C ISSUER, OR ANY
RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY
L/C ISSUER MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY BORROWER OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

 

130



--------------------------------------------------------------------------------

(c) WAIVER OF VENUE. EACH BORROWER IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED
TO IN PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING
IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

10.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

10.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
each Borrower acknowledges and agrees, and acknowledges its Affiliates’
understanding, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent and the Arranger are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Administrative Agent and the Arranger, on the other hand, (B) such
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) the
Administrative Agent and the Arranger each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for such Borrower or any of its Affiliates or any other Person and (B) neither
the Administrative Agent nor the Arranger has any obligation to such Borrower or
any of its Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent and the Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of such Borrower and its Affiliates,
and neither the Administrative Agent nor the Arranger has any obligation to
disclose any of such interests to such Borrower or its Affiliates. To the
fullest extent permitted by law, each of the Borrowers hereby waives and
releases any claims that it may have against the Administrative Agent and the
Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby;
provided that it is acknowledged and agreed that such waiver and release does
not apply to claims relating to the Administrative Agent’s administrative duties
and obligations that are expressly set forth herein; provided further that
nothing contained herein shall limit the Administrative Agent’s rights under
Section 10.04.

 

131



--------------------------------------------------------------------------------

10.17 Electronic Execution of Assignments and Certain Other Documents.

(a) The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any Applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided further without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart.

(b) The Borrowers hereby acknowledge the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of the Borrowers, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.

10.18 USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrowers that pursuant to the requirements
of the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrowers, which information includes the name and address of
each Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Borrower in accordance
with the Act. Each Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal

 

132



--------------------------------------------------------------------------------

banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or any Lender from any Borrower in
the Agreement Currency, such Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

10.20 Keepwell. Each Borrower that is a Qualified ECP Guarantor, at the time
this Agreement or the Subsidiary Guaranty entered into by any Specified Loan
Party becomes effective with regard to any Swap Obligation, hereby absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support to each Specified Loan Party with respect to any Swap Obligation as may
be needed by such Specified Loan Party from time to time to honor all of its
obligations under the Loan Documents (including the Subsidiary Guaranty) to
which it is a party in respect of such Swap Obligation (but, in each case, only
up to the maximum amount of such liability that can be hereby incurred without
rendering such Borrower’s obligations and undertakings under this Section 10.20
voidable under Applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Borrower that is a Qualified ECP Guarantor under this Section 10.20 shall
remain in full force and effect until the Obligations have been indefeasibly
paid and performed in full. Each Borrower intends this Section 10.20 to
constitute, and this Section 10.20 shall be deemed to constitute, a guarantee of
the obligations of, and a “keepwell, support, or other agreement” for the
benefit of, each Specified Loan Party for all purposes of the Commodity Exchange
Act.

10.21 Acknowledgment and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the Write-Down and Conversion Powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or L/C Issuer that is an EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

 

133



--------------------------------------------------------------------------------

10.22 Acknowledgement Regarding Any Supported QFCs. To the extent that the Loan
Documents provide support, through a guarantee or otherwise, for any Swap
Contract or any other agreement or instrument that is a QFC (such support, “QFC
Credit Support”, and each such QFC, a “Supported QFC”), the parties acknowledge
and agree as follows with respect to the resolution power of the Federal Deposit
Insurance Corporation under the Federal Deposit Insurance Act and Title II of
the Dodd-Frank Wall Street Reform and Consumer Protection Act (together with the
regulations promulgated thereunder, the “U.S. Special Resolution Regimes”) in
respect of such Supported QFC and QFC Credit Support (with the provisions below
applicable notwithstanding that the Loan Documents and any Supported QFC may in
fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered
Entity that is party to a Supported QFC (each, a “Covered Party”) becomes
subject to a proceeding under a U.S. Special Resolution Regime, the transfer of
such Supported QFC and the benefit of such QFC Credit Support (and any interest
and obligation in or under such Supported QFC and such QFC Credit Support, and
any rights in property securing such Supported QFC or such QFC Credit Support)
from such Covered Party will be effective to the same extent as the transfer
would be effective under the U.S. Special Resolution Regime if the Supported QFC
and such QFC Credit Support (and any such interest, obligation and rights in
property) were governed by the laws of the United States or a state of the
United States. In the event a Covered Party or a BHC Act Affiliate of a Covered
Party becomes subject to a proceeding under a U.S. Special Resolution Regime,
Default Rights under the Loan Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such
Covered Party are permitted to be exercised to no greater extent than such
Default Rights could be exercised under the U.S. Special Resolution Regime if
the Supported QFC and the Loan Documents were governed by the laws of the United
States or a state of the United States. Without limitation of the foregoing, it
is understood and agreed that rights and remedies of the parties with respect to
a Defaulting Lender shall in no event affect the rights of any Covered Party
with respect to a Supported QFC or any QFC Credit Support.

[Signature pages follow.]

 

134



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

FRESH DEL MONTE PRODUCE INC. By:  

/s/ Annunciata (Nucci) Cerioli

Typed Name:    Annunciata (Nucci) Cerioli

Typed Title:  

    Attorney-in-Fact

DEL MONTE FRESH PRODUCE N.A., INC. DEL MONTE FUND B.V. DEL MONTE INTERNATIONAL
GMBH DEL MONTE LUXEMBOURG SARL NETWORK SHIPPING LTD.

By:  

/s/ Annunciata (Nucci) Cerioli

Typed Name:    Annunciata (Nucci) Cerioli

Typed Title:  

    Attorney-in-Fact



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent

By:   /s/ Liliana Claar

Typed Name:   Liliana Claar

Typed Title:     Vice President



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Lender, Swing Line Lender and an L/C Issuer

By:  

/s/ Julia H. Rocawich

Typed Name:  

Julia H. Rocawich

Typed Title:  

  Senior Vice President



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:  

/s/ Steven F. Bobinchak

Typed Name:   Steven F. Bobinchak

Typed Title:     Assistant Vice President



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender

By:  

/s/ Alan Garson

Typed Name:  

Alan Garson

Typed Title:  

 Senior Vice President



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Lender

By:  

/s/ Henry Del Campo

Typed Name:  

Henry Del Campo

Typed Title:  

Senior Vice President



--------------------------------------------------------------------------------

COÖPERATIEVE RABOBANK U.A., NEW YORK BRANCH (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch), as a
Lender By:  

/s/ Claire Laury

Typed Name:   Claire Laury Typed Title:   Executive Director

By:  

/s/ David Vernon

Typed Name:   David Vernon Typed Title:   Vice President



--------------------------------------------------------------------------------

AGCOUNTRY FARM CREDIT SERVICES, PCA (f/k/a FCS COMMERCIAL FINANCE GROUP, FOR
AGCOUNTRY FARM CREDIT SERVICES, PCA), as Lender By:  

/s/ Lisa Caswell

Typed Name:   Lisa Caswell Typed Title:   Vice President



--------------------------------------------------------------------------------

AGFIRST FARM CREDIT BANK, as a Lender By:  

/s/ Matthew H. Jeffords

Typed Name:   Matthew H. Jeffords Typed Title:   Vice President



--------------------------------------------------------------------------------

COMPEER FINANCIAL, PCA, as a Lender By:  

/s/ Corey J. Waldinger

Typed Name:   Corey J. Waldinger Typed Title:   Managing Director



--------------------------------------------------------------------------------

FARM CREDIT SERVICES OF AMERICA, PCA, as a Lender By:  

/s/ Dustin Oswald

Typed Name:   Dustin Oswald Typed Title:   Vice President



--------------------------------------------------------------------------------

GREENSTONE FARM CREDIT SERVICES, ACA, as a Lender By:  

/s/ Curtis Flammini

Typed Name:   Curtis Flammini Typed Title:   VP of Capital Markets



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender By:  

/s/ James J. Trankle

Typed Name:   James J. Trankle Typed Title:   Managing Director



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By:  

/s/ Philip VanFossan

Typed Name:   Philip VanFossan Typed Title:   Executive Director



--------------------------------------------------------------------------------

SCHEDULES:

 



--------------------------------------------------------------------------------

SCHEDULE 1.01

EXISTING LETTERS OF CREDIT

None.

 

Schedule 1.01



--------------------------------------------------------------------------------

SCHEDULE 2.01

COMMITMENTS AND

APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 195,000,000.00        17.727272727 % 

U.S. Bank National Association

   $ 125,000,000.00        11.363636364 % 

TD Bank, N.A.

   $ 110,000,000.00        10.000000000 % 

Wells Fargo Bank, National Association

   $ 100,000,000.00        9.090909091 % 

Coöperatieve Rabobank U.A., New York Branch (f/k/a Coöperatieve Centrale
Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”, New York Branch)

   $ 85,000,000.00        7.727272727 % 

AGCountry Farm Credit Services, PCA (f/k/a FCS Commercial Finance Group, for
AGCountry Farm Credit Services, PCA)

   $ 70,000,000.00        6.363636364 % 

AGFirst Farm Credit Bank

   $ 67,500,000.00        6.136363636 % 

Compeer Financial, PCA

   $ 60,000,000.00        5.454545455 % 

CoBank, ACB(1)

   $ 117,500,000.00        10.681818181 % 

Farm Credit Services of America, PCA

   $ 60,000,000.00        5.454545455 % 

Greenstone Farm Credit Services, ACA

   $ 60,000,000.00        5.454545455 % 

JPMorgan Chase Bank, N.A.

   $ 50,000,000.00        4.545454545 %    

 

 

    

 

 

 

Total

   $ 1,100,000,000.00        100.00000000 %    

 

 

    

 

 

 

 

(1)

Includes Voting Participants’ Commitments and Applicable Percentages:

 

Voting Participant

   Commitment      Applicable
Percentage  

Farm Credit Bank of Texas

   $ 60,000,000.00        5.454545455 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

SCHEDULE 5.13

SUBSIDIARIES AND OTHER

EQUITY INVESTMENTS; LOAN PARTIES

 

(a)  

Subsidiaries of the Company:

  

Jurisdiction of Formation

  Aerofumigaciones de Guatemala, S.A.    Guatemala   Agencia Maritima de Costa
Rica Amarco S.A.    Costa Rica   Agricola UAC Limitada    Chile   Agricola Villa
Alegre Acquisition Corp.    Cayman Islands   Agrinanas Development Co. Inc.   
Philippines   Al-Badiya for Juice & Food Manufacturing Co. L.L.C.    Jordan   Al
Hilal Company for Poultry and Feed Manufacturing, Limited Liability Company   
Jordan   Alcantara Shipping Corporation    Cayman Islands   Alianza Estrategica
Portuaria Anfo S.A. (ALESPO)    Costa Rica   Almeria Shipping Corporation   
Cayman Islands  

Andalucia Shipping Corporation

Arvejas de la Costa, S. de R.L. de C.V.

  

Cayman Islands

Mexico

  Banapina de Nicaragia, S.A.    Nicaragua   Banapina de Panama, S.A. (f/k/a/
Forestales De David, S.A.)    Panama   Cartorama, S.A.    Ecuador   California
Fresh Farms, LLC    California   Choice Farms LLC    Delaware   Claverton
Limited    Hong Kong   Comercializadora Anfo S.A. (ANFO)    Costa Rica  
Comercializadora Internacional Consultoría y Servicios Bananeros S.A. -
(Conserba or C.I. Conserba)    Colombia   Compañía de Desarrollo Bananero de
Guatemala, S.A. (Bandegua)    Guatemala   Compañía de Desarrollo Bananero del
Ecuador S.A. (Bandecua)    Ecuador   Compañía Diversificada El Rosario, S.A. (El
Rosario)    Guatemala   Congelados Del Monte S.A.    Costa Rica   Cordoba
Shipping Corporation    Cayman Islands   Corporacion Bandeco C.R. S.A.    Costa
Rica   Corporación de Desarrollo Agrícola Del Monte S.A.    Costa Rica   Davao
Agricultural Ventures Corporation (Davco)    Manila, Philippines   Del Monte
(Cote d’Ivore) S.A.S.U.    Ivory Coast   Del Monte (France) SA (f/k/a Del Monte
Foods (France) SA)    France   Del Monte (Germany) GmbH    Germany   Del Monte
(Holland) B.V.    Netherlands

 

Schedule 5.13



--------------------------------------------------------------------------------

(a)  

Subsidiaries of the Company:

  

Jurisdiction of Formation

  Del Monte (Pinabana) Corp.    Cayman Islands   Del Monte (Poland) Sp. Z o.o   
Poland   Del Monte (Saudi Arabia) Corp.    Cayman Islands   Del Monte (UK) Ltd.
   England   Del Monte Agro for Agricultural Produce LLC    United Arab Emirates
  Del Monte Agro Industries Company LLC    United Arab Emirates   Del Monte Agro
Trading FZCO    United Arab Emirates   Del Monte Avo, LLC    Delaware   Del
Monte B.V.I. Limited    British Virgin Islands   Del Monte Chilled Beverages,
LLC    Delaware   Del Monte Chilled Fruit Snacks, LLC    Delaware   Del Monte
Dining, LLC    Delaware   Del Monte Egypt Limited    Egypt   Del Monte Ethiopia
B.V.    Netherlands   Del Monte Ethiopia Cooperatie U.A.    Netherlands   Del
Monte Europe Limited    England   Del Monte Food Company Jordan LLC    Jordan  
Del Monte Foods (Europe) B.V.    Netherlands   Del Monte (Poland) Sp. z o.o.   
Poland   Del Monte Foods (U.A.E.) FZE    United Arab Emirates   Del Monte Foods
International Limited    England   Del Monte Foods Manufacturing WLL    Qatar  
Del Monte Foods Middle East LLC (f/k/a/ Del Monte Fresh Market Catering LLC)   
United Arab Emirates  

Del Monte Foods Trading L.P.

Del Monte Foods WLL

  

Cayman Islands

Qatar

  Del Monte Fresh Cute S.A.S.    France   Del Monte Fresh F&B Ventures, LLC   
Delaware   Del Monte Fresh F&B Acquisition Corp.    Delaware  

Del Monte Fresh Fruit Far East B.V.

Del Monte Fresh Market Catering L.L.C.

  

Netherlands

Dubai, U.A.E.

  Del Monte Fresh Produce (Argentina) S.R.L.    Argentina   Del Monte Fresh
Produce (Asia-Pacific) Limited    Hong Kong   Del Monte Fresh Produce (Canada)
Corp.    Canada   Del Monte Fresh Produce (Chile) S.A    Chile   Del Monte Fresh
Produce (Hawaii) Inc.    Delaware   Del Monte Fresh Produce (HK) Limited    Hong
Kong   Del Monte Fresh Produce (Korea) Ltd.    Korea   Del Monte Fresh Produce
(Mexico) S.A. de C.V.    Mexico   Del Monte Fresh Produce (Middle East) Corp.   
Cayman Islands

 

Schedule 5.13



--------------------------------------------------------------------------------

(a)  

Subsidiaries of the Company:

  

Jurisdiction of Formation

  Del Monte Fresh Produce (Panama) S.A.    Panama   Del Monte Fresh Produce
(Philippines), Inc.    Philippines   Del Monte Fresh Production, Inc.   
Delaware   Del Monte Fresh Produce (Southwest) Inc.    Delaware   Del Monte
Fresh Produce (Spain) S.A    Spain   Del Monte Fresh Produce (Texas), Inc.
(d/b/a Del Monte Fresh Produce N.A)    Texas   Del Monte Fresh Produce (Uruguay)
S.A.    Uruguay   Del Monte Fresh Produce (West Coast), Inc    Delaware   Del
Monte Fresh Produce Acquisition (Chile) Corp.    Cayman Islands   Del Monte
Fresh Produce Brasil Ltda.    Brazil   Del Monte Fresh Produce Company   
Delaware   Del Monte Fresh Produce International Inc.    Liberia   Del Monte
Fresh Produce Investment (Chile) Corp.    Cayman Islands  

Del Monte Fresh Produce N.A., Inc.

Del Monte Fresh Produce S.àr.l.

  

Florida

Luxembourg

  Del Monte Fresh Produce Ventures, LLC    Delaware   Del Monte Fruits (S.A.)
(Proprietary) Limited    South Africa  

Del Monte Fund B.V.

Del Monte Gida Ticaret Ve Sanayi Limited Şirketi

  

Curacao

Turkey

  Del Monte Grupo Comercial S.A. de C.V.    Mexico   Del Monte Hellas SA   
Greece   Del Monte International GmbH    Switzerland   Del Monte International
Inc.    Panama   Del Monte Investment (Saudi Arabia) Corp.    Cayman Islands  
Del Monte Italy S.r.l. (f/k/a Del Monte Foods (Italia) S.R.L.)    Italy   Del
Monte Kenya Holdings Inc.    Panama   Del Monte Kenya Limited    Kenya   Del
Monte Kuwait General Trading and Food Stuff, LLC    Kuwait   Del Monte LLC   
Russia   Del Monte Luxembourg SARL    Luxembourg   Del Monte Monaco SAM   
Monaco   Del Monte Morocco Company Limited    Morocco   Del Monte Produce (Peru)
SA    Peru   Del Monte Saudi Arabia Factory Co. Ltd.    Saudi Arabia   Del Monte
Saudi Arabia Food Co. Ltd.    Saudi Arabia  

Del Monte Switzerland GmbH

Del Monte Tunisia Limited Liability Company

  

Switzerland

Tunisia

 

Delinanas Development Corp.

Desenvolvimento Fitogenetico Do Ceara Ltda.

  

Philippines

Brazil

  DM Portugal, Sociedade Unipessoal Lda.    Portugal

 

Schedule 5.13



--------------------------------------------------------------------------------

(a)  

Subsidiaries of the Company:

  

Jurisdiction of Formation

  DMFP Investment (Uruguay) Corp.    Cayman Islands   El Cacaste, S.A.   
Guatemala   Expocenter, S.A.    Uruguay   FDM Holdings Limited    Cayman
Islands, BWI   Feed Trading Ltd.    Cayman Islands   Fresco Y Dulce, S. de R.L.
de C.V.    Mexico   Fresh Del Monte Japan Company Ltd.    Japan   Fresh Del
Monte Produce (Canada), Inc.    Delaware   Fresh Del Monte Produce Inc.   
Cayman Islands   Fresh Del Monte Ship Holdings Ltd.    Cayman Islands   Fresh
Leaf Farms, LLC    California   Fruit-Cam S.a r.l    Cameroon   Fruits.com, Inc.
   Florida   Fundacion Para El Desarrollo Fruiticola    Chile   Garden Valley,
LLC    California   Giralda Shipping Corporation    Cayman Islands   Granada
Shipping Corporation    Cayman Islands   Greener Farms PSC    Jordan   Hacienda
Filadelfia S.A.    Costa Rica   Horncliff Shipping Corporation    Cayman Islands
  International Resources Company    Cayman Islands   Key Travel Services, Inc.
   Florida   Mann Packing Co, Inc.    California   Melones de Costa Rica S.A.   
Costa Rica   Mindanao Agri & Farming Ventures, Inc.    Philippines   Mindanao
Agritraders, Inc.    Philippines   National Poultry Farms and Hatcheries Co.   
Jordan   National Poultry PLC    Jordan   Network Shipping Ltd.    Bermuda   Pan
Emirates Foods Distribution LLC    United Arab Emirates   Portuaria de Amatique,
S.A. (Portama)    Guatemala   Priority Cooling LLC    California   Productos
Agrícolas de Oriente S.A. (PAO)    Guatemala   Productos Especiales de México,
S.A. de C.V.    Mexico   RLN Leasing, Inc.    North Dakota   Servicios Aeros
King Air, Limitada    Costa Rica   Sevilla Shipping Corporation    Cayman
Islands   Sweet & Fresh Peas, LLC    California   Toledo Shipping Corporation   
Cayman Islands

 

Schedule 5.13



--------------------------------------------------------------------------------

(a)  

Subsidiaries of the Company:

  

Jurisdiction of Formation

  Tricont Trucking Company    Delaware   Tropiko Food Ltd.    British Virgin
Islands   United Investment Company Inmobiliaria S.A.    Chile   United Plastic
Corporation S.A.    Chile  

Valencia Shipping Corporation

Virginia Land Produce LLC

  

Cayman Islands

Virginia

  Vuelos Internos de Guatemala, S.A.    Guatemala   Wafer Limited    Gibraltar  
ZF Banapina de Nicaragua, S.A.    Nicaragua (b)   Other Equity Investments held
by Loan Parties:        None other than those disclosed on Schedule 7.02.   

 

Schedule 5.13



--------------------------------------------------------------------------------

(c)

Loan Parties:

 

Loan Party;

Jurisdiction of Organization

  

Address

Fresh Del Monte Produce Inc., a Cayman Islands corporation   

Intertrust Corporate Services (Cayman) Limited

190 Elgin Avenue

George Town, Grand Cayman, KY1-9005 Cayman Islands

Del Monte Fresh Produce N.A., Inc., a Florida corporation   

241 Sevilla Avenue

Coral Gables, FL 33134

Del Monte Fresh Produce International Inc., a Liberia corporation   

74 Boulevard D’italie

Monte Carlo, Monaco 98000

Del Monte Fund B.V., a Curacao corporation   

Citco Curacao

Schottegatweg Oost 44

P.O. Box 812

Willemstad, Curacao

Del Monte International GmbH, a Switzerland corporation   

74, Boulevard d’Italie

Monte Carlo

MC 98000 Monaco

Del Monte Luxembourg SARL, a Luxembourg corporation   

16A, avenue de la Liberté

L-1930 Luxembourg

Grand-Duchy of Luxembourg

Del Monte (UK) Ltd., an England corporation   

Del Monte House

240 London Road

Staines

Middlesex TW18 4JD

Network Shipping Ltd., a Bermuda corporation   

Century House,

16 Par-le-Ville Road

P.O. Box HM 1806

Hamilton, HM HX, Bermuda

Del Monte Europe Limited, an England corporation   

Del Monte House

240 London Road

Staines

Middlesex TW18 4JD

 

Schedule 5.13



--------------------------------------------------------------------------------

Loan Party;

Jurisdiction of Organization

  

Address

Del Monte Foods International Limited, an England corporation   

Del Monte House

240 London Road

Staines

Middlesex TW18 4JD

Del Monte Fresh Produce Company, a Delaware corporation   

241 Sevilla Avenue

Coral Gables, FL 33134

Del Monte (Pinabana) Corp., a Cayman Islands corporation   

Intertrust Corporate Services (Caqyman) Limited

190 Elgin Avenue,

George Town, Grand Cayman, KY1-9005 Cayman Islands

Corporacion de Desarrollo Agricola Del Monte S.A, a Costa Rica corporation   

Edificio Del Monte, Barrio Tournon,

San Jose, Costa Rica

Mailing: P. O. Box 4084—1000,

San Jose, Costa Rica

Compania de Desarrollo Bananero de Guatemala S.A., a Guatemala corporation   

Edificio La Galería

5o. nivel, 7a. avenida

14-44 zona 9

Guatemala City, Guatemala

Del Monte (Germany) GmbH (a Germany corporation)   

Hammerbrookstrasse 47a; D-20097 Hamburg

Sitz der Gesellschaft: Hamburg

Germany

Wafer Limited, a Gibraltar corporation   

Suite 7B and 8B,

50 Town Range, Gibraltar

Fresh Del Monte Japan Company Ltd., a Japanese corporation   

A-PLACE Ebisu Minami, 2F

1-15-1 Ebisu Minami

Shibuya-ku, Tokyo 150-0022

Japan

Del Monte Hellas S.A. (a Greece corporation)   

12th KM of Larissa

Chalki Road

P.O. Box 1152

Larissa, Greece

Del Monte Kenya Limited (a Kenya corporation)   

Oloitiptop Road

Thika

Kenya

 

Schedule 5.13



--------------------------------------------------------------------------------

Loan Party;

Jurisdiction of Organization

  

Address

Del Monte Fresh Produce (Southwest) Inc., an Arizona corporation   

14550 West La Estrella

Goodyear, AZ 85338

Del Monte Fresh Produce (West Coast), Inc., a Delaware corporation   

1810 Academy Avenue

Sanger, CA 93657

Del Monte Fresh Produce (Texas), Inc., a Texas corporation   

c/o Del Monte Fresh Produce N.A.

241 Sevilla Avenue

Coral Gables, FL 33134

Del Monte Fresh Produce (Chile) S.A., a Chile corporation   

Avenida Santa Maria 6330

Vitacura

Santiago, Chile

Del Monte Foods (U.A.E.) FZE, a United Arab Emirates corporation   

P. O. Box 294484

Office number LB15218

Jebel Ali Free Zone

Dubai, U.A.E.

Del Monte Fresh Produce Brasil Ltd., a Brazil corporation   

Av. Desembargador Moreira, 2001,

8th floor Bairro Aldeota

Fortaleza/CE CEP: 60.170-001

Productos Agricolas de Oriente, S.A., a Guatemala corporation   

7 Avenida 14-44 zona 9

Edificio La Galeria

5to nivel oficina 501

Guatemala City, Guatemala

National Poultry PLC   

P.O. Box 140785

11814 Amman

Jordan

Del Monte Fresh Production, Inc., a Delaware corporation   

c/o Del Monte Fresh Produce Company

241 Sevilla Avenue

Coral Gables, FL 33134

Del Monte Fresh Produce (Canada) Corp., a Canadian corporation   

940 Thornton Road South

Oshawa, Ontario

Canada L1J 7E2

Mann Packing Co., Inc.   

1333 Schilling Place

Salinas, California 93901

 

Schedule 5.13